CONTRATO DE CONCESSÃO PARA PESQUISA E
PRODUÇÃO

ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE

PC
MOZAMBIQUE (ROVUMA BASIN) LTD

EMPRESA NACIONAL DE HIDROCARBONETOS, EMPRESA
PÚBLICA

PARA

AS ÁREAS “OFFSHORE” 3 & 6 DA BACIA DE ROV
REPÚBLICA DE MOÇAMBIQUE

-o)
e)
MERO

Índice

Artigo Assunto Página
Partes 1
Preâmbulo 2

1 Documentos Contratuais 3

2 Definições 4

3 Direitos Contratuais e sua Duração 9

4 Obrigações de Trabalho Durante o Período de Pesquisa 13

5 Condução das Operações Petrolíferas 20

[5] Descoberta Comercial e Desenvolvimento 22

z Abandono de Áreas 24

8 Registos e Relatórios 26

9 Recuperação de Custos e Direito à Produção 27

10 Determinação do Valor do Petróleo 34

1 Termos Fiscais e Outros Encargos 38

12 Bónus de Produção 48

13 Regras sobre o Levantamento 49

14 Conservação do Petróleo e Prevenção de Perdas 50

15 Desmobilização 52

16 Seguros 55

17 Gás Natural 58

18 Emprego e Formação 62

19 Indemnizações e Responsabilidade 64

20 Titularidade 66

21 Direitos de Inspecção 67

22 Contabilidade e Auditorias 68

23 Confidencialidade

24 Cessão

25 Força Maior

26 Regime Cambial

27 Natureza e Âmbito dos Direitos da Concessionária

28 Protecção do Ambiente

29 Renúncia e Resolução

30 Consulta, Arbitragem e Perito Independente 95

31 Lei Aplicável 99
32 Língua 100
33 Acordo de Operações Conjuntas 101
34 Acordos Futuros 102
35 Notificações 103
Anexos

Anexo “A” Descrição da Área do Contrato

Anexo “B” | Mapa da Área do Contrato

Anexo “C” Procedimentos Contabilísticos e Financeiros
Anexo “D” Modelo de Garantia Bancária

Anexo "E" Modelo de Garantia da Empresa Mãe
Anexo “F” Acordo de Operações Conjuntas

iii

TRIBUNAL ADMINISTRA
VISTO:
Baguta, CU de o? dy 869

Partes. O JUR CONSELHBINO:

Este Contrato de Concessão para Pesquisa e Produção (“Contratg”) é celebrado de acordo

com a legislação aplicável em 10 de Outubro de 2008, entre:

a)

b)

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, doravante designado por “o
Governo", aqui representado pela Ministra dos Recursos Minerais; e

PC Mozambique (Rovuma Basin) Ltd, sociedade constituída nos termos das leis da
República das Maurícias, com sucursal devidamente registada em Moçambique,

doravante designada por “"PCMRB", aqui representada pelo seu representante
designado; e

Empresa Nacional de Hidrocarbonetos, Empresa Pública (ENH, E.P.), empresa
pública constituída de acordo com as leis da República de Moçambique, doravante

designada por “ENH” e aqui representada pelo seu Presidente do Conselho de
Administração.

A PCMRB e a ENH serão doravante designadas por "a Concessionária”. A
Concessionária e o Governo serão doravante conjuntamente designados por “as
Partes” e individualmente por “Parte”.

BB Besos pax:
Meonas

tonsnios

“53 Crneo My

5 do À do Li
8 do iuiho de 170»

JbbIovr.

E

“2209/08
a prefia

Preâmbulo

Moçambique:

CONSIDERANDO QUE, nos termos da lei dos petróleos em vigor, o Governo tem
competência para assegurar a implementação da política de Operações Petroliferas e que,
para efeitos deste Contrato, designou o Ministério dos Recursos Minerais, doravante
designado por “MIREM", para exercer, conforme aqui seguidamente se especifica,
determinadas funções em representação do Governo;

CONSIDERANDO QUE o Governo deseja atribuir à PCMRB e à ENH o direito de realizarem
actividades de Pesquisa, Desenvolvimento e Produção de Petróleo em certas áreas sujeitas
à jurisdição da República de Moçambique;

CONSIDERANDO QUE a Concessionária está disposta, sob determinados termos e
condições estipulados, a realizar actividades de Pesquisa, Desenvolvimento e Produção de
Petróleo na Área do Contrato, e possui Para esse efeito adequados recursos financeiros e
competência técnica; e

CONSIDERANDO QUE a lei dos petróleos em vigor estabelece que as actividades de
Pesquisa, Desenvolvimento e Produção de Petróleo são exercidas ao abrigo de uma

concessão;

ASSIM, NESTES TERMOS, é concluído o seguinte:

Execution Copy - 10/10/2008 2
Artigo 1
Documentos Contratuais

AS
“3, o
O Contrato é constituído por este corpo principal e pelos seguintes Os, os“quais dele

fazem parte integrante:

Anexo “A” Descrição da Área do Contrato

Anexo “B” Mapa da Área do Contrato

Anexo “C” Procedimentos Contabilísticos e Financeiros
Anexo “D” Modelo de Garantia Bancária

Anexo "E" Modelo de Garantia da Empresa-Mãe
Anexo “F” Acordo de Operações Conjuntas

Condicionado à conclusão do Contrato, a Concessionária apresentará um acordo de
operações conjuntas assinado e com a forma substancialmente idêntica à constante do

Anexo F, cuja aprovação do Governo constitui uma condição nos termos deste Contrato.

Em caso de conflito entre o disposto no corpo principal do Contrato e o disposto nos seus
Anexos, prevalecerão as disposições constantes do corpo principal do Contrato.

Artigo 2
Definições

Salvo se o contexto indicar o contrário, as definições previstas na lei dos petróleos em vigor,
actualmente a Lei n.º 3/2001, de 21 de Fevereiro, e o Decreto n.º 24/2004, de 20 de Agosto,
aplicam-se a este Contrato. Os termos e expressões utilizados neste Contrato, incluindo os
respectivos Anexos, terão os seguintes significados:

"Área de Descoberta” (Discovery Area) significa uma área que se estende lateralmente de
forma a abranger, na medida em que os limites da Área do Contrato o permitam, qualquer
Bloco que contenha a formação geológica (demarcada de acordo com os respectivos dados
sísmicos), ou qualquer parte da mesma, em que a Descoberta esteja localizada. Na
ausência de dados sísmicos adequados, e até que esses dados se encontrem disponíveis, a
Área de Descoberta será interpretada como significando o Bloco em que está localizado o
poço da Descoberta e os Blocos imediatamente circundantes desse Bloco.

“Área do Contrato” significa as áreas offshore 3 e 6 conforme descritas no Anexo A e
graficamente representadas no Anexo B. A Lei dos Petróleos e as suas disposições em
vigor à data da assinatura do presente Contrato, que regulam as Operações Petrolíferas
utiliza o termo “Área do Contrato” será aplicável mutatis mutandis salvo se estiver de outra
forma estipulado.

“Barril” significa uma quantidade equivalente a 158.984 (cento e cinquenta e oito ponto
novecentos e oitenta e quatro) litros à pressão atmosférica normal de 1.01325 (um ponto
zero um três dois cinco) bares e temperatura de 15º (quinze graus Celsius).

“Cabeça do Poço” (Wellhead) significa a flange de entrada da primeira válvula após o tubo
central de escoamento de produção da cabeça do poço.

"Data Efectiva" (Effective Date) significa o primeiro dia do mês seguinte à data em que o
presente Contrato tiver sido assinado pelo Governo e pela Concessionária e em que o visto

do Tribunal Administrativo tiver sido obtido.

“Despesa Imputável” (Attributable Expenditure) significa uma despesa incô tida
Concessionária em Operações de Pesquisa, mas excluindo qualquer despesa indárida
Concessionária na realização de qualquer Programa de Avaliação ou na perfuka
qualquer Poço de Avaliação.

“Empresa Afiliada” (Affiliated Company) significa, relativamente a qualquer
constitui a Concessionária, toda a empresa-mãe que, directa ou indi F
essa Pessoa, ou qualquer empresa que seja directamente co) ada por essa Pessoa! tu pe
qualquer empresa que, directa ou indirectamente, seja corffolada por essa empresa-mãe.

Para efeitos da definição anterior considera-se que:

a) uma empresa é directamente controlada por outra empresa ou empresas quando estas
detenham acções ou outras participações no capital social daquela que representem, no
seu conjunto, mais de 50% (cinquenta por cento) dos direitos de voto nas assembleias
gerais; e

b) uma determinada empresa é indirectamente controlada por uma empresa ou empresas
(“empresa ou empresas-mãe”) quando seja possível identificar uma série de empresas,
partindo da empresa ou empresas-mãe e terminando com essa empresa determinada,
relacionadas de tal forma que cada uma das empresas da série, à excepção da empresa
Ou empresas-mãe, é directamente controlada por uma ou mais das empresas que a
precedem na série.

“Fundo de Desmobilização" (Decommissioning Funda) significa o fundo criado para cobrir os
custos das operações de desmobilização.

“Imposto sobre a Produção do Petróleo” (Petroleum Production Tax) significa o Imposto
sobre a Produção do Petróleo conforme definido na legislação aplicável.

"Interesse Participativo" (Participating Interest) significa a participação expressa em termos
percentuais, conforme melhor descrito no artigo 3.2, de cada Pessoa que constitui a
Concessionária nos direitos, privilégios, deveres e obrigações emergentes deste Contrato.

“Interesse Participativo do Estado” (State Participating Interest) significa a percentagem do
Interesse Participativo detido por uma entidade em representação do Governo;

x EM
nomeada para, em representação do Governo, administrar e regularfjás dE: ; 6
estrito:

5]
tora

Concessionária.
3DAR)
NO fo,

“Operações de Pesquisa” (Exploration Operations) significa as operações real
âmbito do presente Contrato para a Pesquisa de Petróleo na Área dó p
relacionadas com essa Pesquisa, incluindo as operações conduzidas Évar a câbo MOL,
Programa de Avaliação ou para perfurar um Poço de Avaliação.

“Operações Petrolíferas Exclusivas” (Exclusive Petroleum Operations) significa as
Operações Petrolíferas desenvolvidas de acordo com a lei aplicável e este Contrato que
sejam conduzidas por conta, em benefício e sob responsabilidade de apenas parte das
Pessoas que constituem a Concessionária nos termos deste Contrato.

“Período de Apreciação” (Evaluation Period) significa o período, na sequência da notificação
da Concessionária de que realizou uma Descoberta, durante o qual a Concessionária terá
que informar o MIREM sobre se essa Descoberta é de potencial interesse comercial.

“Período de Avaliação Comercial” (Commercial Assessment Period) aplica-se a uma Área
de Descoberta e significa o período iniciado, a solicitação da Concessionária, no momento
em que o relatório de avaliação referente ao Programa de Avaliação relativo à Descoberta
de Gás Natural Não-Associado tenha sido apresentado pela Concessionária.

“Período de Pesquisa” (Exploration Period) significa qualquer período de Pesquisa relevante
previsto neste Contrato.

“Pessoa” (Person) significa qualquer pessoa singular ou sociedade, associação,
“partnership", “joint venture” ou entidade que seja considerada uma pessoa jurídica distinta
nos termos da lei moçambicana ou da lei do país de acordo com a qual se rege essa

sociedade, associação, “partnership", “joint venture" ou entidade.

“Pessoal Expatriado” (Expatriate Personnel) significa qualquer trabalhador de qualquer
Pessoa que constitui a Concessionária, de uma Empresa Afiliada de qualquer dessas
Pessoas ou de qualquer Subcontratado, que não seja cidadão da República de Moçambique
e cujo contrato de trabalho preveja o pagamento ou o reembolso do custo das suas vi

para e a partir da República de Moçambique.

“Petróleo de Custo” (Cost Petroleum) significa a parcela de Petróleo Produ.
da Concessionária para recuperação dos custos e despesas incorridos com
Operações Petroliferas, conforme estabelecido no Contrato.
“Petróleo-Lucro” (Profit Petroleum) significa a parcela de Petróleo Disponível, que Pxcer
t
Petróleo de Custo, que é atribuída às Partes nos termos do Contrato. ê

“Petróleo Produzido” (Petroleum Produced) significa o Petróleo que tefffia sido extraído de”

um jazigo, inicialmente separado e processado em Petróleo Bruto, condensado ou Gás

Natural e entregue no Ponto de Entrega em adequado estado para subsequente transporte
a granel ou através de oleoduto / gasoduto. A mesma definição será aplicável a “Petróleo
Bruto Produzido”, “Condensado Produzido” e “Gás Natural Produzido”, consoante o caso.

“Poço de Pesquisa” (Exploration Well) significa qualquer poço cujo fim, à data de início da
perfuração, seja a pesquisa de uma acumulação de Petróleo, acumulação essa até então
por provar através de sondagem.

“Ponto de Entrega” (Delivery Point) significa, no caso do Gás Natural, a flange de entrada do
gasoduto de transporte e, no caso do Petróleo Bruto, a flange de entrada do navio-tanque
de levantamento ou, em ambos os casos, um qualquer outro local que venha a ser acordado
pelo MIREM e a Concessionária.

“Produção Comercial” (Commercial Production) significa a produção de Petróleo e a entrega
do mesmo no Ponto de Entrega, ao abrigo de um programa de produção e venda, conforme

estabelecido num Plano de Desenvolvimento e suas eventuais alterações.

“Subcontratado” (Subcontractor) significa qualquer Pessoa cujos serviços sejam contratados
pela Concessionária para executar uma qualquer parte das Operações Petrolíferas.

3.1

O presente Contrato:

a)

b)

32 a)

3.3

Artigo 3
Direitos Contratuais e sua Duração

consubstancia uma concessão atribuída nos termos da Lei dos Petróleos n.º
3/2001, de 21 de Fevereiro, autorizando o exercício de certas actividades de
Pesquisa, Desenvolvimento e Produção de Petróleo na Área do Contrato
conforme aqui definida;

confere à Concessionária, sujeito à legislação aplicável e nos termos e
condições estabelecidos no Presente Contrato, o direito exclusivo de realizar
Operações Petroliferas com vista à produção de Petróleo a partir de recursos
originários de um ou mais Depósitos de Petróleo no subsolo terrestre e
marítimo dentro dos limites da Área do Contrato;

confere, sujeito à legislação aplicável, o direito não exclusivo de construir e
operar um Sistema de Oleoduto ou Gasoduto para efeitos de transporte do
Petróleo Produzido a partir de Depósitos de Petróleo nos termos do Contrato,
salvo se houver disponibilidade de acesso a um Sistema de Oleoduto ou
Gasoduto já existente em termos e condições comerciais razoáveis.

Antes da verificação da respectiva Data Efectiva, este Contrato terá que ser
aprovado pelo Conselho de Ministros, os acordos a ele pertencentes terão que
ser assinados pela Concessionária, e terá de ser obtido o visto do Tribunal
Administrativo.

Na Data Efectiva, os Interesses Participativos da PCMRB e da ENH são,
respectivamente, de 90% (noventa por cento) e 10% (dez por cento).

Os direitos e obrigações da Concessionária terão início na Data Efectiva e

subsistirão:

a)

b)

durante o Período de Pesquisa; e

nos termos e condições aqui em seguida previstos, durante o

Desenvolvimento e Produção;

O DA RED.

3.4

3.5

3.6

contudo, as obrigações da Concessionária que se tenham constituído ad abrige“gê

condições, continuarão a vincular a Concessionária pelo período previsto na lei
aplicável e, para efeitos de qualquer reclamação a este respeito, o disposto no artigo
30 permanecerá aplicável.

O Período de Pesquisa inicial começará na Data Efectiva. A menos que este
Contrato termine mais cedo de acordo com os seus termos, prosseguirá por um
periodo de 36 (trinta e seis) meses.

Caso a Concessionária deseje prorrogar o Período de Pesquisa, deverá fazê-lo por
meio de notificação dirigida ao MIREM para esse efeito. A referida notificação tem de
ser apresentada pelo menos 30 (trinta) dias antes da data de caducidade do Período
de Pesquisa inicial ou da data em que qualquer Período de Pesquisa subsequente
vier de outra forma a caducar. Contanto que a Concessionária tenha cumprido ou se
considere que tenha cumprido as suas obrigações nos termos de um anterior
Período de Pesquisa, a Concessionária terá direito:

a) no final do Período de Pesquisa inicial, a um segundo Período de Pesquisa de
36 (trinta e seis) meses; e

b) no final do segundo Período de Pesquisa, a um terceiro Período de Pesquisa de
24 (vinte e quatro) meses; e

c) aos direitos previstos no artigo 3.6; e

d) aos períodos adicionais que venham a ser necessários para efeitos da aplicação

do artigo 25.4 relativo a força maior.

relativamente à Área de Descoberta a que a Descoberta se refere,
do Período de Apreciação.

3.7

3.8

3.9

No DA RES
) Von.

b) Quando a Concessionária, antes do termo do Período de Apreciação,

notificado o MIREM, nos termos do artigo 6, de que uma Des

potencial interesse comercial, o Período de Pesquis
aprovação do Plano de Desenvolvimento.

c) Quando, nos termos do artigo 17.3, se tenha iniciado um Período de Avaliação
Comercial referente a uma Descoberta de Gás Natural, o Período de Pesquisa
não se extinguirá, relativamente à Área de Descoberta a que aquela Descoberta
se refere, enquanto perdurar o referido Período de Avaliação Comercial.

d) Quando, por razões que estejam para além do controlo razoável da
Concessionária, o programa de trabalhos da Concessionária tenha sido atrasado
devido à impossibilidade de assegurar o adequado equipamento necessário para
a condução de Operações Petroliferas (incluindo, nomeadamente, navios de
perfuração, embarcações de perfuração ou navios de sísmica), a Concessionária
notificará o MIREM e, quando for exigível que a Concessionária conclua os
trabalhos obrigatórios de Pesquisa, submeterá um requerimento devidamente
fundamentado para uma prorrogação que permita concluir o programa de
trabalhos de Pesquisa. O MIREM deverá, sem demora injustificada, analisar e

responder a esse requerimento e, em caso de indeferimento, expor os motivos
justificativos da sua recusa;

Quando, antes do termo do terceiro Período de Pesquisa, a Concessionária não
tenha notificado ao MIREM uma Declaração de Comercialidade, os seus direitos e
obrigações na Área do Contrato ou ao abrigo deste Contrato cessarão no final desse

período, salvo conforme estiver expressamente estipulado neste Contrato.

Quando, durante o Período de Pesquisa relevante, a Concessionária tenha notificado
ao MIREM uma Declaração de Comercialidade, os seus direitos e obrigações ao
abrigo deste Contrato subsistirão, relativamente à Área de Desenvolvimento e

Produção a que a referida notificação respeitar, para além do termo do Perio

Pesquisa e enquanto durar o Período de Desenvolvimento e Produção
Área de Desenvolvimento e Produção.
Desenvolvimento para essa Área de Desenvolvimento e Produção nos teçno
aplicável, e a Concessionária tenha sido notificada para esse efeito, pehi o
que, a menos que o presente Contrato cesse antes de acordo com e S
ou da lei aplicável, no que respeita à Área de DesenvolvimeMG é Produçãõia que! Maes
essa notificação se refere, subsistirá por um Período de Desenvolvimento e.
Produção de 30 (trinta) anos, e pelos períodos adicionais que venham a ser
necessários para efeitos da aplicação do artigo 25.4. Entende-se que cada Período

de Desenvolvimento e Produção a que corresponda a uma Área de Desenvolvimento

e Produção deverá ser tratado independentemente dos restantes.

c
E
£
&

441

42

43

Artigo 4
Obrigações de Trabalho durante o Período de Pesquisa

A Concessionária, no cumprimento das suas obrigações de realização
Operações de Pesquisa, deverá executar o trabalho estipulado neste Contrato, salvo
se de outra forma estabelecido, ou pagar ao Governo quantias não inferiores às
fixadas neste artigo. As obrigações de trabalho de Pesquisa previstas neste artigo
não poderão ser executadas individual ou colectivamente pela Concessionária como

Operações Petroliferas Exclusivas.

Durante o Período de Pesquisa inicial de 36 (trinta e seis) meses, a Concessionária

conduzirá o seguinte programa de trabalhos de Pesquisa:

a) Reprocessamento e reinterpretação de 150 (cento e cinquenta) quilómetros em

linha de dados sísmicos 2D; e

b) Aquisição de 7000 (sete mil) quilómetros em linha de dados sísmicos

bidimensionais (2D); e
c) Aquisição de 120 (cento e vinte) amostras geoquímicos de carrotes;

Na eventualidade de incumprimento de qualquer parte das obrigações de trabalho de
Pesquisa definidas neste Artigo 4.2, e salvo no caso das excepções previstas neste
Artigo, e da forma prevista neste Artigo, O montante máximo de qualquer garantia ou
o montante máximo a pagar pela Concessionária ao Governo (doravante designado
por “Despesas Mínimas") para este Período será de USD 5.600.000 (cinco milhões e

seiscentos mil Dólares dos Estados Unidos da América).

Durante o segundo Período de Pesquisa subsequente de 36 (trinta e seis) meses, a

Concessionária conduzirá o seguinte programa de trabalhos de Pesquisa:
a) Realização de estudos Geológicos & Geofísicos (6&G); e

b) Perfuração de 1 (um) Poço de Pesquisa até 3000 (trê

profundidade até ao Cretácico & Jurássico.

12

44

45

4.6

ou o montante máximo a ser pago pela Concessionária ao Governó: (sravante

designado por “Despesas Mínimas”) para este período será de USD 11.000.000
(onze milhões de Dólares dos Estados Unidos da América).

Durante o terceiro Período de Pesquisa subsequente de 24 (vinte e quatro) meses, a

Concessionária conduzirá o seguinte programa de trabalhos de Pesquisa:
a) Realização de estudos Geológicos e Geofísicos (G&G);

b) Aquisição de 500 km? (quinhentos quilómetros quadrados) de dados sísmicos
tridimensionais (3D); e

c) Perfuração de 1 (um) Poço de Pesquisa até 2500 (dois mil e quinhentos) metros

de profundidade até ao Cretácico & Jurássico.

Na eventualidade de incumprimento de qualquer parte da obrigação de trabalho de
Pesquisa definida neste Artigo 4.4, e salvo no caso das excepções previstas neste
Artigo, e da forma prevista neste Artigo, O montante máximo de qualquer garantia ou
o montante máximo a pagar pela Concessionária ao Governo (doravante designado
por “Despesas Mínimas”) para este período de Pesquisa será de USD 24.000.000
(vinte e quatro milhões de Dólares dos Estados Unidos da América).

Se um poço que faça parte do programa de trabalhos de Pesquisa previsto nos
artigos 4.3 e 4.4 for abandonado por qualquer motivo para além dos especificados no
artigo 4.6 infra antes de se atingirem os objectivos definidos para esse poço, a
Concessionária perfurará um poço substituto. Nesse caso, o Período de Pesquisa
em causa será prorrogado por um período de tempo razoável, com o qual o MIREM

possa concordar, para permitir a perfuração e avaliação do poço substituto.

Salvo se de outro modo for aprovado pelo MIREM, qualquer poço que faça parte do

programa de trabalhos de Pesquisa previsto nos artigos 43e4.4 será perl ARS

profundidade:

&

%o
4.7

4.8

49

perdas excessivas de lama de periuração:

b) sejam encontradas formações impenetráveis;

c) sejam encontradas formações contendo Petróleo que necessitem de protecção,

impedindo por isso que as profundidades programadas sejam alcançadas; ou
d) o MIREM acorde em pôr termo às operações de perfuração.

Nas circunstâncias em que a Concessionária for permitida, ao abrigo do Artigo 4.6,
de perfurar qualquer poço a um profundidade inferior à que se encontra obrigada nos
termos dos Artigos 4.3, 4.4 e 4.5, considerar-se-á que a Concessionária cumpriu as

suas obrigações no que respeita ao poço em causa.

Durante a perfuração de Poços de Pesquisa nos termos do presente Contrato, a
Concessionária, nos termos da lei aplicável, manterá o MIREM informado do

progresso de cada poço, e deverá:

a) tão cedo quanto razoavelmente possível, dar a conhecer ao MIREM as suas

propostas para testes;

b) testar horizontes potencialmente produtivos em termos comerciais, na opinião
da Concessionária e após ter consultado o MIREM, dentro da Área do Contrato
indicados através de diagrafias de cabos de aço (“wireline logging") ou por

outros meios de avaliação de formações; e

c) — proceder prontamente a uma avaliação técnica dos resultados dos referidos
testes e de todos os outros dados de subsolo relevantes, e apresentá-la ao

MIREM assim que estiver concluída.

As obrigações de Despesas Mínimas estabelecidas nos Artigos 4.2, 4.3 e 4.4 não

) DA REB)

sido concluido de forma que razoavelmente satisfaça o MIREM, as“despesase,

incorridas pela Concessionária durante esse período serão consideradás col

igualado ou excedido as Despesas Mínimas para esse perí
especificadas nos Artigos 4.2, 43 e 4.4.

4.10 a) Garantia das Despesas Mínimas

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, cada Pessoa que constitui a Concessionária deverá, no prazo
máximo de 30 (trinta) dias após a Data Efectiva e, no caso de prorrogação do
presente Contrato nos termos do Artigo 3.5, no primeiro dia desse período de
prorrogação, prestar uma garantia bancária incondicional e irrevogável de forma
substancialmente idêntica à do modelo constante do Anexo “D”, relativa à sua parte
no Interesse Participativo e à parte do Financiamento das Despesas Mínimas para o
Período de Pesquisa inicial ou, conforme o caso, as obrigações de Despesas
Mínimas para o segundo ou terceiro Período de Pesquisa, conforme possam ter sido
reduzidas nos termos do artigo 4.11. Para efeitos desta alínea a) do Artigo 4.10,
quando uma Pessoa que constitui a Concessionária se obrigou a financiar
pagamentos relativos a Despesas Mínimas que, de outra forma, seriam devidos por
outra Pessoa que constitui a Concessionária, considerar-se-á que a parte das
Despesas Mínimas dessa Pessoa que constitui a Concessionária que assim se
obrigou inclui a parte de Despesas Mínimas pela qual a outra Pessoa que constitui a

Concessionária seria responsável se tal obrigação não tivesse sido assumida.

4.10 b) Garantia da Empresa-Mãe

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, o Operador deverá, no prazo máximo de 30 (trinta) dias após a
aprovação do Plano de Desenvolvimento, fornecer uma garantia incondicional e
irrevogável da empresa-mãe prestada por uma entidade aceitável para o MIREM, em
termos substancialmente idênticos aos do modelo constante do Anexo “E”, relativa a
todas as suas obrigações nos termos deste Contrato que estejam fora do âmbito da

garantia das Despesas Mínimas.

4.11 O montante de qualquer garantia bancária prestada nos termos do
será reduzido pela Concessionária no cumprimento das suas obrigaçõe:

dos artigos 4.2, 4.3 e 4.4 e nos termos seguintes:

i) durante o Período de Pesquisa inicial:

3

* USD 50.000 (cinquenta mil dólares dos Estados Upi da América)

cumprimento do disposto na alínea a) do Artigo 4.2;

* USD 4.800.000 (quatro milhões e oitocentos mil dólares dos Estados Unidos
da América) após o cumprimento do disposto na alínea b) do Artigo 4.2;

* USD 750.000 (setecentos e cinquenta mil dólares dos Estados Unidos da
América) após o cumprimento do disposto na alinea c) do Artigo 4.2.

ii) durante o segundo Período de Pesquisa:

* USD 500.000 (quinhentos mil dólares dos Estados Unidos da América) após
o cumprimento do disposto na alínea a) do Artigo 4.3;

* USD 10.500.000 (dez milhões e quinhentos mil dólares dos Estados Unidos
da América) após o cumprimento do disposto na alínea b) do Artigo 4.3.

iii) durante o terceiro Período de Pesquisa:

* USD 500.000 (quinhentos mil dólares dos Estados Unidos da América) após
o cumprimento do disposto na alínea a) do Artigo 4.4; ou

* USD 5.500.000 (cinco milhões e quinhentos mil dólares dos Estados Unidos
da América) após o cumprimento do disposto na alinea b) do Artigo 4.4.

* USD 18.000.000 (dezoito milhões de dólares dos Estados Unidos da
América) após o cumprimento do disposto na alínea c) do Artigo 4.4.

4.12 Se, no termo do Período de Pesquisa inicial ou de qualquer Período de Pesquisa, as
Despesas Imputáveis incorridas pela Concessionária nesse período não igualarem

ou excederem, nem, nos termos da alínea a) do Artigo 4.10, se considerarem como...

tendo igualado ou excedido as Despesas Mínimas para o mesmo período, o
notificará a Concessionária e a Concessionária terá o direito de, a não

montante total do remanescente não despendido seja pago pela Conces

I6
413

414

415

prazo de 14 (catorze) dias após tal notificação, accionar a referida garai

3
pagamento, ao abrigo da mesma, do montante total remanescente ao Mj

Pa fe
(e

No caso de o número de Poços de Pesquisa perfurados pefa Concessionária-
qualquer Período de Pesquisa exceder o número de poços previsto no programa de
trabalhos para esse período, conforme estabelecido nos artigos 4.2, 43 e 44, 0
número de Poços de Pesquisa adicionais perfurados pela Concessionária durante tal
Periodo de Pesquisa poderá ser transportado e considerado como trabalho
empreendido pela Concessionária em cumprimento das suas obrigações de
perfuração de Poços de Pesquisa durante o período seguinte; desde que, contudo,
se em virtude do disposto neste Artigo, as obrigações de trabalho da Concessionária
para qualquer período, conforme especificado nos artigos 4.2, 4.3 e 4.4, tiverem sido
por ela integralmente cumpridas antes desse período começar, a Concessionária,
após consulta com o MIREM, adoptará um programa de trabalhos para esse período
de forma a assegurar a continuidade das Operações Petrolíferas na Área do
Contrato, ou em relação com esta, durante esse período.

Para além do previsto nesses artigos, nada nos Artigos 4.12 ou 4.13 será lido ou
interpretado no sentido de extinguir, adiar ou alterar qualquer obrigação da
Concessionária de realizar levantamentos sísmicos ou de perfurar Poços de
Pesquisa nos termos deste artigo.

Nem os Poços de Avaliação nem os levantamentos sísmicos realizados nos termos
de um Programa de Avaliação elaborado nos termos do artigo 6.2, nem as despesas
incorridas pela Concessionária durante a realização desse Programa de Avaliação,
serão considerados como constituindo cumprimento, integral ou parcial, das

obrigações de Despesas Mínimas estabelecidas nos artigos 4.2,4.3e 44.

4.16 a)No prazo de 45 (quarenta e cinco) dias a contar da Data Efectiva e, daí em diante,

enquanto decorra um Período de Pesquisa, a Concessionária, com uma

antecedência não inferior a 60 (sessenta) dias em relação ao final de cada ano civil,

e uma proposta de estrutura organizativa da Concessionária para a rea

Operações de Pesquisa na Área do Contrato.

7

4.16 b)No prazo de 30 (trinta) dias após a recepção do programa e orçament

417

4.18

trabalhos, o MIREM deverá notificar a Concessionária das

introduzir no programa e orçamento anual de trabalhos.

O programa e orçamento de trabalhos elaborados pela Concessionária serão
consistentes com as obrigações nos termos deste Contrato e estabelecerão as
Operações Petrolíferas que a Concessionária se propõe executar durante a restante
parte do ano civil ou no(s) ano(s) civil subsequente(s). A Concessionária considerará
quaisquer recomendações apresentadas pelo MIREM relacionadas com o programa
e o orçamento e, após efectuar as alterações aos mesmos que a Concessionária
entenda adequadas, apresentará a versão revista do programa e orçamento de
trabalhos anual ao MIREM para fins informativos.

A Concessionária pode, em qualquer momento, alterar o programa e o orçamento de
trabalhos apresentados nos termos dos Artigo 4.16 e 4.17, contanto que o programa
& o orçamento de trabalhos alterados sejam:

a) elaborados com razoável pormenor e apresentados ao MIREM, cujas
recomendações relativas aos mesmos deverão ser consideradas pela

Concessionária; e
b) consistentes com as obrigações da Concessionária nos termos deste artigo; e
c) apresentados ao MIREM para fins informativos, após a Concessionária ter

procedido às alterações que tenha considerado apropriadas após ter tido em
consideração quaisquer recomendações formuladas pelo MIREM.

5.1

5.2

Artigo 5

Condução das Operações Petrolíferas

a) com diligência e de acordo com as Boas Práticas relativas a Campos

Petrolíferos;

b) com sujeição à lei aplicável;

c) de harmonia com os padrões ambientais e de segurança geralmente aceites na
indústria petrolífera intemacional e aplicáveis em cada momento em

circunstâncias similares;

d) relativamente a qualquer Área de Desenvolvimento e Produção, com
observância do Plano de Desenvolvimento para essa Área de Desenvolvimento

e Produção.

Nos casos em que a Concessionária seja constituída por mais do que uma Pessoa,
qualquer obrigação da Concessionária nos termos do presente Contrato será uma
obrigação solidária das Pessoas que constituem a Concessionária, salvo as

seguintes, que constituirão obrigações individuais de cada uma dessas Pessoas:

a) a obrigação de pagar imposto sobre o rendimento das pessoas colectivas ou
qualquer outro imposto liquidado e que incida sobre lucros ou rendimentos
líquidos;

b) a obrigação de observar as determinações relativas a confidencialidade
conforme estabelecidas no Artigo 23, salvo em relação à sua aplicação a todos

os actos praticados ou a praticar pelo Operador no exercício das suas funções; e

c) a obrigação de observar as determinações de natureza cambial con

funções.

5.3

5.4

A PCMRB será o Operador. Nenhuma mudança de Operador produzirá efeitos
ser que tenha sido aprovada por escrito pelo MIREM.

Durante a vigência do presente Contrato, a Concessionária, ou quando esta for/
constituída por mais do que uma Pessoa, o Operador, deverá assegurar que possui

um director geral ou outro representante nomeado, o qual residirá na República de ita
Moçambique ou em outro país, conforme o que for mutuamente acordado entre

todas as Partes. A Concessionária ou, conforme o caso, o Operador, nomeará o

director geral ou outro representante, devendo notificar o MIREM da identidade da

Pessoa nomeada no prazo de 120 (cento e vinte) dias após a Data Efectiva. Se, por

qualquer razão, a pessoa nomeada deixar de ser o director geral, a Concessionária

ou, conforme o caso, o Operador, deverá, o mais cedo que lhe for possível, nomear

um substituto aceitável para o MIREM e notificar o MIREM da identidade do
substituto.

20

6.1

6.2

5.3

6.4

Artigo 6

Descoberta Comercial e Desenvolvimento

Petróleo na Área do Contrato, a Concessionária notificará por escrito o MIREM, o
mais cedo que lhe for razoavelmente possível, se em sua opinião a referida

Descoberta tem ou não potencial interesse comercial.

No caso de uma Descoberta de potencial interesse comercial, a Concessionária
elaborará prontamente um Programa de Avaliação e, após consulta ao MIREM,
iniciará a implementação desse Programa de Avaliação, devendo submeter um
relatório das actividades de avaliação ao MIREM no prazo de 3 (três) meses a contar

da data da conclusão do Programa de Avaliação.

A Concessionária submeterá ao MIREM para consideração e aprovação do Governo
um Plano de Desenvolvimento relativo a uma proposta de Área de Desenvolvimento
e Produção para a Descoberta, por forma a incluir numa única área, na medida em
que os limites da Área do Contrato o permitam, toda a área do jazigo ou jazigos
Petroliferos relativamente ao qual haja sido feita uma Declaração de Comercialidade.
O MIREM deverá considerar, sem demora injustificada, o Plano de Desenvolvimento
proposto que lhe foi submetido pela Concessionária. No caso de o MIREM não ser
capaz de consultar todas as autoridades relevantes dentro de 12 (doze) meses da
data de recepção do Plano de Desenvolvimento proposto e submetido pela
Concessionária para aprovação, o MIREM deverá notificar a Concessionária e
indicar, quando possivel, a data em que estima que o processo de consulta estará

concluído.

Se a Produção Comercial de uma Descoberta não tiver começado no prazo de 10
(dez) anos para Petróleo Bruto e 15 (quinze) anos para Gás Natural Não-Associado,
ou noutro prazo mais longo especificado num Plano de Desenvolvimento aprovado, a

contar da data em que o Plano de Desenvolvimento seja aprovado, os direitos e

obrigações da Concessionária sobre a Área de Desenvolvimento e Produção a que

quo DA RES)

implementação do Plano de Desenvolvimento após a respectiva aprovag :
tenha continuado a implementar o Plano de Desenvolvimento de form E

L
mas no período de 5 (cinco) anos, ou de um prazo mais long; +

Plano de Desenvolvimento aprovado, não tenha ainda iniciado a Produção -
Comercial; ou

pelo período de tempo em que o início da Produção Comercial tenha sido
retardado por falta de alguma aprovação ou autorização necessária, a obter do
Governo ou de qualquer organismo estatal, depois de iniciada a implementação
do Plano de Desenvolvimento e antes do início da Produção Comercial, desde
que tal início tardio não seja imputável a actos ou omissões que se enquadrem,

segundo critérios de razoabilidade, no controlo da Concessionária; ou

por qualquer período que seja necessário para efeitos da aplicação do artigo
25.4.

n

74

7.2

Artigo 7
Abandono de Áreas

Nos casos em que, mediante solicitação da Concessionária nos ter ineas

come PR
ínal do Periodo-de”.*
Pesquisa inicial, a Concessionária Fenunciará aos seus direitos no presente Contrato

a) e b) do artigo 3.5, o Período de Pesquisa for prorrogado n
da seguinte forma:

a) no início do segundo Período de Pesquisa de 36 (trinta e seis) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida,
com exclusão da já compreendida numa Área de Desenvolvimento e Produção
ou numa Área de Descoberta, não exceda 50% (cinquenta por cento) da Área do
Contrato na Data Efectiva;

b) no início do terceiro Período de Pesquisa de 24 (vinte e quatro) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida,
com exclusão da já compreendida numa Área de Desenvolvimento e Produção
ou numa Área de Descoberta, não exceda 50% (cinquenta por cento) da Área do
Contrato na Data Efectiva, conforme reduzida nos termos da anterior alínea a);

c) no final do terceiro Período de Pesquisa, relativamente à parte restante da Área
do Contrato, exceptuando as Áreas de Desenvolvimento e Produção ou qualquer
área relativamente à qual o Período de Pesquisa haja sido novamente
prorrogado nos termos das alíneas c) e d) do artigo 3.5.

Para efeitos deste artigo, uma Área de Descoberta não incluirá nenhuma área

referente a uma Descoberta relativamente à qual:
a) a Concessionária haja notificado o MIREM de que a Descoberta não é
considerada como sendo de potencial interesse comercial, não é comercial, ou

tenha deixado de ser considerada como comercial.

b)

8.1

8.2.

8.3

84

jo DA REs,

Artigo 8

Registos e Relatórios

Durante a vigência deste Contrato, a Concessionária “deverá elaboraie Thanter”
registos fidedignos e actualizados das suas operações na Área do Contrato. À
Concessionária deverá igualmente fornecer ao MIREM, quando este razoavelmente
o exija, informações, dados e relatórios disponíveis relativos às Operações
Petrolíferas, bem como avaliações e interpretações que a estas digam respeito.

Serão apresentados ao MIREM diagrafias de poços, mapas, fitas magnéticas,
amostras de testemunhos e de detritos de perfuração e outras informações de
natureza geológica e geofísica obtidas pela Concessionária no decurso da execução
das Operações Petrolíferas, os quais, salvo conforme disposto no artigo 8.3 ou
autorizado ao abrigo do artigo 23, não poderão ser publicados, reproduzidos ou de
outra forma tratados sem o consentimento do MIREM.

A Concessionária poderá reter, para seu próprio uso, cópias do material que
constitua Documentação, com a aprovação do MIREM, e reter material original que
constitua Documentação; contanto que tenham sido fornecidas ao MIREM amostras
equivalentes, em dimensão e qualidade, ou cópias, quando se trate de material
susceptível de reprodução. A Concessionária poderá exportar livremente amostras
ou outros materiais originais que constituam Documentação para processamento, ou
para exames ou análises laboratoriais; contanto que tenham sido previamente
entregues ao MIREM amostras equivalentes, em dimensão e qualidade, ou cópias de
qualidade equivalente quando se trate de material susceptível de reprodução.

A Concessionária deverá manter o MIREM permanentemente informado sobre todos
os desenvolvimentos mais relevantes ocorridos no decurso das Operações
Petrolíferas e, sem prejuízo do princípio geral acima exposto, a Concessionária

deverá:

a) elaborar e apresentar ao MIREM, no prazo de 45 (quarenta e cinco) dias a
contar do final de cada trimestre civil, um relatório sobre o progresso dos
trabalhos contendo uma descrição narrativa das actividades desenvolvidas 1

âmbito do presente Contrato durante esse trimestre,

24

[o RR Ss Dodo ido im) md mm)

diagramas e mapas representando os locais onde os trabalhos descritos tiverem“

sido realizados; e

b) elaborar e apresentar ao MIREM, no prazo de 4 (quatro) meses a cont:
de cada ano civil, um relatório anual sintetizando e, onde for n ario, revendo
e desenvolvendo os relatórios trimestrais sobre o progresso dos trabalhos

apresentados com referência a esse ano civil.

25

91

9.2

9.3

94

Artigo 9 ;
Recuperação de Custos e Direito à Produção

A Concessionária suportará e pagará todos os custos que incorra na e -
das Operações Petrolíferas em que a Concessionária participe, recuperando esses -
custos, na medida do permitido pelo disposto no Anexo “C” deste Contrato
(doravante designados por “Custos Recuperáveis”), e será remunerada
exclusivamente pela atribuição à Concessionária da titularidade sobre quantidades

de Petróleo nos termos previstos no presente Contrato.

As disposições relativas à recuperação de custos e ao direito a lucro constantes
deste artigo serão aplicáveis ao Petróleo contanto que o Governo e a Concessionária
tenham direito, em quotas participativas indivisas, ao Petróleo disponível para venda
pela Concessionária em qualquer período determinado. A menos que o Governo
determine de outro modo, a venda desse Petróleo deverá ser efectuada numa base
conjunta pela Concessionária e esta deterá esses direitos em proporções indivisas
iguais às proporções de Petróleo Disponível a que cada Parte tinha direito durante
esse período. Tais determinações do Governo não deverão afectar os volumes de
Petróleo sujeitos a contrato. Em conformidade, as receitas da venda de Petróleo,
efectuada de forma conjunta em qualquer período determinado, serão divididas entre
O Governo e a Concessionária nas proporções do seu direito indiviso ao Petróleo
vendido.

Da quantidade total de Petróleo Produzido, a Concessionária poderá retirar uma
parte da mesma necessária para satisfazer a sua obrigação de pagamento do
Imposto sobre a Produção do Petróleo. O saldo de Petróleo Produzido remanescente
após a referida parcela do Imposto sobre a Produção do Petróleo ter sido retirada é
doravante designado por “Petróleo Disponível.

a) Para efeitos de cálculo do Factor R, o Petróleo Disponível e o Petróleo de Custo
devem ser calculados tendo em conta toda a Área do Contrato.

cu,
b) | Na medida em que a lei aplicável e este Contrato o permitam, todo: CUStOSMe,

ç
incorridos pela Concessionária relativamente às Operações Petr: á
recuperados a partir do Petróleo Disponível, conforme disponível

Entrega.

9.5

9.6

9.7

JAR EB;
RI

c) Adicionalmente e no caso de o Governo e/ou a Concessionária optarêm por

receber o Petróleo Lucro em espécie, a Concessionária deverá, pata ef;
5

contabilísticos e de elaboração de relatórios, registar separadamente q
de Custo:

i) | relativamente a cada Área de Desenvolvimento e Produção, e

i) sob a forma líquida e gasosa, e proporcionalmente aos volumes de Petróleo
Produzido.

Para efeitos do presente Contrato, o Condensado será tomado sob a forma líquida
Ou gasosa, consoante as suas características no Ponto de Entrega.

Em cada ano civil, a totalidade dos Custos Recuperáveis incorridos pela
Concessionária relativamente às Operações Petroliferas na Área do Contrato, limitar-

se-á a 85% (oitenta e cinco por cento) do Petróleo Disponível.

O Petróleo de Custo para qualquer trimestre, calculado da forma acima enunciada,
será aumentado:

a) pelo montante de quaisquer contribuições feitas pela Concessionária para o
Fundo de Desmobilização durante o trimestre em causa; e

b) pelos custos incorridos pela Concessionária durante tal trimestre para
implementar um Plano de Desmobilização aprovado, elaborado nos termos da
legislação aplicável e do disposto no artigo 15, salvo na medida em que esses
custos tenham sido financiados através de levantamentos do Fundo de
Desmobilização; e

c) desde que em caso algum o Petróleo de Custo exceda o Petróleo Disponível.

Os custos, na medida do permitido pelo disposto no Anexo “C” deste Contrato, e sem
prejuízo do disposto no artigo 9.8, serão recuperados a partir do Petróleo de,

a) relativamente ao montante das Despesas de Investimento em Di

e Produção previstas no Anexo “C" do presente Contrato incorrid

9.8

9.9

9.10

A ED
cento) por ano, numa base de amortização de quotas constantes, com início no Pops

ano civil em que esse montante seja incorrido ou no ano civil em que se inicie a sz

Produção Comercial, consoante o mais tardio;
b) relativamente aos custos imputáveis à Pesquisa, conforme s: ula no Anexo"
“C” deste Contrato (doravante designados por “Custos de Pesquisa”), pela
recuperação do montante total no ano civil em que estes sejam incorridos ou no

ano civil em que se inicie a Produção Comercial, consoante o mais tardio; e

c) relativamente aos custos operacionais imputáveis às Operações Petrolíferas,
estipulados como Custos Operacionais no Anexo “C” deste Contrato (doravante
designados por “Custos Operacionais") (incluindo quaisquer contribuições para o
Fundo de Desmobilização nos termos da legislação aplicável e do disposto no
artigo 15, e incluindo quaisquer custos incorridos pela Concessionária para
implementar um Plano de Desmobilização aprovado, elaborado nos termos do
disposto na legislação aplicável, salvo na medida em que, em qualquer dos
casos, tais custos tenham sido financiados através de levantamentos do Fundo
de Desmobilização), pela recuperação do montante total no ano civil em que
estes tenham sido incorridos.

Na medida em que os Custos Recuperáveis excedam, num qualquer trimestre, o
valor do Petróleo de Custo disponível nesse mesmo trimestre, o excedente não
recuperado será transportado para recuperação no trimestre ou trimestres

subsequentes até ser integralmente recuperado.

A quantidade de Petróleo de Custo a que a Concessionária tem direito num qualquer
trimestre será estabelecida com base no valor do Petróleo Produzido durante esse
trimestre e determinado de acordo com o Artigo 10.

O saldo de Petróleo Disponível existente num qualquer trimestre após os Custos
Recuperáveis terem sido satisfeitos na medida e da forma atrás referidas, saldo esse
doravante referido como “Petróleo-Lucro”, será partilhado entre o Governo e a

em que

a) Factor R = (Entradas em Caixa Acumuladas) n

(Despesas de Investimento Acumuladas) n

28

DARE

b) Entradas em Caixa Acumuladas n=

Entradas em Caixa Acumuladas (n-1)

+ Quota-parte de Petróleo-Lucro da Concessionária n
+ Petróleo de Custo da Concessionária n
- Custos Operacionais n

- Imposto Sobre o Rendimento das Pessoas Colectivas Liquidado n
- Fundo de Desmobilização quando aplicável

- Custos previstos nos Artigos 18.5 e 18.6

c) Despesas de Investimento Acumuladas n =
Despesas de Investimento Acumuladas (n-1)
+ Custos de Pesquisa n

+ Despesas de Investimento em Desenvolvimento e Produção n

Onde:

né o trimestre actual; e (n-1) é o trimestre anterior;

Petróleo de Custo da Concessionária é o montante de Custos Recuperáveis
efectivamente recuperado;

Imposto sobre o rendimento das pessoas colectivas liquidado é a obrigação de
imposto sobre o rendimento da Concessionária calculada nos termos da
legislação fiscal aplicável e do artigo 11.

Para efeitos de cálculo do Factor R, o primeiro trimestre (n=1) será o trimestre em
que ocorrer a Data Efectiva. Quaisquer Despesas de Investimento incorridas antes
da Data Efectiva não serão consideradas, para efeitos de cálculo do Factor R, como

tendo sido incorridas durante o trimestre da Data Efectiva.

O Factor R será calculado no último dia de cada trimestre civil e o rácio aplicável

9.12

A escala para o Petróleo-Lucro é a seguinte:

Factor R Quota-parte do
Governo oncessionária
Inferior a um 10% 90%
Igual ou superior a um e inferior a dois 25% 75%
Igual ou superior a dois e inferior a três 50% 50%
Igual ou superior a três e inferior a quatro 60% 40%
Igual ou superior a quatro 70% 30%

a)

No caso de ocorrer uma violação da garantia a que se refere a artigo 11.6 ou,
após a Data Efectiva, se verificar uma alteração legislativa na República de
Moçambique do género referido no artigo 11 e, em consequência, as Partes se
reúnam para acordar as alterações a efectuar a este Contrato, então, durante o
período compreendido entre a data do início da vigência da alteração legislativa
e a data em que seja alcançado um acordo entre as Partes nos termos do
disposto no artigo 11, a quota-parte de Petróleo-Lucro a que a Concessionária e
o Governo teriam de outra forma direito será ajustada de forma a que as receitas
líquidas provenientes das Operações Petrolíferas a receber pela Concessionária
sejam iguais às que ela receberia se não tivesse ocorrido tal alteração

legislativa.

Quando as Partes tiverem chegado a acordo quanto às alterações a efectuar a
este Contrato nos termos do artigo 11, este Contrato será considerado como
alterado na medida do que for necessário para dar efeito àquele acordo de

harmonia com os seus termos.

Os cálculos do Petróleo Custo e do Petróleo-Lucro da Concessionária serão

efectuados para cada trimestre civil numa base cumulativa. Na medida em que as

quantidades e despesas reais não sejam conhecidas, serão utilizadas estim
provisórias baseadas no programa de trabalhos e orçamentos operacio il
investimento aprovados. Até ao momento em que seja determinado Sato
Petróleo imputável a um trimestre civil, os cálculos basear-se-ão no Valor di
Petróleo durante o trimestre civil precedente e, na ausência desse val

acordado entre o MIREM e a Concessionária. Far-se-ão ajustamentos dural

30

WO DA Rgj,
seguinte com base nos valores reais das quantidades de Petróleo, preços e “a
>

despesas relativos a tal trimestre civil. s A
Qualquer Pessoa que constitua a Concessionária, à excep:
Cessionário Autorizado, deve pagar todos os custos fdamente incorridos “
acordo com este Contrato relativamente ao Interesse Participativo do Estado( 4

(doravante designado por “Financiamento"), com sujeição às seguintes condições:

a) Caso um terceiro adquira um Interesse Participativo no Contrato, esse terceiro

será obrigado a assumir uma parte proporcional do Financiamento.

b) O Financiamento será limitado a todos os custos incorridos pela Concessionária
no cumprimento das suas obrigações nos termos deste Contrato, até à data,
inclusive, em que tenha sido aprovado o Plano de Desenvolvimento a que esse

Financiamento diga respeito.

c) O Financiamento será utilizado exclusivamente para pagamento de custos
devidamente incorridos nos termos deste Contrato referentes ao Interesse
Participativo do Estado. Salvo no caso de transmissão a um Cessionário
Autorizado, a ENH não poderá ceder, directa ou indirectamente, os benefícios
resultantes do Financiamento. Qualquer transmissão do Financiamento carece
do prévio consentimento, por escrito, do MIREM. A expressão “Cessionário
Autorizado” significa, para efeitos deste artigo, uma Pessoa Moçambicana ou o

Governo.

d) A partir da data de início da Produção Comercial, a ENH e qualquer entidade
indicada pelo Governo para gerir a quota-parte do Interesse Participativo do
Estado procederão ao reembolso integral do Financiamento, em dinheiro ou
espécie, às Pessoas que constituem a Concessionária. Tal reembolso será
calculado como, e efectuado a partir do, Petróleo de Custo da Pessoa que
tenha beneficiado do Financiamento. Todas as quantias devidas até à
aprovação do Plano de Desenvolvimento resultantes do Financiamento vencem

juros, acumulados trimestralmente, calculados em dólares dos Estado:

da América à taxa LIBOR (conforme definida em e determinada
Artigo 28.7 ) acrescida de 1 (um) ponto percentual, da dat

custos sejam incorridos pelas Pessoas (salvo a ENH ou

ess
. ; ac ii . Eeciga
Autorizado) que constituem a Concessionária até ao seu reem! Iso in! dra
10.2

Artigo 10
Determinação do Valor do Petróleo ,

mês civil em que tenha início a Produção Comercial de Petróleo Bruto. No caso de tal

Petróleo consistir em Gás Natural, o valor do Gás Natural será determinado no final

de cada mês civil, começando com o mês civil em que tenha início a entrega

comercial no Ponto de Entrega.

Um valor para cada qualidade de exportação individual de Petróleo Bruto será

determinado em conformidade com os seguintes procedimentos:

a)

no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
Barril no Ponto de Entrega de cada qualidade de exportação individual de
Petróleo Bruto, apurado por referência ao preço FOB (conforme definido nos
Incoterms de 2000), a que esse Petróleo Bruto foi vendido pela Concessionária

durante esse mês civil; ou

se a Concessionária vender o Petróleo Bruto a um terceiro em condições
diferentes das condições FOB, para efeitos deste Contrato deverá ser aplicado
um preço FOB calculado sob a forma líquida (“net-back). O preço FOB
calculado sob a forma líquida ('net-back”) será estabelecido através da dedução
ao preço acordado, dos custos reais e directos incorridos pela Concessionária no
cumprimento das obrigações decorrentes dos respectivos contratos de venda a

que acresçam as obrigações inerentes aos termos de um contrato FOB.

no caso de vendas a Empresas Afiliadas, o preço que for acordado entre o
MIREM e a Concessionária com base na adição conjunta dos dois factores
seguintes:

i) o preço médio ponderado FOB do mês civil para o Petróleo Bruto de

produção e para o período em questão. A média ponderada basear:

dias de cada mês civil em que um preço de fecho estiver cotado n

preços, como os de fins-de-semana e feriados;

ii) um prémio ou desconto sobre o preço do Petróleo Bruto
Brent, ou qualquer outra classificação apropriada de P;
produção em questão, a determinar por referência“á qualidade do Petróleo

Bruto Produzido a partir da Área do Contrato e o custo de colocação desse

Petróleo Bruto no mercado.

10.3 Nos casos em que o MIREM e a Concessionária não consigam acordar um preço
nos termos da alinea c) do artigo 10.2, serão adoptados os seguintes procedimentos
de forma a determinar o prémio ou desconto referidos no citado artigo:

a) o MIREM e a Concessionária apresentarão um ao outro as suas avaliações do
prémio ou desconto, juntamente com uma explicação dos factores-chave
considerados na determinação do prémio ou desconto;

b) se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária estiverem, relativamente um ao outro, compreendidos no
intervalo de 10 US é (dez Cêntimos dos Estados Unidos da América) por Barril,

será calculada a média para efeitos de fixação do valor final do Petróleo Bruto;

c) seo prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária divergirem em mais de 10 US é (dez Cêntimos dos Estados
Unidos da América) por Barril, cada um deles apresentará de novo ao outro, no
3º (terceiro) dia útil a contar da primeira troca de informação, um prémio ou
desconto revisto;

d) se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária na segunda troca de informação estiverem compreendidos,
relativamente um ao outro, no intervalo de 10 US & (dez Cêntimos dos Estados
Unidos da América) por Barril, será calculada a média para efeitos de fixação do
valor final do Petróleo Bruto;

alínea c) do artigo 10.2, mas sempre dentro dos limites estabelecido: Gas
Partes nos termos da alínea d) do artigo 10.3. pa

10.4 O valor calculado para o Gás Natural Produzido a partir dos jazigos da Área do

: A EEN a
artigo 30.6, o qual estabelecerá um preço com base nos critérios ARE

Contrato será:

a) no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
Gigajoule de Gás Natural de especificação comercial no Ponto de Entrega em
que tal Gás Natural tenha sido entregue pela Concessionária durante esse mês
civil, deverá ser o preço de venda do gás no Ponto de Entrega conforme
estipulado no respectivo contrato de compra e venda de gás aprovado pelo
MIREM;

b) no caso de vendas a Empresas Afiliadas, o preço estipulado na alínea a) supra
para vendas a Empresas não-Afiliadas ou o preço acordado entre o MIREM e a

Concessionária.

10.5 No caso de o Governo celebrar com a Concessionária um Contrato comercial de
Compra e Venda de Gás e/ou de Petróleo Bruto para a compra, pelo Governo, de
Petróleo Bruto e/ou de Gás Natural à Concessionária, o preço de tais vendas não
deverá exceder o preço do Petróleo Bruto e/ou do Gás Natural proveniente da Área
do Contrato vendido a Empresas Afiliadas, conforme estabelecido nos termos deste
Artigo 10.

Artigo 11

Termos Fiscais e Outros Encargos

A Concessionária e os seus Subcontratados, salvo na medida em que deles estejam
isentos, estarão sujeitos a toda a legislação aplicável da República de Moçambique
que imponha tributos, direitos aduaneiros, impostos, encargos, taxas ou

contribuições.

Durante os 5 (cinco) anos subsequentes à aprovação do Plano de Desenvolvimento
relativo a este Contrato, a Concessionária e os seus Subcontratados terão direito a
Incentivos Fiscais e Aduaneiros nos termos da Lei n.º 3/2001, de 21 de Fevereiro,
conforme definidos na Lei n.º 13/2007, de 27 de Junho, que regula os incentivos
fiscais à actividade Petrolífera. A Concessionária e os seus Subcontratados estarão

isentos dos seguintes impostos, direitos aduaneiros, tributos, e outros encargos:

a) direitos aduaneiros relativos à importação de bens destinados a serem utilizados
nas Operações Petrolíferas, classificadas na classe “K” da pauta aduaneira nos
termos da alínea a) do artigo 7 da Lei n.º 13/2007, de 27 de Junho;

b) direitos aduaneiros relativos à importação de explosivos, detonadores, rastilhos e
maquinaria e instrumentos similares destinados à detonação de explosivos, bem
como equipamento e instrumentos para reconhecimento topográfico, geodésico
e geológico em terra e no mar destinados a Operações Petrolíferas nos termos
da alínea b) do artigo 7 da Lei n.º 13/2007, de 27 de Junho;

c) direitos aduaneiros e encargos fiscais na importação temporária de bens
destinados a Operações Petrolíferas nos termos da regulamentação fiscal
aplicável (Pauta Aduaneira), aprovada pelo Decreto n.º 39/2002, de 26 de

Dezembro; e

d) as importações e exportações referidas nas alíneas anteriores beneficiarão ainda

de isenção do Imposto sobre o Valor Acrescentado (IVA), conforme di; sto
a

e A.?

artigo 7 da Lei n.º 13/2007, de 27 de Junho.

11.3

O Pessoal Expatriado da Concessionária e dos seus Subcontratados estará
isento, nos termos deste Contrato, de direitos aduaneiros e outros encargos,
na importação de bens pessoais e domésticos desse Pessoal E ado e seus
dependentes, importados para a República de Moçambique à primeira chegada,
tornando-se, contudo, esses direitos aduaneiros sobre tais bens devidos caso se
verifique a sua venda na República de Moçambique a pessoa que não esteja isenta
desses direitos. O Pessoal Expatriado poderá exportar da República de Moçambique,
isentos de direitos aduaneiros e demais encargos, os referidos bens pessoais e
domésticos por si importados, nos termos previstos na pauta aduaneira aprovada
pelo Decreto n.º 39/2002, de 26 de Dezembro.

Para efeitos deste Contrato, a lista de impostos (“Lista de Impostos”) é a seguinte:

a) O Imposto sobre o Rendimento das Pessoas Colectivas (IRPC), a liquidar nos
termos da Lei n.º 34/2007, de 31 de Dezembro, e suas eventuais alterações,
mas sempre sem prejuízo do disposto nos artigos 11.9 e 9.11, e a pagar pela
Concessionária ou, caso a Concessionária seja constituída por mais do que uma
Pessoa, a pagar por cada uma das Pessoas que constituem a Concessionária,
as quais serão tributadas e colectadas separadamente. As seguintes disposições
aplicar-se-ão ao IRPC incidente sobre rendimentos provenientes de Operações

Petrolíferas no âmbito deste Contrato:

i) Na determinação do rendimento líquido da Concessionária para efeitos de
cálculo de IRPC num dado exercício fiscal ou, se a Concessionária for
constituída por mais do que uma Pessoa, do rendimento líquido de
qualquer das Pessoas que constituam a Concessionária, serão efectuadas

amortizações nos seguintes termos:

aa) Será deduzida a amortização, às taxas abaixo indicadas, com início no
ano em que as despesas foram incorridas ou em que a Produção
Comercial se inicie, consoante o que ocorrer mais tarde

- relativamente a despesas em Operações de Pesquisdçd

por cento);

Desenvolvimento e Produção, à taxa anual de 25% (vinte ed
por cento) dessas despesas, na base de uma amortizal

método das quotas constantes;
- relativamente a despesas operacionais, a 100% (cem por cento).

bb) Em qualquer ano, a Concessionária ou, se a Concessionária for
constituída por mais de uma Pessoa, qualquer uma das Pessoas que
a constitui, poderá optar por diferir a amortização, total ou
parcialmente. Ao exercer o direito de diferimento, a Concessionária ou,
se a Concessionária for constituída por mais de uma Pessoa, qualquer
uma das Pessoas que a constitui, deverá notificar o departamento
competente do Ministério das Finanças, até ao final do mês de
Fevereiro do ano seguinte ao ano em questão, da sua intenção de
diferir a amortização. Em tal notificação, a Concessionária ou, no caso
de a Concessionária ser constituída por mais de uma Pessoa,
qualquer uma das Pessoa que a constitui, especificará:

- a taxa a que pretende amortizar as despesas em Operações de
Pesquisa ou despesas operacionais durante o ano em questão,

não podendo tal taxa exceder 100% (cem por cento); e

- a taxa a que pretende amortizar as despesas de investimento em
Operações de Desenvolvimento e Produção durante o ano em
questão, não podendo tal taxa exceder 25% (vinte e cinco por

cento).

A taxa notificada pela Concessionária ou, se a Concessionária for
constituída por mais de uma Pessoa, por qualquer uma das Pessoas

que a constitui, apenas será aplicável ao ano especificado na

ii) | A amortização diferida, consistindo na diferença entre a taxa À

taxa notificada pela Concessionária ou, se a Concessionária for EUA,

10/10/2008 37
11.5

b)

a)

por mais de uma Pessoa, por qualquer uma das Pessoas que consti

Concessionária, como sendo a taxa que pretende utilizar
questão, poderá ser deduzida ao rendimento líquido 2
futuro. A Concessionária Ou, no caso de a ConçesSionária ser constituída
Por mais de uma Pessoa, qualquer das Pessoas que a constitui, deverá
notificar por escrito o departamento competente do Ministério das
Finanças, até ao final do mês de Fevereiro do ano seguinte ao ano em
questão, da sua intenção de proceder a essa amortização diferida durante
esse ano.

ii) Para efeitos de cálculo das responsabilidades em sede de IRPC, o prejuízo
sofrido pela Concessionária em qualquer ano poderá ser transportado para
dedução por um período de até 5 (cinco) anos após o ano em que tal
prejuízo se verificar.

iv) De modo a determinar a matéria colectável em sede de IRPC, a autoridade
competente do Ministério das Finanças poderá efectuar correcções nos
termos do Código do IRPC Sempre que os preços de transferência e a
subcapitalização resultantes de relações especiais entre Empresas
Afiliadas sejam diferentes do que teria sido estabelecidos com entidades
independentes.

Direitos aduaneiros e outros encargos e impostos não isentos nos termos deste
artigo 11;

Tributos, encargos, taxas ou contribuições que não sejam discriminatórios e
sejam lançados como contrapartida do fornecimento de serviços ou bens
específicos identificáveis por parte da República de Moçambique ou pela
utilização de instalações propriedade da República de Moçambique ou de
qualquer empresa pública, tais como, mas sem a isso se limitar, água,
electricidade, utilização portuária e serviços ou bens semelhantes;

Nos termos da lei dos petróleos em vigor, a Concessionária deverá entregar
Governo, em espécie, a título de Imposto sobre a Produção do Petróleo:

i) | uma quantidade correspondente a 6% (seis por cento) relativamente

cs DA RED; 2»
as Us;
ii) uma quantidade correspondente a 10% (dez por cento) relativamente ao

Petróleo Bruto produzido a partir de depósitos localizados na Área gos
Contrato;

b) Nos termos da legislação aplicável, a Concessionária apreséntará ao” ,
departamento competente do Ministério das Finanças e ao MIREM, até ao 20.º

(vigésimo) dia de cada mês civil, uma declaração relativa ao mês anterior sobre:

) a quantidade de Petróleo Bruto e a quantidade de Gás Natural produzida
nesse mês civil;

i) a quantidade de Petróleo Bruto e a quantidade de Gás Natural vendida
nesse mês civil;

ii) a quantidade de Petróleo Bruto armazenada no início e no final do mês civil;

iv) a quantidade de Petróleo Bruto e a quantidade de Gás Natural
inevitavelmente perdida;

v) a quantidade de Petróleo Bruto e a quantidade de Gás Natural que se tenha
queimado, escapado, reinjectado ou usado em Operações Petroliferas:

vi) a quantidade de Petróleo Bruto e a quantidade de Gás Natural sobre a qual
incide o Imposto sobre a Produção do Petróleo;

vii) a quantidade a entregar a título de Imposto sobre a Produção do Petróleo

nesse mês civil, bem como os pormenores da sua liquidação; e

viii) quaisquer outras informações relevantes para a liquidação do Imposto sobre
a Produção do Petróleo relativo ao Petróleo Bruto é ao Gás Natural.

c) O Governo poderá, em vez de receber em dinheiro o Imposto sobre a Produção
do Petróleo referido neste artigo 11.5, mediante notificação com 180

11.6

11.8

termos do disposto no artigo 11, do Petróleo Bruto e do Gás Natural que tenham k
sido produzidos a partir da Área do Contrato nesse mês. g A

a

d) O Imposto sobre a Produção do Petróleo relativo a um deter: 1
com referência a Petróleo Bruto ea Gás Natural, bem<tómo os respectivos”

Pagamentos em dinheiro serão entregues ou pagos até ao final do mês civil
seguinte.

e) O pagamento em espécie da percentagem especificada na notificação efectuada
nos termos da alínea c) do artigo 11.5 continuará até que o Governo proceda a
uma nova notificação por escrito nos termos do disposto na alínea c) do artigo
11.5, fornecendo à Concessionária instruções revistas.

O Governo garante que, na Data Efectiva e no que respeita às Operações
Petrolíferas ou aos rendimentos derivados das Operações Petrolíferas, não existiam
impostos, direitos aduaneiros, taxas, encargos, emolumentos ou contribuições para
além dos incluídos na Lista de Impostos e dos encargos relativamente aos quais a

Concessionária e os seus Subcontratados estão isentos ao abrigo dos artigos 11.2 e
11.3.

No exercício dos seus direitos e benefícios relativos à isenção de direitos aduaneiros
sobre a importação e exportação estipulados neste artigo, a Concessionária

observará todos os procedimentos e formalidades aplicáveis, devidamente impostos
pela lei aplicável.

Nada nas disposições constantes deste artigo 11 deverá ser entendido ou
interpretado como impondo qualquer limitação ou restrição ao âmbito ou à devida e
adequada aplicação da legislação moçambicana de aplicação geral que não
discrimine ou tenha o efeito de discriminar a Concessionária, e que disponha, no
interesse da Segurança, da saúde, do bem-estar ou da protecção do ambiente, no

sentido da regulamentação de qualquer categoria de propriedade ou actividade
desenvolvida em Moçambique; desde que, no entanto, o Governo, ao longo de gde ERRA
a duração das Operações Petrolíferas, assegure, de acordo com o artigo 28, as q
medidas tomadas no interesse da segurança, da saúde, do bem esta

“ON
É

protecção do ambiente estão de acordo com Os padrões geralmente aceites

momento na indústria petrolífera internacional e são razoáveis.

11,9

DA RED)
O ni

No caso de, após a Data Efectiva, se verificar a introdução de qualquér ou

imposto na República de Moçambique que não do tipo previsto no artigo
consequência, ocorrer um efeito adverso de natureza material
económico auferido das Operações Petrolíferas pela Conce
reunir-se-ão logo que possível após esse facto para acord;
Contrato que assegurem à Concessionária, após

às alterações à este”
as alterações, as mesmas
vantagens económicas das Operações Petrolíferas que auferiria se essa alteração
legislativa não tivesse ocorrido.

41

Artigo 12
Bónus de Produção

pagamentos esses que não serão considerados Custos Recuperáveis para efeitos do Anexo
“C” deste Contrato:

Bónus de Produção a
pagar em Dólares dos
Estados Unidos da

América

No começo da Produção Comercial Inicial USD 200.000 (duzentos mil
dólares dos Estados Unidos
da América)

Quando a produção da Área de Contrato atingir, pela USD 200.000 (duzentos mil
primeira vez, no período de um mês, uma média diária de dólares dos Estados Unidos
25.000 BOE da América)

Cada vez que a produção da Área de Contrato atingir, USD 200.000 (duzentos mil
pela primeira vez, no período de um mês, uma tranche dólares dos Estados Unidos
adicional média de 50.000 BOE por dia da América)

Para efeitos deste artigo:

i) “Começo da Produção Comercial Inicial” significa a data em que a Produção
Comercial a partir da Área do Contrato tenha sido mantida por um período
de 30 (trinta) dias consecutivos; e

ii) “BOE” significa o número equivalente de Barris de Petróleo Brut
da conversão em Petróleo Bruto de Gás Natural na base de 1

Petróleo Bruto para cada 6.000 (seis mil) pés cúbicos de Gás N

42 tr
13.1

13.2

Artigo 13
Regras sobre o Levantamento

a) Sem prejuízo das disposições que regulam a produção e venda de
Concessionária terá direito a levantar, dispor e exportar livre
Produzido a que tem direito nos termos deste Contrato.

b) Cada Parte tomará posse do Petróleo a que tem direito a um nível
aproximadamente regular ao longo de cada ano civil, de modo consistente com
as Boas Práticas relativas a Campos Petroliferos.

c) Até 90 (noventa) dias antes da data programada para o início da Produção
Comercial, as Partes estabelecerão procedimentos de recolha abrangendo a
programação, armazenamento e levantamento de Petróleo e quaisquer outras
matérias que as Partes acordem. Tais procedimentos respeitarão as Boas
Práticas relativas a Campos Petrolíferos.

Sem prejuízo do disposto no Artigo 9.2 ou de instruções dadas de acordo com esse
Artigo, o Governo poderá, mediante notificação à Concessionária ou ao Operador
com uma antecedência mínima de 6 (seis) meses, exigir à Concessionária ou ao
Operador que venda em nome do Governo, durante o ano civil seguinte, salvo
instruções em contrário do Governo, a totalidade ou qualquer parte do volume do
Imposto sobre Produção do Petróleo cobrado em espécie e, quando aplicável, do
Petróleo-Lucro que não tenha sido anteriormente alocado, a que o Governo tem
direito ao abrigo deste Contrato durante os referidos ano(s) seguinte(s). A quantidade
desse Imposto sobre Produção do Petróleo cobrado em espécie e desse Petróleo-
Lucro que o Governo deseja vender será especificada na referida notificação. A
Concessionária ou o Operador venderá aquela quantidade de Petróleo no mercado
livre ao melhor preço que se possa razoavelmente obter e remeterá directamente e
de imediato o produto da venda ao Governo. A Concessionária ou o Operador
cobrarão ao Governo os custos incorridos na venda de Petróleo do Governo. Tais
custos serão deduzidos pela Concessionária ou pelo Operador das r:
cabem ao Governo.

43

Artigo 14 al
Conservação do Petróleo e Prevenção de Perdas

14.1 A Concessionária, antes de realizar quaisquer perfurações, elabórará e subinetérá à as
análise do MIREM um programa de poço que inclua um plano de emergência
concebido para conseguir uma resposta de emergência rápida e eficaz, em caso de
explosão ou incêndio, fuga, desperdício ou perda de Petróleo ou danos nos estratos

que contêm Petróleo.

14.2 Em caso de explosão ou incêndio, fuga, desperdício ou perda de Petróleo ou danos
nos estratos que contêm Petróleo, a Concessionária notificará o MIREM no prazo de
24 (vinte e quatro) horas após tomar conhecimento dessa ocorrência, implementando
prontamente o respectivo plano de emergência e apresentando, assim que possível,

um relatório completo da ocorrência ao MIREM.

14.3 Sem prejuízo das obrigações da Concessionária nos termos do artigo 29, em caso de
renúncia ou abandono por parte da Concessionária ou de cessação dos seus direitos
nos termos deste Contrato, a Concessionária, no prazo de 90 (noventa) dias após a
data dessa renúncia, abandono ou cessação, relativamente à totalidade da Área do
Contrato ou, consoante o caso, a uma parte da Área do Contrato a que a
Concessionária tenha renunciado ou que tenha abandonado:

a) obturará ou fechará, de forma consistente com as Boas Práticas relativas a
Campos Petrolíferos, todos os poços perfurados como parte das Operações

Petrolíferas, salvo acordo em contrário entre o MIREM e a Concessionária.

b) tomará todas as medidas necessárias, de acordo com as Boas Práticas relativas
a Campos Petroliferos, no sentido de prevenir acidentes para a vida humana ou
os bens de terceiros ou para o ambiente resultantes das condições da Área do

Contrato ou, consoante o caso, de qualquer parte da mesma, causados por

Operações Petrolíferas, condições essas que, com um razoável cuidado, sejam

15.1

b)

Artigo 15

Desmobilização

Se, de acordo com as expectativas razoáveis da Conces: lonária, esta vier
produção de Petróleo ao abrigo deste Contrato a partir da Área do Contra
Contrato caducar ou for objecto de revogação ou renúncia na
procedimentos - estipulados neste Contrato e

ade R
a céssar a

to, ouse o
sequência dos
na legislação aplicável, a
Concessionária deverá submeter à aprovação do MIREM um Plano de
Desmobilização. O Plano de Desmobilização será elab;
legislação aplicável e deverá conter,
informação:

orado de acordo com a
mas sem a isso se limitar, a seguinte

a) detalhes, estabelecidos separadamente em relação a cada Área de

Desenvolvimento e Produção, das medidas a adoptar para executar a
desmobilização incluindo, mas sem a isso se limitar:

i) | desmobilização de equipamento e

instalações para cada Área de
Desenvolvimento e Produção;

ii) remoção atempada de equipamento e instalações que não sejam
necessárias para as Operações Petrolíferas em curso em qualquer outra

Área de Desenvolvimento e Produção; e

ii) quaisquer outras medidas que possam ser razoavelmente necessárias para

Prevenir perigo para a vida humana, para bens de terceiros ou para o
ambiente,

estimativas do tempo necessário para concluir as operações nos termos do
plano;

um orçamento para as operações previstas no plano, incluindo detalhes sobre os
custos de desmobilização de equipamento e instalações;

retirados do Fundo de Desmobilização para fazer face aos
implementação do plano; e

45

e) os estudos ambientais, de engenharia e de viabilidade que possai

necessários para fundamentar o plano proposto.

seccnt

15.2 O Plano de Desmobilização será elaborado com observância da legislação aplicável

e das disposições do artigo 28 e deverá assegurar que a desmobilização é
conduzida de uma forma consentânea com os padrões geralmente reconheci
como aplicáveis na indústria petrolífera internacional e os

para desmobilização.

idos
padrões da Concessionária

15.3 Caso a Concessionária não submeta ao MIREM um Plano de Desmobilização no
prazo previsto, o MIREM poderá exigir à Concessionária, mediante notificação, que
esta lhe apresente um Plano de Desmobilização, no prazo de 90 (noventa) dias a
contar da recepção da notificação. Se durante esse prazo não
nenhum Plano de Desmobilização, o MIREM pode solicitar a con:

internacional que elaborem um Plano de Desmobilização.

for apresentado

sultores de nível

15.4 Um Plano de Desmobilização elaborado por um consultor de acordo com a
legislação aplicável e este Artigo será implementado pela Concessionária de acordo

com Os seus termos tal como se fosse uma obrigação da Concessionária prevista no

Artigo 28. O custo de encarregar consultores de engenharia de elaborarem um plano

de consultores será pago pela Concessionária ao Governo.

15.5 No caso de a Concessionária considerar que a produção numa Área de
Desenvolvimento e Produção cessará antes que um Plano de Desmobilização seja
elaborado, serão preparadas pela Concessionária medidas de desmobilização para
essa Área de Desenvolvimento e Produção de acordo com a exigência relativa a
desmobilização estabelecida neste Artigo, e quando estas medidas forem aprovadas

pelo MIREM, produzirão efeitos como uma alteração ao Plano de Desenvolvimento
para essa Área de Desenvolvimento e Produção.

15.6 Até ao início da Produção de Petróleo a partir dos jazigos da Área do Contrato, a
Concessionária deverá abrir, num banco da sua escolha, uma conta remunerada a
juros em dólares dos Estados Unidos da América ou noutra moeda mutua

a: (a
acordada pelas Partes, que se designará como Fundo de Desmobilização, nasqu

al a
4 : th
Concessionária depositará periodicamente fundos que permitam cobrir os custas d

desmobilização calculados em conformidade com o disposto neste Contra)

forma a cobrir os custos previstos de implementação de um

Desmobilização aprovado. Na data de abertura da conta Fundôs cdé “o

Desmobilização, a Concessionária deverá depositar USD 50.960 (cinquenta mil
dólares dos Estados Unidos da América) ou montante equivalente se for acordado

uma moeda alternativa.

15.7 O cálculo das quantias a serem depositadas pela Concessionária no Fundo de
Desmobilização para fazer face aos custos previstos com a Desmobilização reger-

se-á pelo seguinte:

a) Estimativas de: i) reservas recuperáveis e o calendario da produção projectada e
ii) custos totais de Desmobilização da proposta da Concessionária para a
Desmobilização e soluções alternativas razoáveis de Desmobilização serão
submetidas para a aprovação do MIREM. O MIREM deverá, com base nas
propostas da Concessionária, escolher uma solução preliminar de
Desmobilização que servirá de base para o cálculo dos custos de
Desmobilização a serem recuperados pelo Fundo de Desmobilização constituído
para O efeito de cobrir os custos de Desmobilização. Sempre que exigido pelo
presente Contrato, pela lei aplicável ou no caso de a Concessionária considerar
necessário devido a alteração substancial dos factos, deverão ser incluídas em
qualquer Plano de Desmobilização actualizado disposições adequadas para a

revisão sucessiva destas estimativas.

b) No caso de em qualquer ano civil em que a Concessionária não tenha submetido
ao MIREM um Plano de Desmobilização revisto ou o total estimado dos custos
de Desmobilização, a Concessionária deverá actualizar o valor do último total
previsto dos custos de Desmobilização preliminares aprovados pelo MIREM de
forma a contar com a subida desses custos de Desmobilização aprovados
durante o período compreendido entre o ano civil em que esses custos foram
estimados e o ano civil em curso, Para este efeito e para cada ano civil, o índice
anual aplicável da subida do dólar dos Estados Unidos da América basear-se-á
no “Índice de Preços do Produtor para a Perfuração de Poços de

América. O índice anual a ser utilizado no ano “n" será
diferença entre o índice anual referente ao ano em que a

aprovada seja determinada e o mesmo índice anual referente a

47
caso do Departamento de Estatística Laboral dos Estados Unidos da
deixar, por qualquer razão que seja, de publicar o Índice de Preços
para a Perfuração de Poços de Petróleo e Gás ou no caso de ter
uma divisa alternativa, as Partes deverão determinar u: fonte alternativa '
independente que seja reconhecida internacional
Tepresentativo alternativo

nte ou um índice

13.8 A Concessionária não retirará dinheiro do Fundo de Desmobilização, salvo com o
objectivo de pagar os custos de implementação de um Plano de Desmobilização
aprovado, devendo ser remetidas cópias ao MIREM de todos os extractos

periodicamente fornecidos pelo banco relacionados com o Fundo de Desmobilização.

15.9 Os pagamentos para o Fundo de Desmobilização serão custos recuperáveis de
acordo com as disposições aplicáveis a este Contrato.

15.10 Os custos incorridos pela Concessionária para implementar um Plano de

Desmobilização aprovado serão custos recuperáveis de acordo com o disposto a

esse respeito no artigo 9 e, para efeitos de IRPC, serão considerados uma despesa

operacional, salvo quando, em qualquer caso, tais custos tenham sido financiados

através de levantamentos do Fundo de Desmobilização.

15.11 Quaisquer fundos que tenham sido custos recuperados remanescentes no Fundo de
Desmobilização após a conclusão do Plano de Desmobilização aprovado serão

tratados como Petróleo-Lucro, devendo o saldo remanescente ser partilhado de
acordo com o disposto no artigo 9.10.

15.12 No caso de, ao tempo da implementação do Plano de Desmobilização, não haver
fundos suficientes disponíveis no Fundo de Desmobilização para financiar as
operações desse plano, o défice será integralmente satisfeito pela Concessionária.
Um Plano de Desmobilização aprovado será, em conformidade com o disposto no
Artigo 20.2, implementado prudentemente e sem atrasos injustificados.

48

16.2

16.3

Artigo 16
Seguros

Uará e mânterá, '
relativamente às Operações Petrolíferas, todos os seguros exigidos pela legislação e
regulamentação aplicáveis da República de Moçambique e, no caso de seguros
contratados numa outra jurisdição que não a da República de Moçambique, a
legislação aplicável dessa outra jurisdição, assim como quaisquer outros seguros que
o MIREM e a Concessionária possam periodicamente acordar. Tais outros seguros

incluirão, pelo menos, seguros contra os seguintes riscos:

a) perdas e danos causados a todas as instalações e equipamentos propriedade da
Concessionária ou por esta utilizados nas Operações Petrolíferas;

b) poluição causada pela Concessionária no decurso das Operações Petrolíferas,
pela qual a Concessionária possa ser responsabilizada;

c) perdas e danos causados pela Concessionária a pessoas e bens de terceiros no
decurso das Operações Petrolíferas, pelos quais a Concessionária possa ser
responsabilizada a indemnizar o Governo;

d) o custo de operações de remoção de destroços e de limpeza pela
Concessionária após um acidente no decurso das Operações Petroliferas; e

e) a responsabilidade da Concessionária e/ou do Operador pelos seus
trabalhadores envolvidos nas Operações Petrolíferas.

Relativamente a Operações de Desenvolvimento e Produção, a Concessionária
apresentará ao MIREM um programa de implementação de um seguro contra "Todos
os Riscos" que poderá cobrir, entre outros, danos físicos nas instalações em
construção e montagem, assim como responsabilidades legais emergentes das
Operações de Desenvolvimento e Produção.

Qualquer seguro exigido à Concessionária nos termos do disposto nos arfigê
16.2 poderá, à discrição da Concessionária e sujeito à aprovação do À
disponibilizado através de uma ou mais das seguintes opções:

49

A

a) sem seguro quando a própria Concessionária suporte os riscos e; nen
prémio seja cobrado; contanto que, no caso de perdas ou danos resultantes de)
um risco que a Concessionária optou por não segurar, tais perdas ou dap Roc
serão considerados Custos Recuperáveis para efeitos do Ane
Contrato;

b)

seguro através de uma companhia de seguros totalmente detida pelo Operador
ou pela Concessionária, caso em que o prémio cobrado deverá ser conforme
aos valores praticados no mercado internacional de seguros;

c) utilização pela Concessionária, para benefício das Operações Petrolíferas, de
um seguro contratado como parte de uma cobertura global, caso em que o
prémio cobrado deverá ser no valor obtido para tal cobertura global; ou

d) sem prejuízo do disposto no artigo 19, seguro através de mercados
internacionais de Seguros de acordo com os valores aí praticados, contanto que:

i) uma companhia de seguros totalmente detida pelo Operador ou por uma
Pessoa que constitua a Concessionária possa participar em qualquer
Seguro ou resseguro contratado internacionalmente; e

i) a Concessionária tenha a opção de colocar a concurso é contratar todos
Os resseguros adequados para qualquer seguro contratado junto de
companhias de seguros registadas na República de Moçambique.

16.4 A menos que de outra forma seja aprovado pelo MIREM, a Concessionária colocará
a concurso aberto todos os seguros renováveis contratados nos mercados
internacionais pelo menos uma vez em cada 3 (três) anos.

16.5 A Concessionária exigirá aos seus Subcontratados que efectuem semelhantes
seguros do tipo e nos montantes exigidos pela lei aplicável e habituais na indústria

petrolífera internacional, de acordo com as Boas Práticas relativas a Campos
Petrolíferos.

16.6 Salvo o disposto na alínea a) do Artigo 16.3, todos os custos incg tdos
Concessionária ao abrigo deste Artigo 16 serão considerados Custos RétY
para efeitos do Anexo C do presente Contrato.

Artigo 17
Gás Natural

17.1. A Concessionária terá o direito de utilizar Gás Natural pr ído a partir de
na Área do Contrato nas Operações Petrolíferas na Área do Contrato, incluindo,
nomeadamente, para a produção de energia eléctrica, manutenção de pressão e

operações de reciclagem.

17.2 Os termos e condições relativos à utilização e produção de Gás Natural Associado
serão os seguintes:

a) Caso a Concessionária opte por processar e vender o Gás Natural Associado, a
Concessionária notificará o MIREM desse facto e, para efeitos de recuperação
de custos e direito à produção, tal Gás Natural será tratado pelas Partes da
mesma forma do que outro Gás Natural.

b) Caso a Concessionária opte por não processar e vender o Gás Natural
Associado não utilizado para os fins estipulados no artigo 17.1 ou na alínea c)
infra, o Governo poderá, sem qualquer pagamento à Concessionária mas por
sua exclusiva conta e risco, recolher esse Gás Natural no separador de
gás/petróleo; desde que essa recolha não perturbe ou atrase seriamente a
condução das Operações Petroliferas.

c) A Concessionária poderá re-injectar qualquer Gás Natural Associado que não
seja recolhido pelo Governo nos termos da alínea b) supra, utilizado em
Operações Petrolíferas ou processado e vendido pela Concessionária, sendo os
custos dessa disposição de Gás Natural Associado recuperáveis na medida em
que tal re-injecção esteja prevista no Plano de Desenvolvimento.

17.3 Ostermos e condições relativos ao Programa de Avaliação e avaliação comercial, da
produção e venda de Gás Natural não Associado serão os seguintes:

a) Aquando da conclusão de um Programa de Avaliação relativo a u
de Gás Natural não Associado efectuada pela Concesf
17.4

a qualquer Área de Descoberta Por um período de 5 (cinco) anos, Spçãõa É
ser exercida sob a exclusiva discricionariedade da Concessionár; y
requerimento da Concessionária ao Governo, poderá ser cá

Prorrogação, por um segundo período de até 3 (três) an

MIREM, através de notificação, sobre se o Jazigo Petrolífero localizado em
qualquer Descoberta de Gás Natural não Associado efectuada pela

Concessionária, em relação à qual tenha sido apresentado relatório de
avaliação, é comercial.

Caso a Concessionária não solicite um Período de Avaliação Comercial nos
termos da alínea a) supra no prazo de 90 (noventa) dias a contar da data de
apresentação do relatório de avaliação, a Concessionária deverá informar o
MIREM, através de notificação, se qualquer Descoberta de Gás Natural não
Associado efectuada pela Concessionária, em relação à qual tenha sido
apresentado um relatório de avaliação, é comercial.

Quando a Concessionária, nos termos deste artigo 17.3, notificar que a Descoberta

de

Gás Natural Não Associado feita Pela Concessionária é comercial, tal notificação

deverá, para efeitos deste Contrato, ser considerada uma notificação de Descoberta
Comercial.

O Período de Avaliação Comercial terminará com a primeira das seguintes
ocorrências:

a)

na data seguinte à da notificação de Descoberta Comercial por parte da
Concessionária nos termos do artigo 17.3;

na data em que a Concessionária voluntariamente renunci
Descoberta a que o Período de Avaliação Comercial se refere; quz

no termo do Período de Avaliação Comercial a que a Concessi
nos termos do artigo 17.3.

52
17.5 Considera-se que a Concessionária renunciou a todos os direitos sobre a Descoberta: n; REBD

de Gás Natural Não Associado quando não tiver efectuado a notificação de “e

constituem a Concessionária. Cada contrato para a venda de tal Gás Natural Não
Associado celebrado pela Concessionária nos termos deste artigo deverá ser
aprovado pelo MIREM. Ao requerer tal aprovação, a Concessionária deve
demonstrar ao MIREM que os preços e demais condições de venda de tal Gás
Natural representam o valor de mercado que pode ser obtido para esse Gás Natural,
tendo em consideração um custo razoável de mercado para o transporte desse Gás
Natural desde o Ponto de Entrega até ao comprador e considerando os diferentes
usos e mercados que possam ser desenvolvidos para tal Gás Natural.

17.7 | Juntamente com o seu pedido de aprovação de qualquer contrato de venda de gás
nos termos do artigo 17.6, a Concessionária pode requerer uma prorrogação do
Período de Desenvolvimento e Produção em relação a qualquer Área de
Desenvolvimento e Produção da qual venha a ser produzido Gás Natural Não
Associado para venda nos termos desse contrato de venda de gás, e quando tal
prorrogação seja necessária para facilitar a venda de gás nos termos de tal contrato
de venda de gás, o MIREM concederá essa prorrogação necessária.

Execution Copy — 10/10/2008

w
fot)

18.2

18.4

18.5

Execution Copy - 10/10/2

Artigo 18
Emprego e Formação

Sujeito à apreciação pelo Governo, por motivos de segurança

qualquer indivíduo que entre na República de Moçambique g“ags“procedimentos

formalidades legais relacionados com a imigração, Góverno concederá as
necessárias autorizações ou outras aprovações neceSSárias para a contratação e
entrada na República de Moçambique de Pessoal Expatriado empregue pela

Concessionária ou pelos seus Subcontratados para efeitos deste Contrato.

Na condução das Operações Petrolíferas, a Concessionária procurará, tanto quanto
possível, empregar cidadãos da República de Moçambique que possuam
qualificações adequadas, a todos os níveis da sua organização, como
Subcontratados ou empregados por Subcontratados. A este respeito, a
Concessionária, após consulta com o MIREM, proporá e executará um programa
eficaz de formação e emprego para os seus trabalhadores moçambicanos em cada
fase e nível de operações, tendo em conta os requisitos de segurança e a
necessidade de manter padrões de eficiência razoáveis na realização das Operações
Petrolíferas. Esses trabalhadores poderão ser formados na República de
Moçambique ou no estrangeiro, conforme imposto pelos programas de formação
elaborados pela Concessionária.

A Concessionária deverá cooperar com o MIREM, no sentido de providenciar a um
número de funcionários do Governo mutuamente acordado, a oportunidade de
participar em acções de formação facultadas pela Concessionária ou qualquer das
suas Empresas Afiliadas aos seus trabalhadores, especificamente para funcionários
do Governo.

De forma a que o MIREM fiscalize o cumprimento das obrigações de emprego e
formação contidas neste artigo, a Concessionária apresentará anualmente ao

MIREM os seus programas de emprego e formação.

A Concessionária pagará ao Governo a quantia de USD 1.000.000 (um milhão de
Dólares dos Estados Unidos da América). Este montante, que constitui um
pagamento único, poderá ser utilizado como apoio institucional às entidades

54

asituação (de...
18.6

b)

e)

da América) por ano, a despender em formação e pr; as de apoio no seio
do Governo. O primeiro pagamento deverá ser e; ado na data do primeiro
aniversário da Data Efectiva deste Contrato eos pagamentos subsequentes
serão efectuados nos aniversários dessa data.

Durante o Período de Desenvolvimento e Produção a Concessionária pagará ao
Governo o montante de USD 200.000 (duzentos mil Dólares dos Estados Unidos
da América) por ano a despender em programas de formação e apoio
institucional no seio do Governo. O primeiro pagamento deverá ser efectuado no
prazo de 30 (trinta) dias após a aprovação do primeiro Plano de
Desenvolvimento e os pagamentos subsequentes serão efectuados nos
aniversários dessa aprovação.

Durante a vigência deste Contrato, a Concessionária pagará ao Governo o
montante de USD 100.000 (cem mil dólares dos Estados Unidos da América) por
ano para programas de apoio social a cidadãos da República de Moçambique
nas áreas em que as Operações Petrolíferas são conduzidas. O primeiro
pagamento deverá ser efectuado na data do primeiro aniversário da Data
Efectiva deste Contrato e os pagamentos subsequentes serão efectuados nos
aniversários dessa data.

18.7 A Concessionária incluirá como parte do Plano de Desenvolvimento propostas para

18.8

as actividades necessárias para satisfazer as obrigações previstas no artigo 18.3

durante o Período de Desenvolvimento e Produção.

Os montantes despendidos pela Concessionária para satisfazer as obrigações

contidas neste artigo serão Custos Recuperáveis para efeitos do Anexo "C" deste

Contrato.

ecution Copy — 10/10/2008 55

Artigo 19

Indemnizações e Responsabilidade

19.1

perdas ou danos causados por actos ou omissões da Con
das Operações Petroliferas em que a Concessionária icipe, contanto quê as
reclamações sejam devidamente avaliadas por terceiros ou pelo Governos. Em caso

algum será a Concessionária responsabilizada nos termos do presente Artigo por
danos punitivos.

19.2 O Governo deverá indemnizar e salvaguardar a Concessionária, os seus

Subcontratados e quaisquer Empresas Afiliadas daquela, relativamente a todas e
quaisquer reclamações apresentadas por terceiros contra a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela, referentes a perdas ou

danos causados por actos ou omissões do Governo, no âmbito das suas actividades
comerciais.

19.3 Exceptuando o disposto no Artigo 19.8, nenhuma Parte do presente Contrato deverá
chegar a acordo ou transigir relativamente a qualquer reclamação pela qual uma
outra Parte seja responsável nos termos do Contrato sem o prévio consentimento
dessa outra Parte e, caso o faça, a indemnização prevista nas cláusulas anteriores

não produzirá efeitos em relação à reclamação objecto de acordo ou transacção.

19.4 Não obstante algo em contrário no presente Contrato, a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela que executem tais
Operações Petrolíferas por conta da Concessionária, não serão responsáveis
perante o Governo, e nem o Governo será responsável perante a Concessionária,
por perdas ou danos indirectos, incluindo, mas sem a isso se limitar, incapacidade de

produção de Petróleo, perda de produção, lucros cessantes ou danos punitivos.

19.5 Sem prejuízo do disposto no artigo 19.4, na condução de Operações Petrolíferas nos

termos do presente Contrato, a Concessionária será responsável por qualquer

ou dano em pessoas e bens sofridos pelo Governo e causado pela Concesg

os 56
19.6

19.7

19.8

cumprimento pela Concessionária ou por qualquer Empresa Afiliada ou-

]
z
Subcontratado dos padrões exigidos pela lei aplicável. ES]
&
CO
Qualquer reclamação apresentada por terceiros que atribuiria a qualq esa

deste Contrato (em conjunto, a “Parte Indemnizada") o direito a sesAidemnizada

qualquer das outras Partes deste Contrato (em conjunto, a “Parte Indemnizan le”)
deverá ser imediatamente notificada às Partes de modo a que a Parte Indemnizante
possa de imediato intervir na reclamação e preparar a sua defesa. A P rte
Indemnizada que se encontrar em incumprimento da obrigação de notificação ta
reclamação e coloque a Parte Indemnizante numa situação em que esta não possa

preparar devidamente a sua defesa perderá o direito indemnizatório previsto neste
Artigo.

Se no prazo de 30 (trinta) dias após a recepção da notificação acima referida a Parte

Indermizante notificar a Parte Indemnizada de que pretende assumir a defesa da
reclamação, a Parte Indemnizante terá o direito de preparar, a custas próprias, a
defesa contra a dita reclamação, podendo para o efeito recorrer a todos os
procedimentos apropriados, incluindo negociações e acordos amigáveis, contanto
que qualquer acordo amigável não preveja qualquer solução que implique
responsabilidades ou obrigações continuadas da Parte Indemnizada em relação à
reclamação apresentada por terceiros.

Caso a Parte Indemnizante não assuma atempadamente a defesa contra a
reclamação nos termos do artigo 19.7, a Parte Indemnizada terá o direito de se
defender, a custas da Parte Indemnizante, contra a reclamação apresentada por
terceiros, podendo para o efeito recorrer a todos os procedimentos apropriados,
incluindo negociações e acordos amigáveis

Artigo 20
Titularidade

A titularidade da quota-parte da Concessionária do Petróleo Prógdázido n
deste Contrato passará para ela à Cabeça do Poço. Subseg
e a Concessionária serão comproprietários do Petróleo, ef p
cada qual assuma individualmente a titularidade e as
Petróleo no Ponto de Entrega.

20.1

20.2 A Concessionária deverá financiar os custos de todas as instalações e equipamentos
a serem utilizados nas Operações Petrolíferas. Com sujeição ao disposto na lei
aplicável e no presente artigo, a Concessionária terá o direito de utilizar os referidos
instalações e equipamentos nas Operações Petrolíferas durante a vigência do
presente Contrato e durante quaisquer renovações do mesmo até que o Contrato
caduque, seja objecto de renúncia ou revogado, caso em que a titularidade das
instalações e dos equipamentos poderá, a opção do Governo, ser para este
transferida sem custos adicionais. No caso de o Governo tomar posse das
instalações ou produção da Concessionária ou caso um Plano de Desmobilização
tenha sido totalmente implementado, a Concessionária não terá mais quaisquer

direitos ou obrigações ao abrigo deste Contrato.

20.3 A Concessionária será a proprietária das instalações e do equipamento acessório
para utilização nas Operações Petrolíferas ao abrigo do presente Contrato excepto
se de outro modo aprovado pelo Governo. O disposto no artigo 20.2 relativamente à
passagem da titularidade da propriedade para o Governo não será aplicável a

equipamento que o Governo tenha confirmado pertencer a terceiros. Os bens e

equipamentos móveis detidos por terceiros estrangeiros poderão ser livremente
exportados da República de Moçambique de acordo com

O disposto no contrato
aplicável.

20.4 Com sujeição aos termos e condições constantes da legislação petrolífera aplicável,

terceiros poderão ter o direito de utilizar a capacidade extra disponível n

instalações e nos equipamentos acessórios em termos e condições a acorda
as partes e que o Governo considere aceitáveis. Tais termos e condições
incluir uma tarifa que represente o pagamento do custo adicional incorti
Concessionária nos investimentos necessários à facilitação do uso por

terceiros, bem como custos operacionais e uma margem de lucro que compl

58
risco assumido pelo proprietário das instalações. A tarifa devida pelo uso de te é
das instalações e equipamento acessório está sujeita a aprovação do
caso de as partes não chegaram a acordo quanto ao acesso ou a uma á razõá) el! no
para o uso por terceiros, o assunto poderá ser resolvido: a) E
independente composta por 3 (três) membros seleccionados
disposto nos artigos 30.3 i), 30.5 e 30.6; ou b) através de Tecurso a arbitragem.

20.5 O uso por parte de terceiros de instalações e do equipamento acessório necessário
apenas terá lugar quando não afecte de forma substancialmente negativa as
Operações Petrolíferas da Concessionária e seja viável de um ponto de vista técnico,
ambiental e de segurança.

Artigo 21
Direitos de Inspecção

representantes seus, devidamente credenciados, nos locais é postos de medição, desde
que tais representantes credenciados não interfiram com quaisquer Operações Petráliferas.

221

22.2

IO DA RED

Artigo 22
Contabilidade e Auditorias

A Concessionária será responsável pela manutenção de registos contal
todos os custos, despesas e créditos das Operações Petrolíferas d
disposto no Anexo “C” deste Contrato. Os referidos registos
conservados na República de Moçambique.

O MIREM terá o direito de auditar e inspeccionar os registos contabilísticos da

Concessionária de acordo com o disposto no Anexo “C".

61

23.2

23.3

legislação aplicável ou neste artigo, não serão divulgados Pp)

Artigo 23
Confidencialidade

sem o prévio consentimento por escrito das Partes do presente Contrato,

consentimento esse que não deverá ser negado ou retardado sem motivo razoável.

Nada neste artigo impedirá que o MIREM, excluindo as interpretações e avaliações

da Concessionária, revele Documentação a terceiros:

a)

b)

se disser respeito a uma área que já não constitua parte da Área do Contrato; ou

com o consentimento por escrito da Concessionária, o qual não deverá ser
negado ou retardado sem motivo razoável, se, na opinião do MIREM, a
Documentação possa ter importância para a avaliação do potencial de
prospecção de uma área adjacente sobre a qual o MIREM esteja a oferecer

direitos de Pesquisa.

As restrições à divulgação impostas por este artigo não se aplicarão a divulgações

efectuadas com razoabilidade:

a)

b)

se forem necessárias para efeitos de arbitragem, processos ou reclamações

judiciais relacionados com este Contrato ou com as Operações Petrolíferas;

a um Subcontratado ou consultor no âmbito da realização de Operações

Petrolíferas;

pela Concessionária ou Operador a terceiros quando tal divulgação for essencial

para a condução segura das Operações Petroliferas,;

a uma Empresa Afiliada;

62

23.4

qualquer Pessoa que constitua a Concessionária;

9) a terceiros em relação à venda ou para efeitos de venda ou potencial venda de

Petróleo proveniente da Área do Contrato;

h) a terceiros em relação ao financiamento ou potencial financiamento! das

Operações Petrolíferas;

i) que sejam exigidas por qualquer legislação aplicável ou pelas regras ou
regulamentos de qualquer bolsa de valores reconhecida em que estejam
cotadas as acções da Parte que faz a divulgação ou de uma das suas Empresas

Afiliadas; ou

j) se, e na medida em que, já forem do conhecimento público sem que tenha
havido divulgação indevida nos termos do presente Contrato.

Toda a Informação Confidencial divulgada ao abrigo das alíneas b), d), e), f) ouh)
deste artigo 23.3, sêloá em termos que assegurem que essa Informação

Confidencial seja tratada pelo destinatário como confidencial.

Nenhuma das Pessoas que constituem a Concessionária será obrigada a revelar
qualquer tecnologia da sua propriedade ou das suas Empresas Afiliadas ou a
tecnologia propriedade de um terceiro que tenha sido licenciada às Pessoas que

constituam a Concessionária ou ao Operador.

63

Artigo 24

Cessão

241 Sem prejuízo do disposto no artigo 9.13 e neste artigo, a Concessio,
esta seja constituída por mais do que uma Pessoa, todas as Pessoas que constituei
a Concessionária, poderá ceder a outra Pessoa os seus direitos e obrigações do
abrigo do presente Contrato ou uma percentagem indivisa dos mesmos. O mesmo se
aplica a outras cessões directas ou indirectas de um interesse ou participação no
Contrato, incluindo, nomeadamente, a cessão de participações sociais ou qualquer
instrumento jurídico que confira ou possa conferir um controlo decisivo sobre a
Pessoa que constitui a Concessionária ou sobre o seu Interesse Participativo neste
Contrato. Salvo conforme disposto no artigo 24.2, a cessão necessitará do

consentimento prévio por escrito do Ministro dos Recursos Minerais.

24.2 Não será necessário qualquer consentimento do Ministro dos Recursos Minerais para
o caso de um cedente que não se encontre em situação de incumprimento
substancial de qualquer dos termos e condições do presente Contrato, relativamente

a uma cessão:

a) em resultado de uma Notificação de Cessão feita a um Participante em

Incumprimento, nos termos deste Contrato; ou

b) se necessário para dar efeito aos procedimentos de incumprimento nos termos
de um acordo de operações conjuntas celebrado em relação às Operações

Petrolíferas.

24.3 Cada cessão efectuada nos termos deste artigo sê-lo-á através de instrumento
escrito a celebrar pelo cessionário em termos segundo os quais esse cessionário
aceite e acorde tornar-se uma Pessoa que constitui a Concessionária e vincular-se
aos termos e condições deste Contrato, incluindo todos os documentos relevantes
exigidos por decisão administrativa ou legislação aplicável, não estando sujeita a

quaisquer encargos ou taxas de transmissão.

244 Nenhuma unitisação nos termos deste Contrato ou da legislação aplicá

64

25.1

25.2

25.3

25.4

Artigo 25

Força Maior

ou pela Concessionária, de qualquer obrigação nos tt
exceptuando as obrigações de efectuar pagamentos nos termos presente
Contrato, serão justificados quando, e na medida em que, tal incumprimento ou mora

tenham sido causados por Força Maior.

Para efeitos deste Contrato, o termo Força Maior significa qualquer causa ou evento
fora do controlo razoável da Parte que alegue ter sido afectada por esse evento e
não imputável a essa Parte, e que esteja na origem do incumprimento ou mora no
cumprimento. Sem limitação do principio geral que antecede, o termo Força Maior
abrangerá fenómenos ou calamidades naturais incluindo, mas não se limitando a,
epidemias, terramotos, tempestades, relâmpagos, inundações, incêndios, explosões,
guerras declaradas ou não, invasões hostis, bloqueios, insurreições, distúrbios

laborais, greves, restrições à liberdade e actos ilícitos do Governo.

A Parte que reclamar a suspensão das suas obrigações nos termos deste Contrato
com base em Força Maior:

a) notificará prontamente as demais Partes por escrito da sua ocorrência;

b) tomará todas as medidas que sejam razoáveis e se necessário, medidas legais
para eliminar a causa de Força Maior, sendo que nada do que aqui está contido
fará com que seja exigido à Concessionária que, com observância da lei
aplicável, resolva quaisquer conflitos laborais salvo em termos satisfatórios para

a Concessionária; e

c) após a eliminação ou cessação do evento de Força Maior, notificará
prontamente as demais Partes, tomando todas as medidas razoáveis para o
reinicio do cumprimento das suas obrigações nos termos deste Contrato tão logo

quanto possível após a eliminação ou cessação da Força Maior.

Nos casos em que, nos termos deste Contrato a Concessionária tenha a
ou o direito de praticar qualquer acto ou executar qualquer programa de

determinado prazo ou os direitos que assistem à Concessionária nos

DA RED,

presente Contrato devam subsistir por um determinado prazo, o prazo especificado Ea

será prorrogado por forma a ter em conta qualquer período durante p-glal, pors
$

os seus direitos ao abrigo do presente Contrato.

25.5 Nos casos em que uma situação de Força Maior persista por mais de 15 (quinze
dias consecutivos, as Partes reunirão imediatamente para analisarem a situação e
acordarem as medidas a adoptar para a eliminação da causa de Força Maior e para
o reinicio, de acordo com o disposto neste Contrato, do cumprimento das obrigações

ao abrigo do mesmo.

66

Artigo 26 E
Regime Cambial

26.1 A Concessionária observará sempre as normas e formalidad
transacções cambiais que estejam ou venham a estar periodic:
República de Moçambique, comprometendo-se o Governo-á assegurar que essas
normas e formalidades não diminuam de forma alguma os direitos conferidos

Concessionária nos termos dos artigos 26.2 a 26.8.
26.2 A Concessionária terá o direito, mas não a obrigação de:

a) abrir e manter uma ou mais contas em moeda moçambicana em qualquer banco
na República de Moçambique autorizado pelo Banco de Moçambique para o

efeito e de dispor livremente das quantias aí depositadas sem restrição.
Essas contas poderão ser creditadas apenas com:

1) as receitas resultantes da conversão em moeda moçambicana, nos termos
da alínea c) do artigo 26.2, de fundos em dólares dos Estados Unidos da

América depositados nas contas referidas na alínea b) do artigo 26.2;
ii) o saldo não utilizado das quantias levantadas dessa conta; e

iii) as quantias recebidas em moeda moçambicana com respeito a fundos
relacionados com as Operações Petrolíferas, incluindo a venda de Petróleo
ou qualquer renda, reembolso ou outro crédito recebido pela
Concessionária que se apliquem a encargos lançados às contas nos

termos deste Contrato.

b) abrir e manter uma ou mais contas em dólares dos Estados Unidos da América
em qualquer banco da República de Moçambique autorizado pelo Banco de

Moçambique para o efeito, a fim de livremente importar e depositar em tais

que essas contas sejam sempre creditadas apenas com quantia:

em dólares dos Estados Unidos da América;
c) comprar moeda moçambicana a bancos na República de Moçambique, casas der.
A

A . : sis ça 3 é : ; ia
câmbio, outras instituições financeiras ou noutros locais, autorizados «para o

efeito pelo Banco de Moçambique.

26.3 a) A Concessionária e o Operador, agindo em representação-“da óncessiopf r
terão o direito de abrir e manter até 4 (quatro) contas efa-qualquer banco, orá d a

República de Moçambique (bem como, mediante-éônsentimento prévio db
de Moçambique, abrir e manter outras contas fora da República
Moçambique), em qualquer moeda estrangeira, e de dispor livremente das
somas nelas depositadas sem restrições, com fundos relacionados com as
Operações Petroliferas. Tais contas não deverão, no entanto, ser creditadas com
as receitas da venda de moeda moçambicana sem o consentimento prévio do
Banco de Moçambique. Os fundos provenientes da venda, na República de
Moçambique, de Petróleo ou de activos detidos relacionados com as Operações
Petrolíferas poderão ser creditados nas referidas contas sem necessidade de

consentimento prévio.

b) Salvo no que respeita a fundos de que a Concessionária necessite para o
cumprimento das suas obrigações nos termos deste Contrato para com o
Governo, cujos pagamentos poderão ser efectuados a partir de receitas
depositadas nessas contas domiciliadas no estrangeiro, a Concessionária terá o
direito de reter no estrangeiro todas as receitas e pagamentos ao abrigo deste
Contrato recebidos nas referidas contas bancárias, bem como dispor livremente
dos mesmos sem qualquer obrigação de converter, no todo ou em parte, essas
receitas e pagamentos em moeda moçambicana ou, de outro modo, repatriar os
mesmos ou qualquer parte deles para a República de Moçambique; contanto
que, com sujeição ao disposto na lei aplicável, o valor estimado do montante de
imposto devido por parte da Concessionária relativamente a sua quota-parte do
Petróleo Lucro deverá ser transferido para uma conta domiciliada na República
de Moçambique no prazo de 45 dias, e todos os montantes a que o Governo
tenha direito deverão ser transferidos para a República de Moçambique no prazo
de 30 dias.

c) Todos os pagamentos ao Governo e à ENH deverão ser efectuados ei

dos Estados Unidos da América, excepto se as Partes acordarei

E

modo, para duas contas domiciliadas na República de Moçambiq

indicada pelo Governo e a outra pela ENH.

68

jo DARE
e 6

d) A Concessionária será obrigada a reportar periodicamente as operações sobre” x

enviar mensalmente ao Governo uma cópia dos extractos banc:
O Governo terá o direito de auditar essas contas. Os montapié
auditorias serão considerados custos recuperáveis.
em relação ao Governo, renunciar ao sigilo bancário sobre as ditas con

modo a facilitar as auditorias.

26.4 Com sujeição à obrigação de retenção de imposto que seja aplicável, os
Subcontratados não residentes e todo o Pessoal Expatriado da Concessionária, do
Operador ou de qualquer dos Subcontratados, terão o direito de receber em qualquer
moeda que não em moeda moçambicana a totalidade ou qualquer parte das suas
remunerações no exterior da República de Moçambique. Todos os pagamentos a

Subcontratados residentes deverão ser exclusivamente efectuados em Moçambique.

26.5 Este regime cambial não será aplicável à ENH ou ao seu sucessor legal, caso o
mesmo seja uma Pessoa Moçambicana, enquanto Pessoa que constitui a
Concessionária nos termos deste Contrato, estando sujeita ao regime estabelecido

na legislação aplicável.

26.6 Com sujeição ao disposto na alínea b) do artigo 26.3, a Concessionária poderá
receber, transferir e reter no estrangeiro, bem como dispor livremente da totalidade
ou qualquer parte das receitas realizadas com a venda da sua quota-parte de
Petróleo, incluindo a quota-parte do Petróleo Bruto destinada a recuperação de
custos e o Petróleo-Lucro a que tem direito.

26.7 Com sujeição à obrigação de retenção de imposto que seja aplicável, a
Concessionária terá o direito de livremente declarar e pagar dividendos aos seus

accionistas e de transferir os mesmos para o estrangeiro nos termos da lei aplicável.

26.8 O Governo e a Concessionária deverão desenvolver procedimentos ao abrigo dos
quais os montantes demonstradamente gastos ao abrigo do presente Contrato e que

sejam considerados custos recuperáveis, bem como quaisquer outros montantes

demonstradamente gastos e que possam ser classificados como despesas
nos termos da lei aplicável, poderão ser registados como capital indepei

da conta a partir da qual foram efectuados os respectivos pagamentos.

69
274

22

27.3

Artigo 27

Natureza e Âmbito dos Direitos da Concessionária

Eid

Concessionária pode, mediante exportação ou por outro meio, livremente vende
de outra forma dispor da sua quota-parte do Petróleo conforme previsto neste

Contrato.

Os direitos conferidos à Concessionária e aos seus Subcontratados ao abrigo deste
Contrato incluem o direito de uso e aproveitamento das terras e áreas marítimas
contidas na Área do Contrato para efeitos de realização das Operações Petrolíferas.
Para esse efeito, pode a Concessionária construir e operar os trabalhos, instalações,
plataformas, estruturas e oleodutos ou gasodutos que sejam necessários. Tais
direitos serão exercidos pela Concessionária desde que, no entanto, o legitimo
ocupante de qualquer terra na Área do Contrato conserve eventuais direitos que
possua de nela apascentar ou pastorear gado ou cultivar a superfície das terras,
excepto na medida em que essas actividades interfiram com as Operações
Petrolíferas em qualquer dessas áreas. O mesmo se aplica à Concessionária no que
respeita às Operações Petrolíferas, à construção e operação de trabalhos,
instalações, plataformas, estruturas e oleodutos ou gasodutos necessários
compreendidos na Área do Contrato. Tais direitos serão exercidos pela
Concessionária, desde que, no entanto, essas Pessoas mantenham os direitos de
pesca ou aquacultura que possuam, excepto na medida em que essas actividades

interfiram com as Operações Petrolíferas em tal área.

O direito da Concessionária de usar a terra, área marítima ou fundo do mar,
continuará a ser aplicado a áreas inicialmente incluídas na Área do Contrato, mas
subsequentemente objecto de renúncia de acordo com os termos deste Contrato,
nos casos em que esse uso seja razoavelmente necessário para realizar as

Operações Petrolíferas na Área do Contrato que então permaneça objecto deste
TANIA

Contrato.

0:10:2008 70
qo Dê EB;
27.4 Para efeitos de realização de Operações Petrolíferas, a Concessionária e quatsquer A

Subcontratados terão, a todo o tempo, acesso de entrada e saída na
Contrato, bem como em qualquer outra área na República de Moçambique

Concessionária tenha adquirido ou construído instalações, mas ses

alíneas f) e 9) do artigo 27.9.

27.5 Os direitos da Concessionária ao abrigo dos artigos 27.2, 27.3, 27.4, 276 e 27.8
serão exercidos de maneira razoável por forma a afectar o mínimo“possível os

interesses de eventuais legítimos ocupantes das terras na Área do Contrato.

27.6 Nos casos em que, no decurso da realização de Operações Petroliferas na Área do
Contrato, a Concessionária perturbe os direitos de eventuais legítimos ocupantes das
terras ou cause danos às suas colheitas em crescimento, árvores, construções, gado
ou benfeitorias, a Concessionária pagará ao legítimo ocupante uma indemnização

por essa perturbação ou dano.

277 Quando, no decurso da realização das Operações Petrolíferas na Área do Contrato,
forem causadas perturbações aos direitos de uma Pessoa que veja os seus campos
ou zonas de pesca ocupados, as suas actividades de aquacultura limitadas, os seus
equipamentos de pesca ou de aquacultura transferidos para locais menos favoráveis
sob um prisma de gestão de recursos marítimos ou comercial, bem como vejam o
seu equipamento, as suas capturas ou o seu pescado poluído ou danificado, a
Concessionária deverá pagar à Pessoa afectada uma indemnização relativa à

perturbação ou dano provocado.

27.8 Nos casos em que o montante de qualquer indemnização a pagar por força dos
artigos 27.6 e 27.7 seja objecto de litígio, a questão será submetida à decisão de um
perito único nos termos do artigo 30.6 como se se tratasse de uma questão em litígio

entre as Partes.

27.9 Para os efeitos descritos neste Artigo, são conferidos à Concessionária os seguintes

direitos, sujeitos ao e de acordo com o disposto no programa de trabalhos respectivo,

bem como na legislação aplicável:

b)

com o consentimento de, e sujeito aos termos e condições acordados com
qualquer Pessoa com direito a dispor desses minerais, retirar e utilizar nas

Operações Petrolíferas na República de Moçambique materiais tais c

linhas colectoras, umbilicais, tanques de armazenagem,

compressão, estações de bombeamento, casas, edifícios e todas as oi
construções, instalações, obras, plataformas, instalações de serventia e outros
acessórios que sejam necessários à prossecução das suas Operações

Petroliferas;

erigir, instalar, manter e operar todos os sistemas e instalações de
comunicações e transporte, mas não o deverá fazer, salvo para finalidades
temporárias, sem que sejam submetidos ao Governo e por este aprovados
desenhos e localizações dos pontos da sua instalação, segundo condições

razoáveis de instalação e funcionamento desses sistemas e instalações;

erigir, manter e operar instalações portuárias e de terminal para utilização
exclusiva nas Operações Petrolíferas, em conjunto com os necessários meios de
comunicação e transporte entre essas instalações e qualquer parte da Área do
Contrato; desde que haja sido primeiro obtido o consentimento do Governo para

a localização dessas obras;

no que respeita a terras localizadas fora da Área do Contrato, ter direito de
passagem em terras que não estejam ocupadas com uso e aproveitamento por
qualquer Pessoa e, nos casos de terras em ocupação com uso e aproveitamento
do Governo ou de qualquer empresa pública, departamento ou organismo do
Estado, ter direito de passagem nos termos e condições razoáveis que o

Governo e a Concessionária venham a acordar; e

no que respeita a terras localizadas fora da Área do Contrato, ter, de outra forma

que não a atrás referida, o uso da terra necessariamente exigida par:

. no eo SO DA RER
departamento ou organismo do Estado, nos termos e condições razoáveis que o la,
a”

+

a acordo com a Pessoa afectada quanto aos termos e condições pará, é;

Governo venha a definir, sendo que, se a Concessionária não conseguir chegar

temporário mediante depósito por parte da Concessionária junto do Goverho de
uma quantia a título de indemnização a esse legítimo ocupante pela pera do
uso e pelos danos aos seus interesses na terra. Se a ocupação pretendida
superior a 1 (um) ano, o Governo autorizará o uso das terras em questão pela
Concessionária mediante depósito por parte desta junto do Governo de uma
quantia a título de indemnização, tomando as necessárias providências no
sentido de conceder à Concessionária o direito de usufruir desse direito ao
abrigo da lei na altura em vigor como se as Operações Petrolíferas fossem em

todos os aspectos uma obra de utilidade pública.

2710 A Concessionária estará sujeita aos procedimentos e formalidades impostos pela

lei aplicável para o exercício dos direitos estabelecidos neste artigo.

27.11 a) Caso o Governo exerça qualquer direito que possa ter ao abrigo da lei
moçambicana de, por razões imperativas ligadas ao interesse nacional, adquirir
Petróleo pertencente à Concessionária, o Governo notificará a Concessionária
com a antecedência mínima de 45 (quarenta e cinco) dias do exercício desse
direito e das quantidades que pretende adquirir, devendo a Concessionária
fornecer as quantidades objecto dessa notificação a partir do Petróleo a que a
Concessionária tem direito nos termos deste Contrato no Ponto de Entrega ou
em qualquer ponto que possa ser acordado ou ainda em qualquer ponto dentro
da jurisdição de Moçambique que seja indicado pelo Governo. Os custos
adicionais incorridos pela Concessionária na entrega desse Petróleo em
qualquer outro ponto que não o Ponto de Entrega que disponha de instalações
e equipamento será reembolsado à Concessionária pelo Governo e o custo de
quaisquer novas instalações e equipamentos a serem utilizados em tal entrega

deverá ser pago pelo Governo.

b) O Governo pagará à Concessionária a totalidade do valor de

Petróleo assim adquirido, valor esse determinado de acordo com q

nm Cop 10/10/2008 73
O DA REA,

em dólares dos Estados Unidos da América no prazo de 30 (trinta) dias a —

montantes dessa forma pagos.

c) O Governo não exercerá o seu direito de ado á nte à

Petróleo perten:
Concessionária:

i) em relação a qualquer mês, a menos que durante esse píês o Governo
esteja a receber o Imposto sobre a Produção do Petróleó integralmente em
espécie nos termos do artigo 11.5;

ii) a não ser que esteja também a exercer o mesmo direito rateadamente
entre todos os produtores de Petróleo na República de Moçambique (na
medida do possível tendo em consideração a localização geográfica da

produção em relação à localização geográfica das necessidades).
27.12 O Governo garante que enquanto este Contrato vigorar:

a) O Governo, as suas delegações políticas, departamentos e organismos, na
medida em que tenham ou possam vir a ter competência para o efeito, não
expropriarão, nacionalizarão ou efectuarão qualquer intervenção relativamente
aos activos, direitos, interesses ou quaisquer outros bens de qualquer tipo da
Concessionária detidos para efeitos das Operações Petrolíferas, incluindo os

direitos detidos pela Concessionária nos termos do presente Contrato.

Sem prejuízo dos direitos do Governo de actuar através do MIREM para
regulamentar as Operações Petrolíferas na República de Moçambique, para
efeitos desta garantia, será considerado que o Governo interveio nos bens ou
activos da Concessionária se assumir o poder de direcção ou exercer controle
efectivo sobre esses bens ou activos (excepto nos casos em que tal ocorra no
cumprimento de uma sentença ou no exercício dos seus direitos como credor
hipotecário, ou de acordo com a legislação sobre falência, liquidação ou direitos

de credores).

b) No caso de violação da alínea a) do artigo 27.12, nada do dispgg

será lido ou interpretado como impedindo a consideração do fly

74
e)

2713 a)

b)

- concessão de autorizações ou outras aprovações necessápi

NE

de lucros (se existirem) das Operações Petrolíferas ao abrigo do” presente
Contrato, para efeitos de determinação do valor dos bens.

expropriados, nacionalizados ou objecto de intervenção.

TT

disposições legislativas relativas a Operações Petroliferas que possam estar

periodicamente em vigor e que não sejam incompatíveis com o presente
Contrato.

Quando, para efeitos da realização de Operações Petrolíferas nos termos do
presente Contrato, a Concessionária, o Operador ou os Subcontratados
requeiram ao MIREM, ao Governo ou a qualquer departamento ou organismo
estatal ou sua delegação política, quaisquer aprovações, licenças, alvarás,
autorizações, consentimentos ou dispensas ou qualquer assistência, conselho
ou orientação relativos ao acima exposto, os mesmos, com sujeição aos termos
e condições deste Contrato, serão concedidos ou emitidos com celeridade e sem
qualquer atraso indevido.

Sem prejuízo da respectiva natureza geral, o compromisso estabelecido na
alínea a) do artigo 27.13 aplicar-se-á a:

- formalidades relacionadas com a importação e exportação de bens,

incluindo a exportação de Petróleo Produzido nos termos do presente
Contrato;

- formalidades relacionadas com a utilização pela Concessionária de

qualquer meio de transporte para a movimentação de empregados,
equipamentos e materiais, bem como para a utilização de instalações de

comunicações e portuárias na República de Moçambique;

entrada e emprego na República de Moçambique de Pessoal

75
27.14

oD

am la

- concessão de direitos ou das autorizações ou outras aprovações“
4 x s

necessárias para o uso de terras e áreas marítimas de acordo
)
artigo 27;

- aprovação de cessões e, na medida do necessário,
relacionadas com as acções de qualquer Pessoa que
Concessionária.

qnstitua a

O Governo agilizará todas as formalidades relacionadas com o registo da
Concessionária para o exercício de actividade na República de Moçambique,
bem como com q registo de todos os arrendamentos, contratos ou outros
documentos. O Governo, na medida em que as circunstâncias e os recursos o
permitam, assegurará que a Concessionária e os seus trabalhadores e bens
gozem de razoável protecção na República de Moçambique.

Caso ocorram alterações à legislação Petrolífera ou a qualquer outra legislação
moçambicana que afecte as Operações Petrolíferas que possam, isolada ou
conjuntamente, criar um efeito materialmente adverso aos benefícios
económicos da Concessionária ou ao Governo nos termos do presente Contrato,
as Partes deverão, logo que possível após a ocorrência de qualquer das
situações acima descritas, reunir no sentido de verificar e acordar nas alterações
necessárias a restaurar na máxima medida possível os benefícios económicos

de que a Concessionária disporia caso a alteração legislativa não tivesse
ocorrido.

O disposto neste artigo não deverá ser lido ou interpretado no sentido de impor
qualquer limitação ou constrangimento ao âmbito, ou ao devido e efectivo

cumprimento, de legislação moçambicana que não descrimine ou tenha um

efeito discriminatório sobre a Concessionária e preveja a protecção d
segurança, condições de trabalho ou ambiente, ou regule qualquer WA
propriedade ou actividade desenvolvida em Moçambique. Contudo
garantirá, durante todo o período das Operações Petrolíferas, que,
do disposto no artigo 31, as medidas tomadas para protecção

08 76
Cd Ea Ga

Execution Copy —

segurança, condições de trabalho ou ambiente estão de acordo eq

razoável e genericamente aceites na indústria petrolífera internaciongi

7

pá

28.1

28.2

28.3

Artigo 28
Protecção do Ambiente

geralmente aceites em cada momento na indústria petrolífera internacionále que são

razoáveis.

Na execução de Operações Petrolíferas no âmbito do presente Contrato, a

Concessionária deverá:

a)

de acordo com normas aceites na indústria petrolífera internacional, empregar
técnicas, práticas e métodos de operação actualizados para a prevenção de
danos ambientais, o controlo de resíduos e a prevenção de perdas ou danos

desnecessários de recursos naturais;

observar as leis e regulamentos de aplicação geral em vigor em cada momento

na República de Moçambique referentes à protecção do ambiente; e

cumprir estritamente as obrigações referentes à protecção do ambiente que

tenha assumido nos termos de qualquer Plano de Desenvolvimento aprovado.

A Concessionária compromete-se, para efeitos deste Contrato, a tomar todas as

medidas necessárias e adequadas, de acordo com as Boas Práticas relativas a

Campos Petrolíferos, para:

a)

assegurar, se a Concessionária for de outra forma legalmente responsável, o
pagamento atempado de indemnizações adequadas por danos a Pessoas ou

bens causados pelas Operações Petroliferas;

evitar danos ambientais irremediáveis à Área do Contrato e terras e áreas
marítimas adjacentes ou vizinhas, causados pelas Operações Petpo

Concessionária; e

reabilitar, por sua conta, todas as áreas que sofram d

resultantes das Operações Petrolíferas.

78

28.4

28.5

28.6

28.7

Se a Concessionária não cumprir o disposto nos artigos 28.2 ou 28.3 ou infringivuma:,

lei referente à prevenção de danos ambientais, e dessa falta ou infracção. resu

E

ou instalações edificadas pela Concessionária ou operações executadas pela
Concessionária na Área do Contrato colocam em perigo ou podem colocar em
perigo Pessoas ou bens de qualquer outra Pessoa ou causam poluição ou
prejudicam a vida selvagem ou o ambiente em níveis que o Governo considere
inaceitáveis, este comunicará à Concessionária as suas preocupações, e o
Governo e a Concessionária encetarão de imediato conversações para
acordarem as medidas correctivas que devam ser tomadas pela Concessionária.
As referidas medidas correctivas serão empreendidas dentro de um período de
tempo razoável para reparar qualquer dano e prevenir danos futuros na medida
do razoavelmente possível. No caso de se verificar falta de acordo entre o
Governo e a Concessionária relativamente à existência de um problema do tipo
descrito no presente artigo ou quanto às medidas correctivas a adoptar pela
Concessionária, essa questão será remetida para decisão de um perito único

nos termos do artigo 30.6;

No caso de qualquer questão submetida a um perito único nos termos da alínea
a) do artigo 28.5, a Concessionária, se tal lhe for solicitado pelo Governo e
desde que essa solicitação seja razoável, adoptará medidas temporárias para

acolhimento das preocupações do Governo.

Sem limitação de carácter geral do disposto nos artigos 28.2, 28.3, 284 e 28.5, a

Concessionária fará elaborar, por consultores ou uma firma de consultoria aprovados

pelo Governo, tendo em consideração o seu especial conhecimento de matérias

ambientais, um estudo de impacto ambiental com base em termos de referência

determinados pela Concessionária e a aprovar pelo Governo, por forma a

realizar no âmbito deste Contrato.

Se a Concessionária não cumprir quaisquer obrigações que lhe

termos deste artigo num período de tempo razoável, o Gove

rAQ

ps 0/10;2 79
28.8

28.9

pution Copy = 10/10/2008 80

notificar a Concessionária dessa falta de cumprimento e de lhe conceder um

desde a data em que essas despesas sejam devidas até áta de pagamento.

3Á
“LIBOR” significa a “London Interbank Offered Rate” para dépósitos em dólares dos
Estados Unidos a 1 (um) mês, publicada pelo “Wall Street Journal, ou, caso não seja
publicada neste periódico, pelo “Financial Times” de Londres. No caso de não ser
fixada uma taxa para uma certa data (como fins de semana ou feriados), será

utilizada a primeira taxa fixada subsequentemente.

A Concessionária e o MIREM notificar-se-ão mutuamente de quaisquer áreas ou
características protegidas ambiental, arqueológica ou historicamente, ou por outro

motivo, que possam ser afectadas pelas Operações Petrolíferas.

Caso as Operações Petrolíferas devam ser realizadas dentro de qualquer área
protegida na Área do Contrato, a Concessionária deverá obter para o efeito uma
autorização adicional do Governo, na medida em que tal seja exigido pela lei

aplicável.

Artigo 29

Renúncia e Resolução

29.1 A Concessionária, mediante notificação escrita ao MIREM com uma,

não inferior a 30 (trinta) dias, poderá:

a) se as suas obrigações relativas a qualquer Período de” Pesquisa tiverem sido
cumpridas, renunciar, em qualquer momento posterior, aos seus direitos
relativamente à totalidade da Área do Contrato, com a consequência de que

nenhuma nova obrigação nascerá posteriormente; e

b) renunciar, a todo o tempo, aos seus direitos relativamente a qualquer área que
seja parte da Área do Contrato, com a consequência de que nenhuma nova
obrigação nascerá posteriormente relativamente a tal área, estabelecendo-se, no

entanto, que:

i) nenhuma renúncia por parte da Concessionária aos seus direitos sobre
qualquer parte da Área do Contrato a libertará de quaisquer das suas

obrigações estabelecidas no artigo 4; e
ii) qualquer área objecto de renúncia será continuamente delineada por
meridianos e paralelos de latitude expressa em minutos inteiros de um
grau de acordo com a lei aplicável.
29.2 Salvo se de outro modo disposto neste artigo, o Governo poderá, por meio de
notificação à Concessionária, rescindir este Contrato pelas razões previstas na

legislação e regulamentos aplicáveis, incluindo em qualquer dos seguintes casos:

a) se a Concessionária se encontrar em situação de incumprimento substancial dos

termos e condições deste Contrato;

b) se a Concessionária não cumprir, de forma substancial e dentro de um período

processo arbitral conduzido nos termos do artigo 30.2 ou, dentro

de tempo razoável, não aceitar como final e vinculativa uma

10/10/2008 81

29.3

a)

competente no sentido da dissolução da Concessionáfiá, a menos que/a

dissolução tenha por finalidade a fusão ou a reorgani£áção e o Governo tenha

sido previamente informado dessa fusão ou réorganização,
aprovação do Governo, a maioria das acções da Concessionária forem

adquiridas por terceiros que não uma Empresa Afiliada; ou

se a Concessionária for constituída por mais do que uma Pessoa e todas as
Pessoas que constituem a Concessionária forem, para efeitos da alínea a) do

artigo 29.3, Participantes em Incumprimento.

Nos casos em que mais do que uma Pessoa constitua a Concessionária e,
relativamente a qualquer uma dessas Pessoas (doravante também designada
neste artigo 29.3 por o “Participante em Incumprimento”), ocorra um evento do
tipo descrito na alínea c) do artigo 29.2 ou qualquer uma dessas Pessoas se
encontre em situação de incumprimento substancial de uma obrigação ao abrigo
deste Contrato que, conforme previsto na alínea a) do artigo 5.2, constitua uma
obrigação individual, o Governo não terá o direito de rescindir este Contrato nos
termos do artigo 29.2 ou de outra forma, a menos que todas as Pessoas que
constituem a Concessionária sejam Participantes em Incumprimento, podendo,
no entanto, com observância do artigo 29.4, apresentar uma notificação ao
Participante em Incumprimento (doravante designada por uma “Notificação de

Cessão").

Nos casos em que tenha sido apresentada uma Notificação de Cessão a um
Participante em Incumprimento, este procederá imediata e incondicionalmente,
gratuitamente e livre de quaisquer ónus, à cessão do seu Interesse Participativo

indiviso neste Contrato às demais Pessoas que constituem a Concessig

82

29.4 O Governo pode rescindir este Contrato ao abrigo do artigo 29.2 ou apre;
Notificação de Cessão ao abrigo do artigo 29.3 se:

a)

d)

PDA REP
“e

q!

Incumprimento cedente perante o Governo ou quaisquer terceiros”que se %

tenham constituído antes da cessão.

o Governo apresentar um aviso escrito (o “Aviso”) com antecedência não
inferior a 90 (noventa) dias à Concessionária ou, “Consoante o caso, ao
Participante em Incumprimento, manifestando a intenção de rescindir este
Contrato ou de apresentar uma Notificação de Cessão, especificando, em
pormenor, no Aviso, a alegada violação substancial ou outro fundamento para

rescisão ou entrega de Notificação de Cessão em que o Governo se baseou;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de 30
(trinta) dias, a contar da recepção do Aviso, para prestar quaisquer informações

que deseje ver consideradas pelo Governo;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de 60

(sessenta) dias desde a recepção do Aviso para:

i) corrigir ou eliminar essa violação substancial ou outros fundamentos
especificados no Aviso para rescisão ou para apresentação de uma

Notificação de Cessão; ou

i) | se essa violação substancial ou outros fundamentos atrás referidos não
puderem ser corrigidos ou eliminados num prazo de 60 (sessenta) dias,
envidar imediatamente esforços no sentido de corrigir ou eliminar a
alegada violação substancial ou outros fundamentos atrás referidos e

prosseguir diligentemente com esses esforços; ou
ii) | sendo impossível corrigir ou eliminar essa violação substancial ou outros
fundamentos atrás referidos, pagar uma indemnização razoável ao

Governo relativamente aos mesmos; e

a Concessionária ou o Participante em Incumprimento não tiver:

83

sub-alínea ii) da alínea c) do artigo 29.4; ou

iii) sendo impossível corrigir ou eliminar essa violação substancial ou os
outros fundamentos atrás referidos, pago indemnização razoável no

referido prazo de 60 (sessenta) dias,

e a Concessionária ou o Participante em Incumprimento não tiver dado início a

arbitragem nos termos do artigo 29.5.

29.5 Qualquer litígio entre as Partes sobre:

29.6

a)

c)

d)

se existem fundamentos ao abrigo do artigo 29.2 com base nos quais este

Contrato possa ser rescindido;

se existem fundamentos ao abrigo do artigo 29.3 com base nos quais possa ser

apresentada Notificação de Cessão a qualquer Pessoa;
se os requisitos das alíneas a), b) e c) do artigo 29.4 foram satisfeitos; ou

se a Concessionária ou, conforme o caso, O Participante em Incumprimento,
corrigiu ou eliminou um fundamento com base no qual este Contrato possa ser
rescindido ao abrigo do artigo 29.2 ou possa ser apresentada uma Notificação
de Cessão ao abrigo do artigo 29.3, ou se foi paga indemnização total, pronta e
efectiva relativamente aos fundamentos para rescisão ou para apresentação de

uma Notificação de Cessão que sejam impossíveis de corrigir ou eliminar;

será submetido a arbitragem nos termos do artigo 30.

a) Nos casos em que a Concessionária tenha comunicado a existêng

relacionado com qualquer das questões especificadas no artigo
não poderá rescindir este Contrato ao abrigo do artigo 29.2 até
o

questões em litígio tenham sido resolvidas por uma sentença e, nessê caso, “U,

apenas se a rescisão for consistente com a sentença proferida;

termos do artigo 30.6, uma notificação entregue à Contessionária nos termos do
artigo 29.4 não se poderá basear nessa questão como fundamento para a
pretendida rescisão deste Contrato até que o perito único tenha decidido a
questão e, nesse caso, apenas se esse facto for consistente com a forma como

a questão foi assim decidida.

85

30.1

30.2

30.3

Artigo 30
Consulta, Arbitragem e Perito Independente

ada por uma Parte à/outra de
zo de 30

notificação da existência de um litígio será efectu
acordo com o disposto no artigo 35. Caso não seja alcançado acordo no p
(trinta) dias após a data em que uma Parte notifique a outra da existência de um
litígio, ou noutro prazo mais extenso que esteja expressamente previsto noutros
artigos deste Contrato, qualquer Parte terá direito a ver esse litígio dirimido por
arbitragem ou por um perito conforme previsto neste artigo 30. A arbitragem e a
determinação por perito, conforme atrás referido, constituirão os únicos métodos de

decisão de um litígio ao abrigo deste Contrato.

Com sujeição ao disposto neste artigo 30, e salvo no que respeita a qualquer
questão submetida a perito único nos termos do artigo 30.6, as Partes deverão
submeter a arbitragem qualquer litígio emergente ou relacionado com este Contrato

que não possa ser resolvido através de negociação de acordo com o artigo 30.2, nos

termos seguintes:

a) o litígio deverá ser submetido ao Centro Internacional para a Resolução de
Diferendos Relativos a Investimentos (*CIRDI" para resolução por meio de
arbitragem conduzida de acordo com as regras em vigor na Data Efectiva da
Convenção para a Resolução de Diferendos entre Estados e Nacionais de
Outros Estados (a “Convenção”). Fica estipulado que a transacção a que este
Contrato diz respeito é um investimento. As Partes acordam em que a PCMRB

deverá ser considerada uma nacional das Maurícias para efeitos do CIRDI;

b) o local de arbitragem será em Genebra, na Suiça, a lei aplicável ao mérito da
causa será a lei moçambicana. A arbitragem será conduzida na língua inglesa.
Se, por qualquer razão, um tribunal arbitral do CIRDI não aprovar Genebra
local da arbitragem, a mesma deverá ter lugar no Tribunal VA
Arbitragem de Haia. Não obstante o disposto no artigo 32, a vgrsão en

inglesa deste Contrato assinada pelas Partes será utilizada comb, tradu,

na instância arbitral;
e)

O DARE;

A ENH foi deslgnade ao CIRDI pelo Governo de acordo com o dispos gs ro artigo

tribunal arbitral constituído nos termos das regras de arbitragem do
determinar que o CIRDI não tem jurisdição sobre o litigio, o mesmo deverá ser
resolvido por arbitragem conduzida de acordo com as Regras de Arbitragem da
Comissão das Nações Unidas para o Direito Comercial | Internacional
(“UNCITRAL”. Caso se venham a aplicar as Regras de Arbitragem da
UNCITRAL, a autoridade nomeadora será o Tribunal Permanente de Arbitragem

de Haia;

Uma sentença de um ou mais árbitros será definitiva e vinculativa para todas as

Partes;

O painel arbitral será composto por 3 (três) árbitros nomeados de acordo com as
Regras do CIRDI; contudo, mediante acordo mútuo das Partes, a arbitragem
poderá ser conduzida por um único árbitro nos termos das Regras do CIRDI. A
menos que ambas as Partes tenham acordado que o litígio seja decidido por um
árbitro único, a Parte demandante designará, na petição de arbitragem, 1 (um)
árbitro, e a Parte demandada deverá, por sua vez, designar um árbitro nos 30
(trinta) dias seguintes ao registo da petição, nos termos das Regras do CIRDI. No
prazo de 30 (trinta) dias a contar da data em que os dois árbitros tiverem aceite a
nomeação, os árbitros assim nomeados acordarão na nomeação de um terceiro
árbitro, o qual actuará como Presidente do tribunal arbitral. Se alguma das Partes
não nomear um árbitro conforme acima referido ou se os árbitros nomeados
pelas Partes não chegarem a acordo quanto ao terceiro árbitro no prazo acima
referido, então o CIRDI efectuará as nomeações que se mostrarem necessárias
nos termos das Regras do CIRDI. Se ambas as Partes tiverem acordado que O
litígio seja decidido por um único árbitro, esse árbitro único será
mediante acordo entre as Partes, caso O árbitro único aceite
contudo, se as Partes não chegarem a acordo quanto à nomeaçã
árbitro no prazo de 30 (trinta) dias a contar da data do registo Pe

arbitragem, o CIRDI nomeará o árbitro único de acordo com as Reg

10/10/2008 87

30.4

30.5

9) na medida em que tal seja praticável, as Partes deverão continuar a cu
termos e condições deste Contrato, não obstante o início “A e

arbitral e a existência de qualquer litígio pendente;

h) O disposto neste artigo 30 continuará em vigor após a ce
e

i) Nem o perito único nem qualquer dos árbitros do tribunal arbitral, conforme

aplicável, deverá ser da mesma nacionalidade de qualquer das Partes.

Qualquer sentença ou decisão, incluindo uma sentença ou decisão interlocutória
proferida em processo de arbitragem conduzido nos termos deste artigo 30, será
vinculativa para as Partes, podendo o seu reconhecimento e execução ser
promovido em qualquer tribunal que tenha competência para o efeito. Cada Parte
renuncia por este meio, de forma irrevogável, a qualquer defesa fundada em

imunidade de soberania e renuncia a invocar imunidade:

a) relativamente a processos para execução de qualquer das referidas sentenças
arbitrais ou decisões, incluindo, mas sem se limitar, a imunidade relativa a

citações processuais e à jurisdição de qualquer tribunal; e

b) relativamente a imunidade de execução de qualquer das referidas sentenças
arbitrais contra os bens da República de Moçambique detidos para fins

comerciais.

Para efeitos deste artigo 30.4, entende-se que as Partes compreenderão cada

entidade que constitua a Concessionária.

Quaisquer questões em litígio de natureza técnica, que não digam respeito à
interpretação da lei ou aplicação deste Contrato ou que devam ser submetidas a um
perito único nos termos do disposto neste Contrato, incluindo os artigos 10.3(e) e
28.5(a) deste Contrato e o artigo 2.1(e) do Anexo “C” ou assuntos de natureza
substancialmente equivalente a estes artigos (ou qualquer outra questão

submetidas à determinação de um perito único por uma Parte através d
escrita para esse efeito nos termos do artigo 35. Essa notificação

a 2
exposição do litígio e todas as informações relevantes com ele relacionadas. O pe

ko
' pa E

30.6

30.7

único será nomeado por acordo mútuo das Partes e será uma pessoa indeporidente

e imparcial de Teputação internacional com qualificações e experiência adequádas

litígio. A decisão do perito único será final e vinculativa, não sendo susceptível de
qualquer recurso, salvo em caso de fraude, corrupção ou desrespeito manifesto pelo
procedimento aplicável previsto neste Contrato. Se as Partes não chegarem a acordo
quanto à nomeação do perito único no prazo de 20 (vinte) dias após uma das Partes
ter recebido uma notificação de submissão da questão nos termos deste artigo, o
perito será seleccionado pelo Centro de Peritagem da Câmara de Comércio

Internacional (“ICC”), sendo a pessoa assim seleccionada nomeada pelas Partes.

O perito único decidirá qual o processo a adoptar na tomada de decisão, incluindo se
as Partes deverão apresentar requerimentos e alegações por escrito ou oralmente, e
as Partes deverão colaborar com o perito único e disponibilizar toda a documentação
e informação que o perito possa solicitar. Toda a correspondência, documentação e
informação disponibilizada por uma Parte ao perito único deverá ser também enviada
à outra Parte e quaisquer requerimentos orais efectuados perante o perito único
deverão ser realizados na presença de todas as Partes, e cada Parte terá o direito de
resposta. O perito único poderá obter qualquer opinião técnica ou profissional
independente que considere necessária. A versão inglesa deste Contrato assinada
pelas Partes deverá ser utilizada como tradução oficial em qualquer decisão tomada
pelo perito único. Os honorários e despesas de um perito único nomeado pelas

Partes nos termos do artigo 30.5 serão suportados em partes iguais pelas Partes.

As Partes comprometem-se por este meio a não exercer qualquer direito de intentar

uma acção judicial visando a anulação de qualquer sentença arbitral, interlocutória

89

=

proferida pelo tribunal arbitral nos termos das Regras de Arbitragem da UNCITRAL- -

nos fundamentos limitados estabelecidos no artigo 52 da Convenção.

Execution Copy - 10/10/2008 90

Ae

o

31.1 Este Contrato reger-se-á e será interpretado de acordo com as lgk

31.2

Moçambique.

(a)

Artigo 31 a
Lei Aplicável

O Governo de Moçambique e a Concessionária acordam cooperar na prevenção

corrupção ou de qualquer outra conduta abusiva intencional, de acordo com a

legislação nacional.

Nenhuma oferta, prenda, pagamento ou benefício de qualquer espécie, que
seriam ou poderiam ser interpretados como constituindo uma prática ilegal ou
corrupta, deverá ser aceite, directa ou indirectamente, como estímulo ou

recompensa pela celebração deste Contrato.

O disposto na alínea b) aplicar-se-á igualmente à Concessionária, Empresas
Afiliadas, seus agentes, representantes, Subcontrados ou consultores quando tal

oferta, prenda, pagamento, ou benefício violar:

(i) As leis aplicáveis da República de Moçambique;

(ii) As leis do país de constituição da Concessionária ou da principal empresa-
mãe da Concessionária (ou do local principal onde exerce a sua actividade);

ou

(ii)Os princípios descritos na Convenção das Nações Unidas contra a

Corrupção.

Artigo 32 e
Língua 2

exemplar original assinado de cada texto será conservado pelas Parfe$. Tanto o texto

português como o inglês são vinculativos. No entanto, o texto postúguês prevalecerá em

caso de conflito.

Execution Copy - 10/10/2008 92

Artigo 33
Acordo de Operações Conjuntas

33.1 Imediatamente após a celebração deste Contrato será assinado pelas,

constituem a Concessionária o acordo de operações conjuntas.

33.2 O acordo de operações conjuntas está sujeito a apfóvação pelo Governo,

constituindo tal aprovação uma condição deste Contrato.

33.3 Qualquer outro acordo, para além do acordo de operações conjuntas, que seja
celebrado entre as Pessoas que constituem a Concessionária relativamente às
Operações Petrolíferas deverá estar de acordo com o disposto neste Contrato e
deverá ser apresentado ao MIREM assim que tiver sido celebrado.

(O DA REF,

RP o

Artigo 34

Acordos Futuros

sido aprovado da mesma forma de acordo com a lei aplicável como sg'tivesse sido incluído

originalmente neste Contrato.

94

35.1

35.2

Artigo 35
Notificações

apresentadas se formuladas por escrito e entregues pessoalmente ou por correio
expresso, ou enviadas por fax e confirmadas por correio expresso, para os
endereços indicados no artigo 35.2, tendo os portes associados à respectiva entrega
dessas notificações, facturas e outras comunicações sido pagos pelo remetente.

Todas as notificações serão endereçadas ao Governo ou à Concessionária,

conforme o caso, como se segue:
a) Governo

MINISTÉRIO DOS RECURSOS MINERAIS

Prédio Montepio, Avenida Fernão de Magalhães, n.º 34, 1.º Andar
Caixa Postal 4724

Maputo, Moçambique

À atenção de: Presidente do Instituto Nacional de Petróleo

Telefone: + 25821 320 935
Telefax: + 25821 430 850

b) PC Mozambique (Rovuma Basin) Ltd
Avenida 25 de Setembro
Edifício 33 Andares
6.º Andar
Maputo - Moçambique
À atenção de: Director Geral

Telefone: +258 21 302 413/21 302417
Telefax: + 258 21 302 409

c) Empresa Nacional de Hidrocarbonetos, E.P.

35.3

35.4

Av. 25 de Setembro, n.º 270, bloco 1
Times Square, 4.º Andar

Caixa Postal 4787

Maputo, Moçambique

À atenção de: Presidente do Conselho de Administração

Telefone: +258 21 429456
Telefax: +258 21 324808

Sem prejuízo do disposto no artigo 35.4, cada uma das Partes do presente Contrato
poderá substituir ou alterar o endereço atrás indicado através de comunicação escrita

às demais.

A Concessionária manterá permanentemente um endereço em Maputo para efeitos

de recepção de notificações.

96

EM TESTEMUNHO DO QUE, o Governo e a Concessionária assinaram este Contrato em 3
(três) exemplares originais, cada um dos quais nas línguas portuguesa e inglesa, na data

acima primeiramente referida.

O Governo da República de Moçambique

Por: Ens Q loves ado as
Espetança Laurinda Francisco Nhiuane Bias

Ministra dos Recursos Minerais

Data: lo | ojos.

PC Mozambique (Rovuma Basin) Ltd

Um

Datuk Abdullah Karim

Director

Data: to fit [2008

Empresa Nacional de Hidrocarbonetos, E.P.

Por: tu do

Nelson Arnaldo Ocuane
Presidente do Conselho da Administração da ENH

Data: Lol fof 98

10/10/2008 97
ANEXO “A”

DESCRIÇÃO DA ÁREA DO CONTRATO

ÁREA 3-6, 089 Km?

E am
RC RS

PONTOS

14º 00'00 40º 30º 007"
40º 30º 007

13º 0000"

ÁREA 6-9, 161 Km?

ESSES
E sa
E ER
E

LA

PONTOS

T

14º 0000 41º 00º 00

13º 00"00" 41º 00" 007

wo to caca o

ANEXO “B”

MAPA DA ÁREA DO CONTRATO

Anexo “C”

Procedimentos Contabilísticos e Financeiros

do Contrato

Página | de 35
ÍNDICE

Anexo C Procedimentos Contabilísticos e Financeiros do Contrato ..................ee 4

Secção 1 Disposições Gerais

1.1 Definições ..........ccseeeerereereererereerarenaearaerenenaresaeneceneraracaieena
1.2 Relatórios de apresentação obrigatória pela Concessionária
1.3 Língua e Unidades de Conta

1.4 Pagamentos.

1.5 Direitos de Auditoria e de Inspecção do Governo................essssrrereremeneartanaitareos 8
Secção 2 Classificação, Definição e Imputação de Custos e Despesas................mem 10
2.1 Custos de Pesquisa.................. sis ierersererererereerecerereracaceneenarenenacaataneaecasacarereasas 10
2.2 Despesas de Investimento em Desenvolvimento e Produção... 11
2.3 Custos Operacionais .............. ci creeeererererererereneraaeerererererenenaenareaaaeneaareaearerecananatenenes 12

2.4 Custos de Serviços
2.5 Despesas Gerais e Administrativas

2.6 Fundo de Desmobilização...
Secção 3 Custos, Despesas, Gastos e Créditos da Concessionária

3.1 Custos recuperáveis sem aprovação adicional do Governo, sem prejuízo da Lei

Aplicável... cs rreeremeeeereeeeerereaeearentererrereerertertaranerrarererrerenenenensasanenraaneareneacenentaneasos 16
3.2 Custos recuperáveis apenas com a aprovação do Governo.............enemenenenenenes 22
3.3 Custos Não Recuperáveis nos Termos do Contrato....................seseneeeseeeneos 23

3.4 Recuperabilidade e Dedutibilidade
3.5 Créditos nos termos do Contrato..............
3.6 Duplicação de Débitos e Créditos..
Secção 4 Registo e Avaliação de Activos

Secção 5 Relatório de Produção
re eree o PS ESSENESAEISEIUECIATACOREqUED ARS Eca san saca seRsaros rasca cranesa crrne cume mera anta nano ni des PEACE SE Rara nta dE ci 26
Diduganeneçass

Secção 6 Relatório do Valor da Produção e do Imposto sobre a Produção de Petróleo ..... 27
Gita erererereeeenenareeaenanana ar taaaaaanacacereacenaarananaaraenana nana enacenenenameento
6.2 ir rcceeeeeeeresenererererananecrecaracacaaeanecerareeneneneeno

Secção 7 Relatório de Recuperação de Custos

TD terei reentereranenenatanerenana cane eanteracenaceaonananarenaneneenarensoreceneeneaaananera
Secção 8 Relatório de Receitas e Despesas................umenaememeeeeeo
BA ni ittereeereceaicseeeerceceenenereenearerenereane nen aeaerarereneaenaenaeananenaneanencanaee

Página 2 de 35
8.2

Section 9 Relatório Anual Final............cceeeeeeseeeseeeserereneerecrenereoerereerenenerereceeeeeanenerecararanes 30
Section 10 Relatório Orçamental.................cctceeeteresereeereeesarecenereecenereanemareaeenareeneneeenesa 31
10 cecseoiesererrreresecasenrasrecsnocoroasronresara sara Ra USAM LAN AS AN IRAMA so renena reinar ease ncnenvon nro pena iisaaEaEa saca andas 31

Section 11 Plano e Previsão a Longo Prazo...

11.1 Plano de Pesquisa............. 32
11.2 Previsão de Desenvolvimento................ eee eeererereeererereneeerarenacerarareneneranaenanoo 32
11.3 Alterações ao Plano e Previsão. erre emerreraranamerareaeerarerere res DO
Section 12 Modificação dos Procedimentos Contabilísticos e Financeiros... 34
Section 13 Conflitos com o Contrato ..............ccerererererererserererereracerereereaenerenenearerenereenenenenos 35

Página 3 de 35

Anexo C Procedimentos Contabilísticos e Financeiros do CONTRATO

Este Anexo está apenso e constitui parte integrante do Contrato de Concessão
para Pesquisa e Produção datado de 10 de Outubro de 2008 entre o Governo da
República de Moçambique, a PC Mozambique (Rovuma Basin), Ltd. e a
Empresa Nacional de Hidrocarbonetos, E.P (doravante designado por "o CPP").

Página 4 de 35

Secção 1 Disposições Gerais

141

1.2

Definições

Para efeitos destes Procedimentos Contabilísticos e Financeiros do Contrato, os

termos aqui utilizados que estão definidos na lei aplicável ou no Contrato terão o

mesmo significado quando utilizados nestes Procedimentos Contabilísticos e

Financeiros do CPP.

Relatórios de apresentação obrigatória pela Concessionária

a)

No prazo de 90 (noventa) dias após a Data Efectiva, a Concessionária
apresentará ao Governo uma proposta esquemática de plano de contas,
registos e relatórios operacionais que deverá estar conforme com a lei
aplicável e com princípios contabilísticos geralmente aceites e
reconhecidos e ser consistente com as melhores práticas da indústria
petrolífera internacional. No prazo de 90 (noventa) dias após a recepção
da referida proposta esquemática, o Governo comunicará a sua
aprovação da mesma ou solicitará que se proceda à sua alteração. No
prazo de 180 (cento e oitenta) dias após o Governo ter aprovado as
propostas da Concessionária, esta e o Governo acordarão no esquema
do plano de contas e de registos e relatórios operacionais que deverá
descrever a base do sistema e dos procedimentos contabilísticos a
desenvolver e utilizar nos termos do Contrato. Logo que for obtido
acordo, a Concessionária deverá sem demora elaborar e fornecer ao
Governo exemplares genuínos do plano de contas exaustivo relacionado
com as funções contabilísticas, de registo e de elaboração de relatórios, e
permitir que o Governo examine os manuais da Concessionária, se

existirem, e reveja os procedimentos que são observados nos termos do

Contrato ou que o devam ser.

Relatório de Produção (ver Secção 5 deste Anexo);

Página 5 de 35
13

a)

ii) Relatório do Valor da Produção e do Imposto sobre a Produção de
Petróleo (ver Secção 6 deste Anexo);

iii) Relatório de Recuperação de Custos (ver Secção 7 deste Anexo);
iv) Relatório de Receitas e Despesas (ver Secção 8 deste Anexo);

v) Relatório Anual Final (ver Secção 9 deste Anexo);

vi) Relatório Orçamental (ver Secção 10 deste Anexo);

vii) Planos a Longo Prazo (ver Secção 11 deste Anexo).

c) Todos os relatórios e declarações serão elaborados em conformidade
com o disposto no Contrato, nas leis aplicáveis e, quando não existirem
disposições aplicáveis em qualquer deles, em conformidade com
princípios contabilisticos geralmente aceites e reconhecidos consistentes

com as melhores práticas na indústria petrolífera intemacional.

Língua e Unidades de Conta

As contas serão mantidas em Dólares dos Estados Unidos da América e em
qualquer outra moeda, que possa ser exigida nos termos da lei aplicável. O Dólar
dos Estados Unidos da América será a moeda de referência para efeitos de
recuperação de custos. As medições que seja necessário efectuar nos termos
deste Anexo serão efectuadas em unidades métricas e em barris. A língua
empregue será a língua inglesa e qualquer outra língua que possa ser exigida
nos termos da lei aplicável. Quando se mostre necessário para clarificação, a
Concessionária poderá também manter contas e registos em outras línguas,

unidades de medida e divisas.
Pretende-se com estes Procedimentos Contabilísticos e Financeiros

Governo nem a Concessionária obtenham qualquer ganho ou per

detrimento ou em benefício da outra. No entanto, caso haja al

Página 6 de 35

14

perda resultante do câmbio de divisas, este será creditado ou debitado nas
contas ao abrigo do Contrato.

Os montantes recebidos e os custos e gastos efectuados em Meticais
moçambicanos ou em Dólares dos Estados Unidos da América devem ser
convertidos de Meticais moçambicanos para Dólares dos Estados Unidos da
América ou vice-versa com base na média das taxas de câmbio de compra e
venda entre as moedas em questão, conforme anunciadas pelo Banco de
Moçambique ou de acordo com a lei aplicável, em vigor no dia em que tenha
sido efectivamente realizada a transacção em que esses montantes forem
recebidos e tais custos e gastos forem pagos ou tal como for acordado pelas
Partes.

Pagamentos

a) Salvo conforme previsto nas alíneas b) e c) da Subsecção 1.4, todos os
pagamentos entre as Partes deverão ser realizados em Dólares dos
Estados Unidos da América e através de um banco indicado pela Parte
recebedora, a menos que venha a ser acordado de forma diferente.

b) Os pagamentos pela Concessionária de quaisquer impostos devidos
deverão ser efectuados de acordo com o previsto no Contrato e na lei

aplicável.
c) A desoneração da Concessionária da sua obrigação relativa ao Imposto
sobre a Produção de Petróleo e à quota-parte de Petróleo Lucro do

Governo será efectuada de acordo com o Contrato.

d) Todas as quantias devidas por uma Concessionária ao Governo nos

termos do Contrato durante qualquer mês civil vencerão, por cada dia em

Página 7 de 35
1.5.

pelo “Financial Times” de Londres. Se a taxa não for fixada na data em
causa (como no caso de fins de semana ou feriados), será utilizada a
primeira taxa subsequentemente fixada.

Direitos de Auditoria e de Inspecção do Governo

a)

Mediante notificação prévia à Concessionária com 30 (trinta) dias de
antecedência, o organismo competente do Governo terá o direito de levar
a cabo uma auditoria às contas e registos que a Concessionária
mantenha nos termos do Contrato relativamente a cada ano civil, no
prazo de 3 (três) anos a contar do final do ano civil em questão. Um
relatório de auditoria relativo à contabilidade da Concessionária referente
a qualquer ano civil terá que ser submetido à Concessionária no prazo de
3 (três) anos após o final desse ano civil. Para fins de auditoria, o
Governo poderá examinar e verificar, em momentos razoáveis, todos os
débitos e créditos relacionados com as Operações Petrolíferas, tais como
livros e lançamentos contabilísticos, registos de materiais, e quaisquer
outros documentos, correspondência e registos necessários para auditar
e verificar débitos e créditos. Adicionalmente, os auditores terão o direito
de, em conexão com essa auditoria, visitar e inspeccionar, mediante
notificação com antecedência razoável, todos os locais, fábricas,
instalações, armazéns e escritórios da Concessionária que estejam ao
serviço das Operações Petrolíferas, incluindo visitar pessoal relacionado
com essas operações.

Sem prejuízo da conclusão dos assuntos descritos na alínea a) desta
Subsecção 1.5, todos os documentos aí referidos deverão ser
conservados e ficar disponíveis para inspecção pelo Governo pelo
período estabelecido na lei aplicável.

Caso o Governo não conduza qualquer auditoria referente a u
ou conduza a auditoria mas não emita um relatório de audito)
período especificado na alínea a) desta Subsecção 1.5, c
que o Governo não contestou o Relatório de Recuperaç:
preparado e mantido pela Concessionária e que tal

Página 8 de 35

Recuperação de Custos no ano civil a que respeita, não contendo erros
materiais, fraude ou dolo. Caso o Governo conduza um processo de
revisão e emita um relatório de auditoria, considerar-se-á que o Governo
não contestou o Relatório de Recuperação de Custos e que este se tem
por verdadeiro e correcto para efeitos de Recuperação de Custos no ano
civil a que respeita relativamente a cada item que não haja sido objecto
de uma excepção no referido relatório de auditoria, não contendo erros

materiais, fraude ou dolo.

Página 9 de 35

Secção 2 Classificação, Definição e Distribuição de Custos e Despesas

Todas as despesas relacionadas com as Operações Petrolíferas deverão ser, nos
termos da lei aplicável, classificadas, definidas e distribuídas da forma que se
segue:

2.1. Custos de Pesquisa

“Custos de Pesquisa” são todos os custos directos e custos indirectos incorridos na

procura de Petróleo na Área do Contrato, incluindo, mas não se limitando a:

a) Levantamentos e estudos aéreos, geofísicos, geoquímicos,
paleontológicos, geológicos, topográficos e sísmicos e sua interpretação.

b) Perfuração de poços de reconhecimento por testemunhagem (“core

hole”) e perfuração de poços de água.

c) Mão-de-obra, materiais e serviços utilizados na perfuração de poços com
o objectivo de encontrar novos Jazigos Petrolíferos ou para avaliar a
dimensão de Jazigos Petroliferos já descobertos, contanto que esses

poços não sejam completados como poços produtivos.
d) Instalações utilizadas unicamente em apoio da prossecução destes fins,
incluindo acessos rodoviários e informações geológicas e geofísicas

adquiridas.

e) Custos de Serviços imputados às Operações de Pesquisa nos termos da
Subsecção 2.4 destes Procedimentos Contabilísticos.

f) Despesas Gerais e Administrativas imputadas às Operações de Pesquisa
nos termos da Subsecção 2.5 destes Procedimentos Contabilísticos.

Página 10 de 35

2.2 Despesas de Investimento em Desenvolvimento e Produção
“Despesas de Investimento em Desenvolvimento e Produção” são todas as
despesas incorridas nas Operações de Desenvolvimento e Produção, incluindo,

mas não se limitando a:

a) Perfuração de poços completados como poços produtivos e perfuração
de poços com a finalidade de produzir a partir de um Jazigo Petrolífero já
descoberto, quer estes poços sejam secos ou produtivos.

b) Completamento de poços através da implantação de tubagem de
revestimento ou de equipamento, ou de outro modo após a perfuração de

um poço, com o propósito de os utilizar como poços produtivos.

c) Custos de sondagem intangíveis, tais como mão-de-obra, materiais
consumíveis e serviços, que não tenham valor residual, e que sejam
incorridos na perfuração e aprofundamento de poços para efeitos de

produção.

d) Custos de instalações de campo, tais como condutas de escoamento,
unidades de produção e tratamento, equipamento da cabeça do poço,
equipamento de subsolo, sistemas de melhoria de recuperação,
plataformas marítimas, instalações de armazenagem de Petróleo,
terminais e cais de exportação, portos e instalações conexas e acessos

rodoviários, que se destinem a actividades de produção.
e) Estudos de engenharia e de concepção para instalações de campo.
f) Custos de Serviços imputados às Operações de Desenvolvimento e

Produção nos termos da Subsecção 2.4 destes Procedimentos

Contabilísticos.

9) Despesas Gerais e Administrativas imputadas às Operaç
Desenvolvimento e Produção nos termos da Subsecção 2. ei

B
Procedimentos Contabilísticos. K

Página 11 de 35

“
2.3.

24

Custos Operacionais

“Custos Operacionais” são todas as despesas incorridas nas Operações
Petrolíferas após o início da Produção Comercial e que não constituam Custos
de Pesquisa, Despesas de Investimento em Desenvolvimento e Produção,
Despesas Gerais e Administrativas e Custos de Serviços, incluindo, mas não se
limitando a:

a) Funcionamento, assistência, manutenção e reparação de poços de
produção e de injecção e todas as instalações de campo concluídas

durante as Operações de Desenvolvimento e Produção.

b) Planeamento, produção, controle, medição e testes do fluxo de Petróleo,
assim como a captação, arrecadação, tratamento, armazenamento e

transporte do Petróleo do Jazigo Petrolífero para o Ponto de Entrega.

c) O saldo remanescente das Despesas Gerais e Administrativas e dos
Custos de Serviços não imputados às Operações de Pesquisa ou de

Desenvolvimento e Produção.

Custos de Serviços

“Custos de Serviços” são as despesas directas e indirectas incorridas no apoio das

Operações Petrolíferas, incluindo armazéns, escritórios, campos, cais,
embarcações, veículos, equipamento rolante motorizado, meios aéreos,
estações de incêndio e segurança, oficinas, instalações de saneamento básico e
de abastecimento de água, centrais energéticas, alojamentos, instalações
comunitárias e recreativas, mobiliário, utensílios e equipamento usados nestas
actividades. Os Custos de Serviços em qualquer ano civil incluirão a totalidade
dos custos incorridos nesse ano para adquirir e/ou construir as referidas
instalações, assim como as despesas anuais para a sua manutenção e
funcionamento. Todos os Custos de Serviços serão regularmente imputados aos
Custos de Pesquisa, às Despesas de Investimento em Desenvolvi
Produção e aos Custos Operacionais, conforme previsto na
Subsecção 2.1, na alínea f) da Subsecção 2.2 e na Subsecção

seguinte critério:

Página 12 de 35

25

1. Os Custos de Serviços incorridos durante o período com início na Data
Efectiva e termo na data de aprovação pelo Governo do primeiro Plano
de Desenvolvimento para uma Área de Desenvolvimento e Produção

proposta serão integralmente imputados aos Custos de Pesquisa.

2. Com início na data de aprovação pelo Governo do primeiro Plano de
Desenvolvimento para uma Área de Desenvolvimento e Produção
proposta, e caso se torne necessário imputar Custos de Serviços a, ou
entre, Operações Petrolíferas, tal imputação será feita numa base
equitativa nos termos da lei aplicável; caso não haja acordo, a imputação
será determinada por perito único, de acordo com o disposto no artigo 30
do Contrato.

A Concessionária deverá fornecer, juntamente com cada Plano de
Desenvolvimento proposto, uma descrição dos seus procedimentos de

imputação relativos a Custos de Serviços.

Despesas Gerais e Administrativas

“Despesas Gerais e Administrativas” consistem em:

Todas as despesas realizadas na República de Moçambique relativas ao
escritório principal, ao escritório de campo e a custos gerais administrativos,
incluindo, mas não se limitando a, serviços de supervisão, de contabilidade e de

relações laborais.

Um encargo a título de despesas gerais (“overhead”) para cobrir serviços
prestados fora da República de Moçambique para gerir as Operações
Petrolíferas e para aconselhamento e assistência ao pessoal, incluindo serviços
financeiros, jurídicos, contabilísticos e de relações laborais. Este encargo será de
5% (cinco por cento) dos custos do Contrato até ao limite de USD 5.000.000
(cinco milhões de Dólares dos Estados Unidos da América), de 3% (tri
cento) da parcela de custos do Contrato entre USD 5.000.000 (cinco
Dólares dos Estados Unidos da América) e USD 10.000.000 (dez filhõe: )
Dólares dos Estados Unidos da América) e de 1,5% (um e meio po Contojidás:
custos do Contrato que excedam USD 10.000.000,00 (dez milhões olivais
dos Estados Unidos da América). Os custos do Contrato aqui referid

Página 13 de 35

2.6

todos os Custos de Pesquisa, Despesas de Investimento em Desenvolvimento e

Produção, Custos Operacionais e Custos de Serviços.

Todas as Despesas Gerais e Administrativas serão regularmente imputadas aos
Custos de Pesquisa, às Despesas de Investimento em Desenvolvimento e
Produção e aos Custos Operacionais, conforme especificado na alínea f) da
Subsecção 2.1, na alínea 9) da Subsecção 2.2 e na Subsecção 2.3.

As Despesas Gerais e Administrativas incorridas durante o período com início na
Data Efectiva e termo na data de aprovação pelo MIREM do primeiro Plano de
Desenvolvimento para uma Área de Desenvolvimento e Produção proposta,
serão integralmente imputadas aos Custos de Pesquisa. Com início na data de
aprovação pelo MIREM do primeiro Plano de Desenvolvimento para uma Área
de Desenvolvimento e Produção proposta, e caso se torne necessário imputar
Despesas Gerais e Administrativas a, ou entre, Operações Petrolíferas, tal
imputação será feita numa base equitativa acordada entre as partes nos termos
da lei aplicável; caso não haja acordo, a imputação será determinada por perito

único, de acordo com o disposto no artigo 30 do Contrato.

A Concessionária deverá fornecer, juntamente com cada Plano de
Desenvolvimento proposto, uma descrição dos seus procedimentos de

imputação relativos a Despesas Gerais e Administrativas.

Fundo de Desmobilização

Para efeitos de custos relativos à implementação de um Plano de
Desmobilização, será criado um Fundo de Desmobilização para cada Área de
Desenvolvimento e Produção, com início no trimestre em que o Petróleo
Produzido tiver atingido 35% dos recursos recuperáveis agregados, conforme
estabelecido no Plano de Desenvolvimento e em qualquer reavaliação de tais

reservas recuperáveis iniciais;

Por cada trimestre subsequente em que seja produzido Pe
Concessionária debitará a título de Custos Operacionais uma part

futuro de desmobilização estimado.

Página 14 de 35
A quantia a depositar no Fundo de Desmobilização em cada trimestre será
debitada a título de Custos Operacionais sujeitos aos limites de Recuperação de
Custos estabelecidos no artigo 9.5 do Contrato e calculados da seguinte forma:

QD = (ECA X (CPP/ETR)) - DFB
em que:
QD é a quantia de fundos a transferir para o Fundo de

ECA

ETR

CPP

DFB

Desmobilização relativamente ao trimestre a que

respeita;

é o custo estimado das operações de abandono
estabelecido de acordo com o Plano de

Desmobilização;
é o total estimado das reservas recuperáveis de
Petróleo no final do Período de Desenvolvimento e

Produção, conforme estabelecido no Contrato;

é a produção de Petróleo acumulada no final do

trimestre

é o balanço do Fundo de Desmobilização no final do

trimestre anterior.

Página 15 de 35

Secção 3 Custos, Despesas, Gastos e Créditos da Concessionária

341 Custos recuperáveis sem aprovação adicional do Governo, sem prejuízo da
Lei Aplicável.

Sem prejuízo do disposto no Contrato e na lei aplicável, a Concessionária
suportará e pagará os seguintes custos e despesas respeitantes às
Operações Petrolíferas. Estes custos e despesas serão classificados sob
as epigrafes constantes da Secção 2. Estes custos e despesas serão

recuperáveis pela Concessionária nos termos do Contrato.
a) Direitos de Superfície

Compreende todos os custos directos atribuíveis à aquisição, renovação
ou renúncia de direitos de superfície adquiridos e mantidos em vigor para

a Área do Contrato.
b) Custos de Mão-De-Obra e Afins

i) ordenados e salários brutos, incluindo bónus e prémios auferidos
pelos trabalhadores da Concessionária directamente envolvidos
nas Operações Petrolíferas, independentemente do local em que
tais trabalhadores se encontrem. No caso do pessoal que apenas
dedica uma parte do seu tempo às Operações Petroliferas, fica
estabelecido que apenas será debitada a parte proporcional
correspondente aos ordenados, salários e benefícios laborais
aplicáveis;

ii) custos da Concessionária relativos a pagamentos de licenças,
férias, doença e incapacidade aplicáveis aos ordenados e salários

debitáveis nos termos da anterior alínea i);

iii) despesas e contribuições efectuadas em conformidade

Página 16 de 35

Concessionária referentes a ordenados e salários debitáveis nos

termos da alínea i) supra;

iv) o custo da Concessionária com planos estabelecidos para os seus
trabalhadores de seguros de vida, hospitalização, pensões e
outros benefícios de natureza similar, habitualmente concedidos
aos trabalhadores da Concessionária;

v) despesas de viagem e despesas pessoais, de montante razoável,
dos trabalhadores da Concessionária, incluindo as incorridas em
viagens e recolocação do pessoal expatriado e suas famílias
destacado para a República de Moçambique, despesas estas
que devem estar em conformidade com a prática normalmente

seguida pela Concessionária;

iv) quaisquer impostos sobre o rendimento das pessoas singulares
que vigorem na República de Moçambique incorridos pelos
trabalhadores e pagos ou reembolsados pela Concessionária.

c) Transporte

O custo de transporte dos trabalhadores, equipamentos, materiais e

aprovisionamentos necessários à condução das Operações Petrolíferas.
d) Débitos por Serviços
i) Contratos com Terceiros

Os custos reais dos contratos de serviços técnicos ou de outra natureza
celebrados pela Concessionária para as Operações Petrolíferas com
terceiros que não sejam Empresas Afiliadas da Concessionária, são
recuperáveis desde que os preços pagos pela Concessionária não sejam
superiores aos geralmente cobrados por outros fornecedores“

internacionais ou nacionais para trabalhos e serviços comparáveis. x

J

ii) Empresas Afiliadas da Concessionária

Página 17 de 35

e)

Sem prejuízo dos débitos a efectuar de acordo com a Subsecção 2.5, os
débitos por serviços prestados às Operações Petrolíferas por uma
Empresa Afiliada da Concessionária terão por base os custos reais e
serão competitivos. Esses débitos não serão superiores aos preços mais
favoráveis cobrados por tal Empresa Afiliada a terceiros por serviços
comparáveis sob condições e termos similares. A Concessionária
especificará o valor dos débitos, indicando a proporção relativa aos
custos gerais com materiais, gestão, técnicos e de outra natureza
imputados por tal Empresa Afiliada, bem como o valor que constitui o
custo directo da prestação dos serviços em questão. Se necessário,
poderá ser obtida prova certificada referente à base dos preços debitados
junto dos auditores da Empresa Afiliada.

Material
i) Princípio Geral

Na medida em que tal for praticável e estiver de acordo com
necessidades operacionais eficientes, económicas e internacionalmente
aceites apenas deverá ser adquirido ou fornecido pela Concessionária
para uso nas Operações Petrolíferas o material que for necessário para
uso num futuro razoavelmente previsível e na medida em que tal

aquisição ou fornecimento estiver em conformidade com o Contrato.
ii) Garantia do Material

A Concessionária não presta qualquer garantia relativa a material para
além da garantia do fornecedor ou fabricante, sendo que no caso de
material ou equipamento defeituoso, qualquer ajustamento recebido pela
Concessionária dos fornecedores/fabricantes ou dos seus agentes será

creditado às contas nos termos do Contrato.
iii) Valor do material debitado às contas nos termos do Contra:

a) Excepto se de modo diferente se dispuser na!

infra, o material adquirido pela Concessionária

nas Operações Petrolíferas será valorizado, por

Página 18 de 35
b)

incluir o preço constante da factura, deduzido de quaisquer
descontos, comerciais e de pronto pagamento (se
existirem), comissões de compra e de aprovisionamento,
acrescidas de encargos de fretes e de expedição entre o
local de fornecimento e o ponto de embarque, fretes para o
porto de destino, seguros, impostos, direitos aduaneiros,
emolumentos consulares, outros encargos incidentes
sobre a importação de material e quando aplicáveis
despesas de manuseamento e transporte do local de
importação para o armazém ou local das operações, não
devendo o respectivo valor exceder o que é correntemente
praticado em transacções normais em mercado livre entre

entidades independentes.

Os materiais adquiridos às Empresas Afiliadas da
Concessionária serão debitados pelos - preços

especificados em 1) e 2) desta alínea b).

1) O material novo (estado “A”) será valorizado pelo
preço internacional corrente, que não deverá
exceder o preço dominante praticado em
transacções normais em mercado livre entre

entidades independentes.

2) Material usado (estado "B" e "C")

i) o material que se encontre em bom estado
de utilização e que possa voltar a ser
utilizado sem necessidade de ser reparado
será classificado como sendo de estado “B”,
sendo valorizado em 75% (setenta e cinco
por cento) do preço corrente de materiais no
estado novo conforme j

definido em 1).

ii) o material que não possa ser,
E

como sendo de estado “B”, ma

Página 19 de 35

j

a) depois de reparado poderá vir a ser
utilizado novamente na sua função
original, como bom material em

segunda mão no estado “B”, ou

b) possa ser utilizado na sua função
original, mas não esteja
substancialmente em condições

adequadas para poder ser reparado,

será classificado como sendo de estado “C”, sendo valorizado em 50%
(cinquenta por cento) do preço corrente de material no estado novo,
conforme anteriormente definido em 1). O custo de reparação será
acrescido ao material reparado, contanto que o valor total correspondente
ao valor material no estado “C”, acrescido dos custos de reparação, não
exceda o valor do material no estado “B”.

iii) o Material que não possa ser classificado
como sendo de estado “B” ou “C” será
valorizado por um preço correspondente ao
seu estado de uso.

iv) o material envolvendo custos de montagem
será debitado com a percentagem aplicável
de acordo com o seu estado, do preço
desse material desmontado, em estado

novo, conforme definido em 1) supra.

v) quando o uso de material for temporário e o

seu serviço face às Operações Petrolíferas

Página 20 de 35
]
|

esteja em conformidade com o valor do
serviço prestado.

f) Rendas, Direitos e Outras Liquidações

Todas as rendas, impostos, taxas, encargos, emolumentos, contribuições
e quaisquer outras liquidações e encargos lançados pelo Governo, suas
sub-divisões políticas, agências e intermediários, em conexão com as
Operações Petrolíferas e que tenham sido pagas, directa ou
indirectamente, pela Concessionária, com excepção do Imposto sobre o

Rendimento das Pessoas Colectivas que tenha incidido sobre a
Concessionária.

9) Seguros e Perdas

Os prémios e custos incorridos com seguros contratados em
conformidade com o Contrato, desde que, se esses seguros tiverem sido
total ou parcialmente colocados com uma Empresa Afiliada da
Concessionária, esses prémios e custos serão apenas recuperáveis na
medida do valor que seria em geral cobrado por companhias de seguros
que não uma Empresa Afiliada da Concessionária. Os custos e perdas
suportados como consequência de ocorrências que não forem reparados
pelos seguros feitos nos termos do Contrato, e na medida em que não o
forem, são recuperáveis nos termos do Contrato.

h) Despesas Legais

São recuperáveis todos os custos e despesas relativos a contencioso e
serviços jurídicos ou serviços conexos, necessários ou convenientes para
a aquisição, aperfeiçoamento, retenção e protecção da Área do Contrato,
e para defesa ou proposição de acções judiciais envolvendo a Área do
Contrato ou qualquer reclamação de terceiros emergente das actividade;

Página 21 de 35

3.2

Afiliada da Concessionária, a respectiva remuneração será incluída nos

termos das alíneas b) ou d) supra da Subsecção 3.1, conforme o caso
D) Custos de Formação

Todos os custos e despesas incorridos pela Concessionária na formação
dos seus trabalhadores sitos em Moçambique, envolvidos nas Operações
Petrolíferas da área do Contrato, e demais formação exigida nos termos
do Contrato ou da lei aplicável. Os pagamentos efectuados ao abrigo do
artigo 18.5 e do artigo 18.6 do Contrato.

)) Despesas Gerais e Administrativas

Os custos referidos na alínea a) da Subsecção 2.5 e o encargo descrito

na alínea b) da Subsecção 2.5.

k) Os custos de qualquer garantia exigida pelo Governo ao
abrigo do Contrato.

D) Os pagamentos para o Fundo de Desmobilização e os
custos incorridos com a desmobilização, nos termos da lei

aplicável e do Contrato.

Custos recuperáveis apenas com a aprovação do Governo

Juros, comissões e encargos afins incorridos com empréstimos contraídos pela
Concessionária para as Operações Petrolíferas, na medida em que esses juros,
comissões e encargos afins sejam consistentes com os juros, comissões e
encargos afins normalmente pagos em empréstimos da mesma natureza, caso

em que a respectiva aprovação não deverá ser recusada sem justificação

razoável.

Página 22 de 35

3.3

3.4

3.5

Custos não recuperáveis nos termos do Contrato

a)

Custos de comercialização ou de transporte do Petróleo para além do
Ponto de Entrega.

Custos de arbitragem e do perito independente nos termos do artigo 30
do Contrato.

Imposto sobre a Produção de Petróleo e Imposto sobre o Rendimento
das Pessoas Colectivas.

Multas e sanções impostas por qualquer autoridade pública na República
de Moçambique ou em qualquer outro lugar.

Recuperabilidade e Dedutibilidade

A determinação sobre se os custos e despesas aqui estabelecidos são ou não

recuperáveis aplicar-se-á somente a este Contrato, não devendo ser interpretada

como impedindo a Concessionária de deduzir os referidos montantes no cálculo

do seu rendimento líquido derivado das Operações Petrolíferas para efeitos de

Imposto sobre o Rendimento das Pessoas Colectivas, nos termos das leis
aplicáveis.

Crédito nos termos do Contrato

A receita líquida resultante das seguintes operações será, com observância da
lei aplicável, creditada às contas ao abrigo do Contrato:

a)

Receita líquida resultante de qualquer seguro ou reclamação relacionada

com as Operações Petrolíferas ou quaisquer outros bens debitadoass
ASA

contas nos termos do Contrato, quando tais operações ou bensféitham

sido seguros e os prémios debitados às contas, nos termos do

Receitas provenientes de terceiros ao Contrato, pelo uso de ben

activos debitados às contas nos termos do Contrato.

Página 23 de 35
3.6

e)

Quaisquer ajustamentos recebidos pela Concessionária de fomecedores/

fabricantes, ou dos seus agentes, relacionados com um material

defeituoso cujo custo tenha sido previamente debitado às contas pela
Concessionária, nos termos do Contrato.

Rendas, reembolsos ou outros créditos recebidos pela Concessionária

que estejam em relação com qualquer débito que tenha sido feito às
contas nos termos do Contrato.

Os montantes recebidos, nos termos do Contrato, por materiais em
inventário subsequentemente exportados da República de Moçambique
sem terem sido usados nas Operações Petroliferas.

As despesas legais debitadas às contas nos termos da alínea h) da
Subsecção 3.1 e subsequentemente recuperadas pela Concessionária.

Duplicação de Débitos e Créditos

Não obstante qualquer disposição em contrário nestes Procedimentos

Contabilísticos e Financeiros, pretende-se que não haja qualquer duplicação de

débitos ou créditos às contas nos termos do Contrato.

Página 24 de 35
Secção 4 Registo e Avaliação de Activos

A Concessionária manterá registos detalhados dos bens em uso nas Operações
Petrolíferas, de acordo com a lei aplicável e a prática normalmente seguida em
actividades de pesquisa e produção na indústria petrolífera internacional. A
Concessionária deverá efectuar inventários dos bens relacionados com o
Contrato com periodicidade razoável, a qual, em relação a bens móveis, não
deverá ser inferior a uma vez por ano, e em relação a bens imóveis, a uma vez
em cada 5 (cinco) anos. A Concessionária deverá notificar por escrito o Governo
da sua intenção de realizar esses inventários, com pelo menos 30 (trinta) dias de
] antecedência, tendo o Governo o direito de se fazer representar durante a
realização dos inventários. A Concessionária deverá declarar de forma clara os
princípios em que baseou a avaliação dos bens inventariados. Quando ocorrer
uma cessão de direitos ao abrigo do Contrato, a Concessionária poderá realizar

um inventário especial a pedido do cessionário, contanto que este suporte os

respectivos custos.

Página 25 de 35

=
Secção 5 Relatório de Produção

51

Após o início da produção comercial a partir da Área do Contrato, a

Concessionária apresentará mensalmente ao Governo um relatório de produção

(doravante designado por “Relatório de Produção”) contendo as seguintes

informações relativas a cada Área de Desenvolvimento e Produção:

a) A quantidade de Petróleo Bruto produzido.

b) A quantidade de Gás Natural produzido.

o) As quantidades de Petróleo utilizadas nas operações de perfuração e
produção, e na bombagem para as instalações de armazenagem do
campo. '

d) As quantidades de Gás Natural queimado.

e) O volume das existências de Petróleo (“stocks”) no início do mês.

f O volume das existências de Petróleo (“stocks”) no final do mês.

9) Qualquer outra informação relevante que seja exigida nos termos da
lei aplicável.

5.2

O Relatório de Produção relativo a cada mês civil deverá ser apresentado ao
Governo no prazo de 7 (sete) dias úteis após o termo do mês civil em questão.

Página 26 de 35
Secção 6 Relatório do Valor da Produção e do Imposto sobre a Produção de

Petróleo

6.1

6.2

A Concessionária elaborará um relatório abrangendo o cálculo do valor justo de
mercado do Petróleo Bruto e do Gás Natural respectivamente, produzido em
cada mês civil e do valor do Imposto sobre a Produção de Petróleo devido ao
Governo. Este relatório deverá conter as seguintes informações:

a)

d)

O Relatório do Valor da Produção e do Imposto sobre a Produção
relativo a cada mês civil deverá ser apresentado ao Governo no
(trinta) dias após o termo do mês civil em questão.

As quantidades e os preços obtidos pela Concessionária em virtude das
vendas de Petróleo Bruto e Gás Natural respectivamente, efectuadas a
terceiros durante o mês civil em questão.

As quantidades e os preços obtidos pela Concessionária em virtude das
vendas de Petróleo Bruto e Gás Natural respectivamente, efectuadas a
outros, que não terceiros, durante o mês civil em questão.

A quantidade de Petróleo Bruto e, se aplicável, de Gás Natural possuído
em “stock” no final do mês precedente ao mês civil em questão.

O volume de existências (“stocks”) de Petróleo Bruto, e se aplicável, Gás
Natural, no final do mês civil em questão.

A responsabilidade total de Imposto sobre a Produção de Petróleo
relativamente a Petróleo Bruto e Gás natural respectivamente com
referência ao mês civil em questão.

Se solicitado pelo Governo, informações de que a Concessionária
disponha relativas aos preços de Petróleo Bruto ou Gás Natural produzido
pelos principais países produtores e exportadores de petróleo incluindo os
preços contratuais, descontos e prémios, e os preços obtidos nos
mercados à vista (“spot markets").

Página 27 de 35
Secção 7 Relatório de Recuperação de Custos

TÁ

7.2

A Concessionária elaborará, em relação a cada trimestre civil, um relatório de
recuperação de custos (doravante designado por “Relatório de Recuperação de
Custos”) contendo as seguintes informações:

a)

b)

e)

d)

Custos recuperáveis transportados do trimestre precedente, se os houver.
Custos recuperáveis referentes ao trimestre em questão.

Total dos custos recuperáveis no trimestre em questão (alíneas a) e b)
desta Subsecção 7.1).

Quantidade e valor do Petróleo de Custo, adquirido proporcionalmente
em Petróleo Bruto e Gás Natural, de que a Concessionária dispôs
relativamente ao trimestre em questão.

Custos do Contrato recuperados com referência ao trimestre em questão.

Valor acumulado total dos custos do Contrato recuperados até ao fim do
trimestre em questão.

Valor dos custos do Contrato recuperáveis a transportar para o trimestre
seguinte.

O Relatório de Recuperação de Custos relativo a cada trimestre deverá ser

apresentado ao Governo no prazo de 30 (trinta) dias após o termo do trimestre
em questão.

Página 28 de 35

:
i
A

Secção 8 Relatório de Receitas e Despesas

8.1

8.2

A Concessionária deverá elaborar, em relação a cada trimestre civil, um relatório
de receitas e despesas ao abrigo do Contrato (doravante designado por
“Relatório de Receitas e Despesas"). O relatório deverá individualizar os Custos
de Pesquisa, as Despesas de Investimento em Desenvolvimento e Produção e
os Custos Operacionais, custos de desmobilização incluindo montantes retirados
do Fundo de Desmobilização e identificará as principais rubricas de despesas
dentro destas categorias. O relatório deverá identificar o seguinte:

a)

b)

e)

Receitas e despesas reais referentes ao trimestre em questão.

Valor acumulado das receitas e despesas referentes ao ano orçamental
em questão.

Última estimativa do valor acumulado das despesas no final do ano.

Desvios entre a previsão orçamental e a última estimativa, e explicação
para os mesmos.

O Relatório de Receitas e Despesas relativo a cada trimestre civil deverá ser
apresentado ao Governo no prazo de 30 (trinta) dias após o termo do trimestre
em questão.

Página 29 de 35
Secção 9 Relatório Anual Final

A Concessionária elaborará um Relatório Anual Final. Esse relatório conterá as
informações disponibilizadas no Relatório de Produção, no Relatório do Valor da
Produção e do Imposto sobre a Produção de Petróleo, no Relatório de
Recuperação de Custos e no Relatório de Receitas e Despesas, mas terá por
base os valores reais das quantidades de Petróleo produzido e das despesas
efectuadas. Com base neste relatório, quaisquer ajustamentos que sejam
necessários serão feitos aos pagamentos efectuados pela Concessionária nos
termos do Contrato. O Relatório Anual Final relativo a cada ano civil será
apresentado ao Governo no prazo de 60 (sessenta) dias após o termo do ano civil
em questão.

Página 30 de 35

Secção 10 Relatório Orçamental

10.1

10.2

10.3

A Concessionária elaborará um relatório orçamental anual (doravante designado
por “Relatório Orçamental”. Este relatório individualizará os Custos de Pesquisa,
as Despesas de Investimento em Desenvolvimento e Produção e os Custos
Operacionais, devendo identificar o seguinte:

a) Previsão de despesas e receitas para o ano orçamental, nos termos do
Contrato.

b) Previsão de despesas e receitas acumuladas no final do referido ano
orçamental.

c) Relação das principais rubricas compreendidas na previsão de Despesas
de Investimento em Desenvolvimento e Produção referente a esse ano
orçamental.

O Relatório Orçamental deverá ser apresentado ao Governo, relativamente a
cada ano orçamental, com a antecedência mínima de 60 (sessenta) dias em
relação ao início do ano a que se referir, excepto no que respeita ao primeiro ano
do Contrato, em que o Relatório Orçamental deverá ser apresentado no prazo de
45 (quarenta e cinco) dias a contar da Data Efectiva.

A Concessionária e o Governo reconhecem que a informação detalhada no
Relatório Orçamental pode exigir alterações em função das circunstâncias
concretas e que nada do disposto nesta secção limitará a flexibilidade para a
realização de tais alterações. Em consonância com o anteriormente referido,

estabelece-se que será efectuada uma revisão deste Relatório anualmente.

Página 31 de 35

Secção 11 Plano e Previsão a Longo Prazo

A Concessionária elaborará e apresentará ao Governo, para fins de informação e de
planeamento, um dos 2 (dois) ou ambos dos seguintes planos a longo prazo, consoante
o que for apropriado:

11.1 Plano de Pesquisa

Durante o Período de Pesquisa, a Concessionária elaborará um Plano de
Pesquisa por cada período de 3 (três) anos civis, com início no primeiro dia de
Janeiro após a Data Efectiva (doravante designado por “Plano de Pesquisa”), o
qual deverá conter as seguintes informações:

a) Estimativa dos Custos de Pesquisa, mostrando os gastos para cada um dos
3 (três) anos civis cobertos pelo Plano de Pesquisa.

b) Pormenores das operações sísmicas programadas para cada um desses
anos.

c) Pormenores de todas as actividades de perfuração programadas para cada
um desses anos.

d) Pormenores das necessidades e utilização de infra-estruturas.

O primeiro Plano de Pesquisa deverá também incluir a informação acima descrita
referente ao período que se inicia na Data Efectiva e que termina no último dia
de Dezembro desse ano civil.

O Plano de Pesquisa deverá ser revisto no início de cada ano civil após a Data
Efectiva. A Concessionária deverá elaborar e apresentar ao Governo o primeiro
Plano de Pesquisa no prazo de 60 (sessenta) dias a contar da Data Efectiva e,
subsequentemente, deverá elaborar e apresentar ao Governo, com a
antecedência mínima de 45 (quarenta e cinco) dias antes do final de cada ano
civil após a Data Efectiva, um Plano de Pesquisa revisto.

11.2 Previsão de Desenvolvimento (7

pol
o
[>
A Concessionária elaborará uma previsão de desenvolvimento fra
período de 5 (cinco) anos civis (doravante designada por “Pts

Desenvolvimento”), com início no primeiro dia de Janeiro após a data em

Página 32 de 35
11.3

primeiro Plano de Desenvolvimento tiver sido aprovado e a Concessionária tenha
iniciado a sua implementação.

A Previsão de Desenvolvimento deverá conter as seguintes informações:

a) Previsão das Despesas de Investimento em Desenvolvimento e Produção
para cada ano do período de 5 (cinco) anos civis.

b) Previsão dos Custos Operacionais para cada um desses anos civis.
c) Previsão da produção de Petróleo para cada um desses anos civis.

d) Previsão do número e tipo de pessoal empregue nas Operações
Petrolíferas na República de Moçambique.

e) Descrição dos mecanismos de comercialização de Petróleo propostos.
f) Descrição das principais tecnologias utilizadas.
9) Descrição da relação de trabalho entre a Concessionária e o Governo.

A Previsão de Desenvolvimento deverá ser revista no início de cada ano civil,
com início no segundo ano da primeira Previsão de Desenvolvimento. A
Concessionária deverá elaborar e apresentar a primeira Previsão de
Desenvolvimento ao Governo no prazo de 120 (cento e vinte) dias a contar da
data em que o primeiro plano de desenvolvimento tiver sido aprovado ou
considerado como tendo sido aprovado pela Comissão de Gestão e a
Concessionária tenha iniciado a sua implementação. Subsequentemente, a
Concessionária deverá elaborar e apresentar ao Governo uma Previsão de
Desenvolvimento revista com uma antecedência não inferior a 45 (quarenta e
cinco) dias relativamente ao início de cada ano civil, começando no segundo ano
da primeira Previsão de Desenvolvimento.

Alterações ao Plano e à Previsão

A Concessionária e o Governo reconhecem que a informação detalhada no
Plano de Pesquisa e na Previsão de Desenvolvimento poderão necessitar de
alterações em função das circunstâncias existentes, e que nada do disposto
nesta secção limitará a flexibilidade de se efectuarem tais alterações. Em
consonância com o anteriormente exposto, estabelece-se que a revisão di

referidos Plano e Previsão será efectuada anualmente.

Página 33 de 35

Secção 12 Modificação dos Procedimentos Contabilísticos e Financeiros

As disposições destes Procedimentos Contabilísticos e Financeiros poderão ser
modificadas conforme estabelecido na lei aplicável ou, na falta de previsão legal,
por acordo entre a Concessionária e o Governo. As modificações deverão ser
reduzidas a escrito e conter a data a partir da qual devem produzir efeitos.

Página 34 de 35

Secção 13 Conflitos com o Contrato

No caso de qualquer conflito entre o disposto nestes Procedimentos Contabilísticos e
Financeiros e o disposto no Contrato, prevalecerá o disposto no Contrato.

Página 35 de 35

ANEXO “D”

Garantia Bancária

[Data]

Ministério dos Recursos Minerais
Ministra dos Recursos Minerais
Av. Fernão de Magalhães, n.º 34, 1
Maputo, Moçambique

1. Tivemos conhecimento que o Governo da República de Moçambique, a
Empresa Nacional de Hidrocarbonetos, (ENH) E.P e a PC Mozambique
(Rovuma Basin), Ltd (esta também designada por a “Parte Garantida”),
celebraram no dia 10 de Outubro de 2008, um Contrato de Concessão
para Pesquisa e Produção relativo às áreas 3 e 6 da Bacia do Rovuma
“offshore” Moçambique (o “Contrato”. Para efeitos desta Garantia
Bancária, a ENH e a Parte Garantida são conjuntamente designadas por
“Concessionária”. As palavras iniciadas por letra maiúscula não definidas
na presente Garantia Bancária terão o significado que lhes é atribuído no

Contrato.

2. Nós, [DESIGNAÇÃO LEGAL DO BANCO] (o “Banco”), por este meio
garantimos, de forma incondicional e irrevogável, salvo o disposto no
número 5, a favor do Governo da República de Moçambique (o
“Governo”, o devido e pontual pagamento de todas somas devidas ao
Governo e não pagas pela Parte Garantida relativas ao incumprimento

pela Concessionária das obrigações de trabalho de Pesquisa referentes

Dólares dos Estados Unidos da América); ou

3. Os montantes da garantia referidos no número 2 s

periodicamente mediante entrega ao Banco de um certificad pel

emitir
TA
Parte Garantida, e assinado pelo representante do Governo, indicando o
montante dessa redução com base na conclusão das correspondentes
obrigações de trabalho durante o Período de Pesquisa previstas no Artigo
4.º do Contrato.

A presente Garantia Bancária entra em vigor 30 dias após a Data Efectiva
do Contrato e caducará no termo do Período de Pesquisa ou em
qualquer momento anterior em que o total das reduções efectuadas

durante esse Período de Pesquisa iguale o montante da garantia previsto
no número 2 supra

O Governo poderá accionar a presente Garantia Bancária mediante

apresentação ao Banco de uma declaração escrita indicando o montante

reclamado e certificando que o mesmo representa a quantia devida pela

Parte Garantida em virtude do incumprimento pela Concessionária das

obrigações de trabalho de Pesquisa ao abrigo do Contrato relativas ao
Período de Pesquisa:

a) a Concessionária não realizou as Despesas Mínimas relativas ao

Período de Pesquisa em questão;

b) a Parte Garantida foi notificada, por escrito, pela Ministra dos
Recursos Minerais, por carta registada ou por correio expresso
(devendo juntar-se uma cópia da mesma ao referido pedido escrito),
da situação de incumprimento da Concessionária e das
circunstâncias desse incumprimento, tendo sido alertada de que está
a ser efectuado um pedido ao abrigo desta Garantia Bancária

incondicional e irrevogável; e

lhe sido concedido um prazo mínimo de 14 (quatorze) dias
efeito.

6.

Após a sua revogação ou termo, a presente Garantia Bancária deverá ser

devolvida à Parte Garantida .

Esta Garantia Bancária vai assinada por um representante do Banco

devidamente autorizado para o efeito, no dia de de

20[1.

Aceitem a expressão dos nossos melhores cumprimentos,

Em nome e representação de
[DESIGNAÇÃO LEGAL DO BANCO]

ANEXO “E”

Garantia da Empresa-Mãe

ESTA GARANTIA é celebrada aos de de 2008

ENTRE

Petronas Carigali Overseas Sdn Bhd, sociedade de responsabilidade limitada
constituída ao abrigo das leis da Malásia (a "Garante"; e

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, aqui representado pela Ministra
dos Recursos Minerais (o "Governo";

(Individualmente designados por "Parte" e colectivamente por "Partes")

CONSIDERANDO QUE

É ACORDADO O SEGUINTE:

ie

No dia 10 de Outubro de 2008, a PC Mozambique (Rovuma Basin) Ltd (“PCMRB”),
a Empresa Nacional de Hidrocarbonetos, E. P. (a “Concessionária”) e o Governo
celebraram um Contrato de Concessão para Pesquisa e Produção (o “Contrato”)
relativo às áreas 3 e 6 do Bloco do Rovuma “offshore” em Moçambique.

A PCMRB será a operadora aquando da aprovação do primeiro Plano de

Desenvolvimento. A Garante é a empresa-mãe da PC Mozambique (Rovuma Basin)
Ltd.

O Governo exige que a Garante assegure, nos termos desta Garantia, o cumprimento
adequado e devido das Obrigações da Concessionária, estando a Garante de acordo
em prestar esta Garantia.

Conjuntas conforme estabelecido no AOC.

DEFINIÇÕES E INTERPRETAÇÃO

141

12

2

241

22

23

Os termos iniciados por letra maiúscula usados nesta Garantia, e que não estejam

aqui definidos de outra forma, terão o significado que lhes for atribuído no Contrato.

“Afiliada” significa, relativamente a qualquer Parte, uma sociedade comercial,
sociedade civil ou outra pessoa jurídica que controle ou seja controlada por uma
entidade que controle essa Parte. Controle significa a propriedade de facto ou jurídica,
directa ou indirecta, de 50% (cinquenta por cento) ou mais participações sociais
conferindo ao titular o direito de votar ou nomear os administradores ou detentores de

cargos sociais dessa sociedade comercial, sociedade civil ou outra pessoa jurídica.

“Obrigações da Concessionária" significa as obrigações da Concessionária para
com o Governo, decorrentes das actividades da Concessionária ou das Operações
Petrolíferas no âmbito do Contrato ou com elas relacionadas, incluindo a
implementação final da desmobilização de instalações que occora a qualquer
momento após a data da aprovação do Plano de Desenvolvimento para a primeira Área

de Desenvolvimento e Produção delineada nos termos do Contrato.
GARANTIA

Com sujeição aos demais termos desta Garantia, a Garante assegura, de forma
irrevogável e incondicional, que, caso a Sociedade não cumpra, total ou
parcialmente, alguma das Obrigações da Concessionária para com o Governo, que a
Concessionária possa ser condenada a pagar por meio de sentença definitiva de
tribunal judicial ou arbitral competente, da qual não caberá recurso, em
consequência dos actos ou omissões da Concessionária no cumprimento das
Obrigações da Concessionária, a Garante deverá assim que razoavelmente possível
após um pedido formulado nos termos da cláusula 3 da presente Garantia, tomar as

medidas que considere necessárias:

(a) para cumprir essa Obrigação da Concessionária ou

incumprimento; ou

(b) quando não for possível sanar o incumprimento, para re:
cumprimento da Obrigação da Concessionária violada.

A presente Garantia entra em vigor 30 (trinta) dias após a aprovação do pri
Plano de Desenvolvimento e caducará com o termo de todas as Operações

Petrolíferas relevantes nos termos do Contrato.

Após a cessação desta Garantia, a Garante não terá qualquer responsabilidade para
3.1

32

com o Governo, decorrente ou relacionada com esta Garantia, salvo no que respeita
a qualquer violação notificada pelo Governo de acordo com a cláusula 3 infra antes
da cessação desta Garantia.

PEDIDOS

O Governo deverá notificar a Concessionária e a Garante, por escrito, quando
ocorrer uma violação de qualquer Obrigação da Concessionária, devendo essa
notificação descrever as circuntâncias da violação.

Com sujeição ao disposto nas cláusulas 4 e 7 desta Garantia, se a Concessionária
não sanar uma violação especificada em notificação apresentada nos termos da
cláusula 3.1 no prazo de 30 (trinta) dias a contar da recepção, pela Garante, de tal
notificação, o Governo poderá então apresentar um pedido, por escrito, à Garante o
qual deverá (i) indicar o alegado incumprimento da(s) Obrigação(ões) da
Concessionária; e (ii) exigir à Garante que actue em conformidade com o disposto
na cláusula 2 desta Garantia.

DIREITOS E OBRIGAÇÕES

Antes de exercer qualquer direito, faculdade ou meio de defesa atraibuído por esta
Garantia ou por lei, o Governo deverá:

4.1.1 notificar a Concessionária do incumprimento de uma Obrigação da
Concessionária;

4.1.2 se a Concessionária contestar o incumprimento notificado pelo Governo, ter
obtido uma sentença arbitral ou um parecer de um perito confirmando o
incumprimento da Concessionária: ou

4.1.3. formular ou apresentar qualquer reclamação ou prova em case de liquidação

ou dissolução da Concessionária (na medida do que seja aplicável).

CONSERVAÇÃO DE DIREITOS

circunstância (seja ou não conhecida pela Concessionária, pela Garante ou pelo
Governo) que levasse ou pudesse levar (não fosse esta cláusula 5) à desoneração

ou restrição da responsabilidade da Garante nos termos desta Garantia, incluindo,

61

6.2

TA

TRA

73

nomeadamente:

5.11 alguma das Obrigações da Concessionária ser ou tornar-se ilegal ou

inválida relativamente às demais Obrigações da Concessionária;

5.1.2 alguma prorrogação de prazo (ou outro benefício) concedida à

Concessionária ou qualquer outra pessoa; ou

5.1.3 qualquer alteração ou modificação, desistência ou renúncia de qualquer dos
termos do Contrato, na medida em que tal alteração ou modificação,
desistência ou renúncia seja feita com o consentimento prévio, escrito, da

Garante.
CESSÃO E SUCESSORES

Os direitos emergentes desta Garantia não são transmissíveis pelo Governo a

nenhuma pessoa.

A Garante não poderá transmitir os seus direitos e obrigações resultantes desta

Garantia sem o prévio consentimento escrito do Governo.
LIMITAÇÃO E RESPONSABILIDADE MÁXIMA DA GARANTE

Não obstante qualquer disposição em contrário, a Garante será titular de todos os
direitos, limitações e meios de defesa, incluindo, nomeadamente, todos os direitos
de compensação de que a Concessionária disponha nos termos do Contrato, e em
circunstância alguma será a Garante responsável pelo pagamento, ao abrigo desta
Garantia, de qualquer montante superior ao montante que a Concessionária teria de

pagar se tivesse cumprido as Obrigações da Concessionária.

Não obstante qualquer disposição em contrário, o Governo deverá procurar em

primeiro lugar a satisfação do seu direito junto da Concessionária, devendo esgotar

ou de a accionar.

Esta Garantia é prestada a favor do Governo, não tendo nenhum terceiro“

qualquer benefício ao abrigo da mesma.
8 LEI APLICÁVEL E FORO

Esta Garantia regre-se e deverá ser interpretada de acordo com as leis da República
de Moçambique. As disposições do artigo 30.º do Contrato aplicar-se-ão mutatis
mutandis a esta Garantia no que diz respeito a todos os litígios entre o Governo, a

Garante ou a Concessionária.
9 NOTIFICAÇÕES

91 Qualquer notificação a efectuar por uma das Partes à outra nos termos desta
Garantia deverá ser feita por escrito e entregue em mão à Garante ou ao Governo,
conforme o caso, ou enviada para o destinatário por carta registada ou fax para o
endereço e ao cuidado da pessoa que a Garante ou o Governo, conforme o caso,
designem periodicamente por notificação. Até que tal notificação seja efectuada, os

endereços da Garante e do Governo serão os seguintes:
A Garante

Ao cuidado de:
Telefone:

Fax:

O Governo

Avenida Fernão de Magalhães, n.º 34
Caixa Postal 2904

Maputo, Moçambique

Ao cuidado de: Presidente do Instituto Nacional do Petróleo
Telefone: +258 21 320 935
Fax: +258 21 430 850

9.2

subsequentes ao envio indicando que o fax não foi recebido de forma legível: ai
EM FÉ DO QUE, a presente Garantia foi outorgada pela Garante e aceite pelo Governo na fm
data especificada supra.
Em nome e representação da

Petronas Carigali Overseas Sdn Bhd

em nome e representação do GOVERNO DA
REPÚBLICA DE MOÇAMBIQUE

